I declare resumed the session of the European Parliament adjourned on Thursday, 15 January 2004.(1)
– Mr President, I would like to question you on the information that you gave to Parliament on 12 January. On the basis of Rule 7(4), of our Rules of Procedure, you referred the letter that you had received regarding the mandate of Mr Michel Raymond to the Committee on Legal Affairs and the Internal Market. Under the current circumstances, when the issue of a statute for Members of the European Parliament is putting this House and its privileges under the spotlight, at a time when the Committee on Budgetary Control is hunting down any hint of fraud, misappropriation or dishonesty regarding the European Union budget, I think that your decision is extremely controversial. The fact is that Mr Michel Raymond has been convicted, now that the French Supreme Court of Appeal has handed down its final judgment, of fraud relating to the European Union budget. The matter was, perfectly legitimately, referred to you by the national authorities, and I am told that you did not wish to just ‘take note’, as the Act of 1976 invites you to do, of the disqualification of Mr Michel Raymond, fearing that there would be a long drawn-out appeal before the European Court of First Instance, which has in fact been lodged by Mr Le Pen. Quite simply, in the case of Jean-Marie Le Pen, which has some aspects in common with the case that we are now addressing, the European Union Court of First Instance ruled very clearly on 10 April 2003, including an interpretation of the Act of 1976 and Rule 7(4), of our Rules of Procedure, on which you based your decision. In its Judgment of 10 April 2003, the Court states that the verification powers possessed by Parliament when it has to ‘take note’ apply ‘upstream of the disqualification’, and therefore of the vacancy of the seat. Rule 7 of the Rules of Procedure provides for the President of Parliament to refer the matter to the competent committee where ‘the competent authorities of the Member States initiate a procedure which might lead to the disqualification of a Member of the European Parliament from holding office’ I therefore think, Mr President, that it was your responsibility, according to the Act of 1976, our Rules of Procedure and the case law of the Court of First Instance, to take note of the disqualification of Mr Michel Raymond and not to refer it to the Committee on Legal Affairs and the Internal Market.
Madame Berès, happily, on this question and the multiplicity of legal dimensions which you bring to my attention, I am not an expert and so I sought advice from those with expertise. I am advised that the course of action I followed was appropriate.
I should like to quote to you the relevant part of Rule 7(4) : 'Should the competent authorities of the Member States initiate a procedure which might lead to the disqualification of a Member from holding office, the President shall ask them to keep him regularly informed of the stage reached in the procedure. He shall refer the matter to the committee responsible. On a proposal from that committee, Parliament may adopt a position on the matter'.
That is what I have done. There is no point in having a debate on this, although I do not mind having a bilateral dialogue with you. I believe I have acted in accordance with the Rules. I have acted on the advice I took on the matter, which I believe was offered with no malice or prejudice. When I have the advice of the committee I will continue to act as my duty requires.
I should like to welcome to the official gallery a Libyan delegation currently visiting the European Parliament. I am pleased to inform you that today our interparliamentary relations with Libya take a positive step forward. The delegation, from the General People's Congress of Libya, is led by Mr Ahmed Mohamed Ibrahim, Vice-President of that Congress.
Mr Ibrahim, I welcome you and your colleagues, and underline the importance we attach to your visit in the present circumstances. The recent measures taken by Libya are a cause for some hope. We now need to build on that hope together. We thank you for being here.
The next item is the Council and Commission statements on the programme of the Irish presidency and the European Constitution.
. Mr President, I am very pleased to have the opportunity to make a statement on the current situation in the Intergovernmental Conference and I look forward to hearing your views.
As you know, in accordance with our mandate from the Brussels European Council, we have been consulting widely with our partners. The Taoiseach has already either spoken to or met most of his colleagues on the European Council and will have been in contact with all of them before long. Several more meetings are scheduled over the coming weeks. Foreign Minister Cowen and I have also talked to and met with as many of our counterparts as possible.
We also discussed the IGC over lunch at last Monday’s meeting of the General Affairs and External Relations Council. Notwithstanding the importance of bilateral consultations, we felt that it was also important to recognise the collective nature of the IGC and to have an informal discussion of where we stand. I was very gratified that there was full support for our approach at the General Affairs Council. The discussion was a positive one – there is considerable common ground. We are all committed to taking the work of the IGC forward and to concluding it as soon as possible. However, we all also recognise that there are sensitive and complex issues which remain to be resolved.
In these consultations with our partners and all those involved in the IGC, including of course the European Parliament, we are seeking to build a complete picture of the situation in the IGC. We want to ensure that we fully understand the views and concerns of all, to listen to what everyone has to say and, through active dialogue, tease out the exact nuances of their positions. This will help towards the second and more complex phase of our mandate to draw conclusions from our contacts and prepare a report for the March European Council. I do not wish at this stage to speculate about what that statement will contain.
We do not underestimate the complexity of our task. The issues to be resolved may be few in number, but they are highly sensitive and difficult. We will try to encourage progress, to build mutual understanding and to identify common ground. However, we cannot compel agreement in the absence of the shared political will to achieve it. There is an obligation on everyone to think not only of their own interests, but of the collective interest of the Union as a whole. In that context I want to reiterate the point made by the Taoiseach in Strasbourg, and also by the Minister for Foreign Affairs, Mr Cowen, before the Committee on Constitutional Affairs last week: 'If it emerges that there is a real prospect of achieving an agreement during our presidency, then we will not hesitate to seize that opportunity'. We intend to submit the fullest possible report to the European Council.
The Convention opened up the process of Treaty change and brought fresh perspectives to bear. We all – parliaments and governments alike – are accountable to our people, and the democratic authority of the Convention was underscored by the breadth of its membership. I am pleased that the great bulk of what was proposed by the Convention has stood throughout the IGC and will continue to stand. For example, the text clearly sets out the allocation of competences between the Union and the Member States, and the principles governing their exercise. It simplifies legal procedures and instruments. It creates a single legal personality for the Union. It enhances the role of this Parliament, and it also gives national parliaments an important part in the overall architecture.
By incorporating the Charter of Fundamental Rights, the draft enhances the prominence of human rights in the work of the Union. The values and objectives of the Union are more clearly expressed. Its proposals on the creation of a single European Union Foreign Minister and External Action Service should make the Union’s external policies more effective and coherent.
The Convention’s report remains and will remain at the heart of the IGC's work. But as a matter of both legal and political reality, governments are obliged to look very carefully at it, and in particular at those aspects which would affect them most directly. In due course it will be our duty to seek national ratification, in some cases through referenda.
The efforts of the Italian presidency ensured that considerable progress was made in resolving most of the points raised by governments. The work done in the run up to the Naples Conclave in late November 2003, and at Naples itself, was very productive. The paper prepared immediately in advance of the European Council was particularly valuable and struck a very careful balance. While, of course, nothing is agreed until everything is agreed, and while there are aspects of the Italian presidency's good work which were not the subject of final consensus, we believe we must try, as far as possible, to maintain the excellent progress which has been made.
When Minister Cowen appeared before the Constitutional Affairs Committee, he gave an assurance that the Irish presidency would be open, fair and balanced, and that we would listen to all views and work to accommodate them. I want to repeat that message here today. We have no hidden agendas, no pet projects. We are determined that nobody will be able to question our even-handedness. We may, or may not, succeed. But this House can be absolutely assured that we will put every possible effort into this work.
. Mr President, Mr President-in-Office of the Council, ladies and gentlemen, I recall quite a well-known proverb which says something like ‘Procrastination Road leads straight to Never-Never Land’. You, Mr President-in-Office of the Council, were there when, a few weeks ago, the European Council in Brussels decided to take ‘Procrastination Road’ towards a European constitution. At the moment, in line with the thinking in Brussels, many of us have concluded that this ‘procrastinating’ timescale was preferable to reaching a bad agreement immediately, which would have undermined the work of the Convention.
I would like to say, however, on behalf of the Commission and in particular on behalf of my fellow-Commissioner Mr Vitorino, that we will not resign ourselves to ‘Procrastination Road’ leading to ‘Never-Never Land’. The debate today, which this House wanted, is an opportunity for you to join with us in relaunching the constitutional process, and to preserve the European spirit that we have built up over eighteen months in the Convention. In order to achieve this, all our good will needs to be united: that of presidencies and Member States of the Council, that of Parliament, that of the Commission and of national elected representatives, with the support of the regions and organised civil society. In order to remobilise public opinion in general, we all need to work together to give this process hope again.
The Commission’s contribution to this urgent task will be based on three convictions. The first is that we want a general agreement. A general agreement is not an agreement bit by bit or piece by piece, but an overall agreement, in which everyone can see a balance based on a text of which everyone is aware. This is why the Commission does not think that anything has been gained from the discussions in Brussels, as Mr Roche said earlier – particularly when the result would have been nothing more than a step backwards. Moreover, although there are tendencies that it is helpful to take into account when continuing a task that has been interrupted, these must be confronted in open, transparent debate and by the current situation. Naturally, we acknowledge the very useful work done under the impetus of the Italian Presidency, which was the subject of the preparatory document for the ministerial meeting in Naples.
The second conviction is that we want an agreement solely based on the draft constitution drawn up by the Convention. This is the only thing that should be taken as established because at best, we do not think that anything better or greater can ever be done than this collective, democratic effort, which took eighteen months. You are of course aware of our institution’s position regarding this result. We think that on a few points it could be clarified, adjusted and improved regarding the composition and operation of the Commission, in order to broaden the scope of qualified majority voting and of course to make the procedures for revising the Treaties more flexible. However, like you, we wish to preserve its general balance, in particular with regard to finance and budgets.
The third conviction is that we want an agreement as soon as possible. The Irish Presidency has, in a sense, started on what it has to do. It has restarted the work of listening and working between those involved in the Intergovernmental Conference. The Commission supports – and will continue to fully support – the efforts and the method that you, Mr President-in-Office, have chosen, and these efforts are essential.
It will be no easier to reach an agreement in November than in April or May 2004; in fact, I think that it will be much more difficult. If we allow the symbolic deadline of 1 May or 9 May, or the politically more significant one that is primarily your own, 13 June to pass by, the draft constitution will not be very far from what I called at the beginning of my speech ‘Never-Never Land’. In other words, the Commission supports all efforts, wherever they come from, to preserve this constitutional process.
As you said, Mr President-in-Office of the Council, the next meeting will be that of the European Council in March, where the Presidency will evaluate the results of its bilateral consultations and where we will all be able to verify the state of mind of the Heads of Government. We will see whether that state of mind is, as we hope, different in March to what it was in December in Brussels. This is why, Mr President, the draft resolution prepared by this House has the Commission’s total approval and support.
– Mr President, Mr President-in-Office of the Council, Commissioner, I too wish to express my gratitude to the Irish Presidency of the Council, which, I believe, has given the necessary response to this House’s December resolution, and has got the debate moving. It has found new ways of structuring the way we talk to each other, and is applying the necessary sensitivity to getting us to do it. Taking all these things together, there is, in my judgment, a real chance of this House’s objective being approached even before 1 May or prior to the European elections, and of a result being achieved. I see this as important; we can all see that there is no desire to maintain the debate’s momentum until next December, nor to maintain the collective awareness of what was more or less already agreed under the Italian presidency, namely that we have to work to a tighter deadline in order to keep the two together. It is because this is generally known that there is ongoing discussion in the various Member States, and so I am aware of a general willingness to produce a result as soon as possible.
At the same time, let us bear in mind what this House would like to see: further democratisation of the European Union, of course, and the Budget issue, which we see as decisive and to which I would like to return. There is the issue of transparency, so that the public can know who in Europe is responsible for what, and also, of course, the issue of efficiency. That is what we have to get to grips with at the present moment, and it will be decisive.
I think it important that we should not explicitly specify certain models right down to the last millimetre. What has to be decisive is that the decision-making structure should be more efficient than that proposed in Nice, and should enable an enlarged Community to act; that has to be the crucial yardstick, and I believe that, if we take this as our basis and apply the requisite capacity for imagination, we will be able to find compromises that will enable this to be accepted by those countries that often have difficulties on this point, for it is connected – or can be – with other issues as a means towards reaching a compromise that, while being truly fair, does justice to the three goals of democratisation, transparency and efficiency.
Let me now mention a final point. In the aftermath of Brussels, there has been so much discussion of a multiple-speed Europe, something we have always had within the Treaty, whether about the euro, Schengen or anything else. It was always the case, though, that everyone could talk to everyone else, in the same fora, and that all Members had the opportunity of joining in. What we are today describing as a necessity is a defence union. If we do not get the constitution, there will be irresistible pressure for a defence union to be established outside the framework of the European Union. We will then no longer be obliged to talk to each other every day in the same fora, things will fall apart, and then, rather than there being a multiple-speed Europe within the framework of the European Union, Europe will drift apart. The end result – not because anyone wants it, but because these things happen in the course of time – will be that, at some point in the next five or ten years, we will be where we were before 1914, in a Europe of alliances. I think we all should know how undesirable this would be, and so we should see it as our responsibility to get a result now.
– Mr President, ladies and gentlemen, Mr President-in-Office of the Council, we need the Constitution, and we need it for twenty-five of us. All this talk about ‘core Europe’, centres of gravity and multiple speeds is no substitute for the constitution; on the contrary, it leads us astray, into a patchwork Europe of plots and counter-plots, and that we must avoid above all else.
Secondly, we need the constitution before the elections, as we have to send out a signal to the voters throughout Europe, who are increasingly impatient for this constitution to be adopted, for we know that nothing will be any easier in the autumn or next year; indeed, everything to do with the constitution will become more difficult.
Thirdly, we know perfectly well that we must not have another failed Intergovernmental Conference. It is vital that we succeed this time round, and I support the Irish presidency’s desire to clarify in advance whether we can achieve a positive outcome.
Let us, fourthly, stop putting question marks against what came out of Naples. We have traded arguments; we are where we did not always want to be, but this is where we must start from if we are to progress further. I know that most of the Member States are willing to accept Naples in terms of the consensus that the Italian presidency presented. Apart from that, there is one point on which I differ slightly from Mr Brok. Although it is certain that effectiveness is the benchmark, the yardstick of democratic legitimacy must also be applied to the decision-making processes in the European Union. I do think, though, that we will draw a bit closer together on this point in the course of the coming weeks.
We will support the Irish presidency with all our might, not only as regards the methods by which it endeavours to achieve consensus, but also in terms of its goal of presenting, in March, a sketch of potential outcomes rather than merely a timetable. Let me conclude with words of hope. After this Monday’s informal meeting there is a little light peeping over the horizon; may it become, under this presidency, a European dawn!
– Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, if Mr Hänsch is listening, let me say that, although Brussels is a cold place at the moment, those of us who are motivated by the Christian faith are in any case always animated by hope and optimism, and that is why nobody can hamper our work on a European constitution; we too want the sun to shine.
That it may well be for you lot; red is a fine colour, but not only by its associations with the European Socialists ...
... that is a misuse of the colour.
Let us be serious; let us get back to 2004, which is, as we all know, a crucial year. On 1 May, ten countries will be acceding to the European Union, in which there will then be 450 million people – far more than in the USA and Russia combined, and that figure itself shows by its magnitude how necessary it is that we should have a basis on which these 25 States – and later more – with their 450 million inhabitants may be held together. It is important that we should be able, on 10 and 13 June, to present the voters with a constitution that will show us the way to get through this twenty-first century in peaceful cooperation, as our continent is peacefully integrated.
Let me say, on behalf of the European People’s Party element in our shared group, that we see the constitution as the priority above all others. It was the experience of Nice that prompted us to set up the Convention. It was Parliament – I do not want to claim credit solely for our own group – that called for the Convention. I can tell you that if the Convention had been able to take decisions on its own, we would have a constitution today. What was proposed was, in principle, a right and proper project, and that is why we declare that the failure of the Brussels Summit must not mean the failure of the European Constitution and that everyone concerned should now learn from the Brussels experience. Apportioning blame will get us nowhere, and not only politics but also human experience teach us that blame is never, or almost never, to be attached to one person alone, but that it is always shared by many. We therefore urge everyone to seek out opportunities for compromise and to muster their capacity for it, for there is above all a psychological basis for success, namely that we should respect each other and that the small countries should be treated with the same respect as the large ones. A country may well be large, but that does not mean that it is on the right track.
There are, then, no first and second-class Members of the European Union. One does hear some preposterous arguments used against the constitution; there are those who say that a constitution amounts to centralism and a European superstate, and the very same people who reject a constitution scorn Europe as being, in their eyes, nothing more than a bureaucracy. That is why we say that a constitution is our chosen means of making democracy and parliamentarianism realities in the European Union.
Indeed, Mr Schulz, there are many that I have in mind, but I do not want to make you more famous than you already are.
The constitution will strengthen not only this House, but also the national parliaments, which will be able to appeal, on the grounds of subsidiarity, even against legislation planned by the European Union, and it needs to be pointed out to the constitution’s detractors that it, for the first time, puts local government on a legal footing. In the event of any dispute as to whether, in accordance with the allocation of European competences, it is Europe or the nation-states that are competent, or if regional and local self-government is impaired, it is not merely politically but also legally of vast significance that the European Court of Justice can refer to the article that lays down how local communities govern themselves.
There has been talk of ‘core Europe’ and multiple speeds, and I want to say how much I agree with what both Mr Brok and Mr Hänsch have said. Both have been Members of this House for a long time, so the slight differences of opinion that remain between them despite their intensive cooperation in the Convention can be overcome, and, should they be in need of conciliation, they will find plenty of members of our group ready and available.
There is one goal in Europe towards which we must strive. We have one goal in common, and we want to reach it together. Those who talk in terms of a ‘core Europe’ basically want to revert to intergovernmental cooperation, and I can tell you that our group will not stand for it; we will counter it with determined resistance. Where there is a will there is a way ...
... and we need to respect each other; more than anything else, we need to trust each other. We have confidence in you, Mr President-in-Office, in your government, in your Taoiseach, in the President of the European Council, in your foreign minister, in you personally and in Commissioner Barnier too – that is all I want to say about the Commission today – and, if we take this path together ...
... and with determination, defending the Community of Europe, then, I am convinced, we will eventually be successful.
A commendable new form of 'inter-faith' dialogue!
– Mr President, Mr President-in-Office of the Council, Commissioners, ladies and gentlemen, aware that the Irish Presidency is very sensitive to poetry, allow me to begin by expressing in positive terms what Commissioner Barnier has said in a negative way.
The universal Spanish poet, Antonio Machado, said in a very famous poem: and you have begun to walk, prudently but firmly, and I believe that Parliament should appreciate this.
You are opening up the path and overcoming a very dramatic situation of deadlock, of stagnation, in Europe. We have heard the report from our representatives in the IGC, Mr Hänsch and Mr Brok, and what both of them tell us is that it appears the atmosphere has changed. I believe that Irish hospitality is playing a positive role in this and it is very significant that the atmosphere has changed for the better; and I even welcome the very positive words of Mr Poettering, who I am sure has spoken on behalf of at least three-quarters of his group. I imagine that the British Conservatives will not be happy, but I believe that there is clear convergence between us ... Well, on behalf of 80%, I admit.
There is a first important question which has not yet been resolved – and I believe that the Italian Presidency has not communicated a single document in this respect – which is the status of the modifications to the text of the Convention at the Brussels Council.
Having heard the Irish Presidency and having studied these modifications in Parliament, I believe that further work has been done on the text of the Convention, that is to say, there has been no consolidation of these texts, and that is important in terms of assessing the backward movements which have taken place. We must, moreover, begin working in this regard.
I also believe we must stress that a number of countries that were very critical at the Brussels Summit – and I include my own, Spain, together with Poland, Germany and France, amongst others – have publicly expressed by means of their ministers their will to reach an agreement.
With regard to the two-speed Europe, I am going to say something very fundamental: the problem is not so much that there are two speeds, but rather how to persuade those who are applying the brakes every day to stop doing so. I believe that that is the crux of the issue at the moment, that is to say, we cannot make progress if there are a number of countries which are applying the brakes entirely. I believe that would be a good start.
It is absolutely clear that we must try to prevent a second failure in the Intergovernmental Conference, but also, looking at it positively, it is very important that we are able to face our responsibilities. Why? Because the Convention, with the participation of the new Member States and with the participation of some countries still in negotiations, produced a text, and we must offer the electorate – whom we are going to consult very shortly – a result of our work which allows the Union to work and operate more democratically and more efficiently. That is the responsibility which we share and, therefore, with a view to the elections, we must be able to take that position.
I would, however, add further elements to this year’s timetable. Firstly, there will be a new Parliament and new Commission, and we cannot now deny them the right to propose the modifications they consider appropriate as well. The issue is not whether the next Presidency does it better, but that we may find ourselves in the situation of having to start from the beginning again, with the new Parliament and the new Commission. That is an important point.
We are also dealing with important international decisions which will affect the European Union over the coming months: the reform of the United Nations, to which we Europeans are directly committed – tomorrow we will receive its Secretary-General – the situation in Iraq, the situation in the Middle East, and the European Union's international policy and responsibilities.
Furthermore, while not making any threats or accusations, it is clear that we must tackle and debate, jointly and immediately, because they are in the timetable, the updating of the Lisbon strategy and of the financial perspectives, in other words, the economic dimension and solidarity within our Union, and we must try to do so constructively. It is unthinkable that we should make progress on the economic dimension and not do so on the political dimension.
It is therefore extremely urgent – and I welcome the Irish Presidency’s will – that we act in a positive and proactive manner.
Mr President, I also welcome the progress report from Minister Roche, my fellow .It is clear that we are moving on – sharpish – from the fiasco that we had at the summit in Brussels. I trust that it will be possible to reach agreement before 1 May. There are, however, three sets of problematical questions outstanding: the formula for qualified majority voting, the size and shape of the Commission and the scope of QMV. It would be unfortunate if our obsession with those first two great patriotic questions obscured the third – the scope of QMV – which is in some ways more important.
The Italian presidency, mainly under pressure from Prime Minister Blair, unfortunately retreated in several ways from the Convention's modest and balanced proposals to extend the scope of QMV and codecision with the Parliament. The Italian so-called 'final compromise package' is not acceptable to the Liberal Group – nor, I suspect, to a majority of this Parliament. Especially objectionable would be a flight from QMV concerning the provisions on social security for migrant workers; the suppression of codecision from the clauses on the framework programme for research and development; the re-insertion of the national veto and the suspension of the legislative rights of this Parliament in the field of judicial cooperation in criminal matters; and the unwelcome supplement to the progressive clauses of a right of veto for any single national parliament – a certain recipe for frustrating the decisions of the European Council and for bringing on the ultimate sclerosis of the European political system.
The Irish presidency is quite correct in saying that all Member States must move for the IGC to be able to succeed and none more so than the British Prime Minister, whichever personality that might prove to be.
– Mr President, the Constitution is said to reflect the will of both the people and states. We know how the will of states is measured: it is decided by parliaments. That is not necessarily the same thing as the will of the people. If the Constitution is to be decided upon nationally, the large majority of our group think the will of the people should be measured by means of a referendum in all Member States. Those countries which adopt the Constitution will establish a new Union. The intention is to continue the work of the old Union. Under the Constitution the present Union will be suspended. This must be a unanimous decision under the Vienna Convention on the Law of Treaties between States. If a country is in disagreement, that is its legal right. If the Union that many countries joined after a referendum is suspended, a referendum will also have to be organised regarding accession to the new Union in as many Member States as possible.
The Constitution has been virtually finalised at an intergovernmental conference. The articles on military matters, among which there is a new model for structural cooperation, were agreed at Naples. These are not just about defence: a special additional protocol in it also provides for any demanding military operations that may be referred to as ‘peacemaking’, and which therefore also include invasion. In fact the EU is not now preparing for defence, but attack. Our group does not think this kind of militarisation of the EU is necessary. Neither should the involvement of NATO be written into the Constitution as has now been done. What still needs to be written into the Constitution is the rule that EU crisis management must be based on a mandate from the UN.
Our group is prepared to participate in structural work in a social Europe. The draft Constitution, however, is not satisfactory in this area. We want to make changes to it to safeguard the provision of services to all EU citizens. We need social security and not European militarism. Our group thus wants a social Europe but there have not been any satisfactory decisions taken by the Convention or the IGC in that area as far as we are concerned. We do not think it appropriate that the Constitution was drafted in conjunction with talks on the EU’s new financial perspective. Member States cannot be forced to accept a constitution which their citizens cannot agree to. We need referenda. Ninety-six members of the Convention called for a referendum. They represented both the yes and the no vote in future referenda. Referenda are people’s democracy.
– Three brief comments, Mr President: the aim of constitutional reform is to make the European Union more democratic and more effective, and not to calculate the balance of power between Member States. The Intergovernmental Conference has, however, stalled on this issue and it is clear that the decision-making method which allows the veto is the real cancer of the European Union, it is that which is killing Community solidarity of any kind.
For the majority of my group, the text adopted by the Convention represented – or represents – a step forward, but certainly not a revolution. I am sure that there is a substantially large majority on that point in Parliament, but it seems to me that, in the words of the Presidency and in our debate, there is a fundamental ambiguity. We are all optimistic and hopeful, we are encouraging the Irish Presidency to do its best, but what is it that we are encouraging it to do? We are even turning down any parliamentary initiative that might upset the Presidency, we are deciding not to celebrate the 20th anniversary of Spinelli, of the formal adoption of the Convention. I repeat, what is it we are encouraging it to do?
Mr Hänsch, if democratisation is a criterion of your assessment, then we cannot accept the results of Naples for the simple fact that the results of Naples represent, in the majority of their proposals, a backward step with regard to the Convention and, in certain cases, in particular where the budget is concerned and even as regards the current situation. How can you, as our representative, accept such a thing? It is not possible! It smacks of ambiguity, it is a contradiction in terms! In my view, therefore, we really cannot be content with talking about whether the glass is half empty or half full. With regard to the five or six points on which agreement was more or less reached in Naples, I should like to hear what the Irish Presidency has to say. I should like to know what it will do and on what it will try to reach an agreement: on the text of the Convention or on what, Mr President, you have today defined as a good basis? From what you said at the beginning of your Presidency, I gained the impression that the 82 points did not exist. So then: do they or do they not exist? Are they or are they not a basis? Frankly, I have not understood, and it seems dangerous to me that our two representatives take the view that this is a good basis for negotiation, because actually it is not, and this is not Parliament’s position.
Secondly, a quick point: frankly, it seems to me, once again, that the ideal way that we can help the Irish Presidency is to mobilise Members and public opinion around a project for democracy. If we again decide to leave everything to the Intergovernmental Conference, in March and in May, we will end up with a project worse than that put forward in Naples. I therefore call on Members, on the various parliamentary groups, which are in the majority compared to my group, to insist on the idea of meetings, to insist on the idea of a major parliamentary initiative in the month of May, so as to stand by and assist the Irish Presidency, not leave it alone with its colleagues who, by themselves, will not make a better Europe.
Mr President, I warmly welcome the statement made by Minister Roche on behalf of the Irish presidency here this afternoon. I am glad to learn that at the meeting of the foreign ministers this week, there was a constructive exchange of views with regard to the need for the new treaty. Clearly the events of the Brussels summit of EU leaders last December are now well behind us. There is a strong, growing realisation that we must re-invigorate the process to put in place a new European Union treaty, and delay and prevarication, recrimination and confrontation do nothing whatsoever to move this political process forward.
That is why I welcome the fact that the President-in-Office of the Council, our Taoiseach, Bertie Ahern, is holding an extensive round of bilateral negotiations with European Union leaders at this particular time. This week already he has been in Madrid at a meeting with the Spanish Prime Minster. Towards the end of this week he is to meet the Polish Prime Minster. We will all be in a stronger position to make a judgment on the state of the negotiations to put in place a new European Union treaty when the Taoiseach gives a report of his bilateral discussions to the Council meeting of European Union leaders in March.
We all know what the bottom line issues are. They are not a secret. One of the clear benefits of the EU Convention process is that we have a draft treaty that forms a basis for the present discussions. However, we need some European Union governments to move away from seemingly entrenched political positions. That is essential. A new treaty cannot be agreed unless some political flexibility enters the political process. We should all remember that we have a lot to be proud of in Europe at the moment and that the impasse relating to the finalising of a new European Union treaty should not detract from that. We are all looking forward to ten countries acceding to the Union on 1 May 2004. This historic event will herald an end to the artificial divide that existed in Europe since the end of World War II. The enlargement of the Union will strengthen Europe's voice on the international stage.
In conclusion, I believe we all support the intensification of talks between the European Union governments so as to ensure that agreement can be reached concerning the provisions of the treaty. We urgently need to streamline the way we carry out our business in Europe and the sooner we secure agreement the better.
– Mr President, a few days ago, the Polish Prime Minister gave what I thought was a quite astounding reason for reaching an agreement quickly on the constitution, saying that in six months time, it would basically have no use. Either Mr Miller is a follower of Father Ubu, which would not be at all surprising for a Pole, or, more probably, this statement indicated that Mr Miller had concluded that, as this text would not in fact get us anywhere, there was not any point in delaying its adoption for much longer. Because, my dear Commissioner Barnier, the debate is not between ‘procrastination’ and ‘Never-Never’, but between ‘somewhere’ and ‘nowhere’, and nowhere is exactly where this draft constitution is taking us.
In reality, the European institutions, the Commission and Parliament combined, are clinging to this supposed constitution as if it is their last hope, while their policies, particularly this year, have clearly failed, and while public opinion is generally disenchanted, if we believe the latest Euro-barometer, which I think is enlightening on this subject.
In reality, the only policies that are working at European level are those that are made outside of any institutional framework, as we saw with the joint approach by the French, German and British foreign ministers in Iran or as we are seeing with what we at least hope are the first steps of European defence, by the same three countries which have been able to break free of all institutional suggestions, all ministers and all commissioners wearing two or three hats.
There will be a constitution, because the European machine cannot be allowed to fail, as you have all said. There will therefore be a constitution or something of that name. However, if it is a democracy, and in my mind a constitution is the privilege of a democracy, as Mr Poettering often says, a European democracy can only be established in one way, perhaps with the risks that it carries: through a referendum. If a referendum is not announced – and I regret that Parliament’s text, as usual, avoids this issue – Mr Poettering and others can be sure that the electorate, in June, will show you what they think of your supposed democracy.
– Mr President, even though we do not yet know where we are with the isolated agreements that were or were not reached at the IGC before the deadlock in December, some people, and in particular the European Parliament, are calling for the negotiations to be speeded up and brought to a close quickly. We reject this idea for two reasons.
First of all, the period gained through the deadlock in the negotiations would be better used for further discussion on this constitution. The deadlock point, which is the formula for the double majority vote, is not an insignificant one. In fact, it was crucial for national sovereignty, as were many other provisions of this draft. The chair of the delegation from the French National Assembly to the European Union, which supports this text, has acknowledged that, with regard to the double majority, and I quote: ‘from a national point of view, nevertheless our country had as much interest in the status quo as Spain and Poland ‘. I think that the negotiators should consider this admission as a warning.
Secondly, we are hearing statements here and there about the negotiations possibly coming to an end just before the European elections. In this respect, I would like to warn those who, once again, wish to catch the citizens off guard. It appears that some people would like there to be an agreement just before the elections in order to shorten the debate and then be able to cite the election result, if it is sufficiently in favour of the federalist parties, in order to avoid a referendum on the constitution. This would be an illegal manoeuvre, as the European elections are meant to elect representatives to the European Parliament to deal with a very wide range of subjects, but not the possible constitution, to which different methods of decision-making would apply.
We will fight any attempt to violate the law. I also hope, Mr President, that this debate will retain a minimum standard of honesty and dignity.
– Mr President, it is not difficult to get up again when you have fallen down, so, as Commissioner Barnier was saying, we need to remobilise public opinion and our national politicians.
This is the aim of the resolution that we are putting forward, which should be seen as an extremely strong political signal. Imagine that in our respective national parliaments the four main parties in our countries tabled a joint resolution. That would cause a stir. Why is there this level of consensus? It is because we all agree that we need to bring the enlargement and the deepening of the Union into step with each other. The number of players is going to change, the playing field is changing, therefore the rules have to change.
Therefore, Mr President-in-Office of the Council, this resolution should be seen as something helpful, an encouragement, a stimulus. I would like to draw your attention to the fact that it is extremely moderate. On the one hand, it proposes that you use the Convention draft as a basis – in this respect, we hope that you will not move too far away from it – and on the other hand, it proposes, significantly, the date of 1 May and not 9 May. After that we will have a last sitting in Parliament from 3 to 6 May. We should not be politically forced to be a constituent assembly to compensate for the irresponsibility of the governments.
Mr President, the resolution proposed by the Committee on Constitutional Affairs sets 1 May as the date for a positive conclusion to the work of the IGC. I want to explain the reasons why: immediately afterwards the electoral campaign will begin and, before it begins, the Constitution must have been finalised, first and foremost so as to get the electors to go out and vote – otherwise they will be deluded and will not vote – and therefore submit it to their judgment, which is our democratic duty, our basic law. For the sake of clarity may I add, taking up the points made by Mr Duff and Mrs Frassoni, that for us the draft Constitution is the only thing on the table. The eighty-two points referred to by the former Italian President-in-Office of the Council, or the 45 amendments now being referred to, have been examined closely by us: they contain many points which are confusing and ambiguous and take many steps backwards. There is no consensus on them – at least not in the European Parliament – and I ask you, Mr President, to give that serious consideration.
Mr President, I am acting in this Chamber as the spokesman for pensioners and old people throughout the whole of Europe, who, once again, have said to me: ‘We do not have time to wait for the European Constitution. We are eighty, ninety, one hundred years old: there is no time!’ So, I would ask the Irish Presidency to bear this in mind or, better still, remind all the other presidents of it. In particular, if this cannot be done, I would suggest, as an alternative, that more time be given to old people and pensioners. How? Given that the President of the Council, Mr Berlusconi, appears to have grown ten years younger – as a result of plastic surgery, it is said – I would ask that all pensioners and old people in Europe be allowed to go down the same route, at the State’s expense, so that they can also become ten years younger and have time to wait for the European Council to eventually give us the Constitution.
Mr President, on behalf of my Group, I would also like to congratulate the Irish presidency on its approach and on the method it is taking, which I believe is the right one. However, my Group is of the strong view that if, through no fault of its own, the Irish presidency does not begin to produce results within a reasonable period of time, it will not be possible for our Parliament to continue with ‘business as usual’. It will become increasingly difficult for us and for many Member States in the Council to act as if this is an issue that can be set to one side for many months and years. A solution has to be found quickly for reasons that my colleagues have already outlined.
May I also ask the presidency how it intends to find a compromise on the difficult issue of the voting system in the Council? The overall majority wants the double majority system, yet one or two countries are holding out against it. How does the presidency intend to bring these countries on board? What kind of adjustment mechanism or declaration is likely to be used to make this voting system acceptable to these countries?
Mr President, last year will probably not go down in history as the EU’s most successful. That is worrying, not only in anticipation of the turn-out at the forthcoming parliamentary election, but also because there is a danger of confidence in the entire European project being undermined. 2004 will therefore need to be a very successful year, as it potentially can be, given the impending historic enlargement and unification of Europe. It is interesting to observe that the Norwegian Social Democratic politician, Thorbjørn Jagland, has nominated the EU for the Nobel Peace Prize. A Norwegian, please note.
If this enlarged Europe is to work, irrespective of whether or not we receive the Nobel Prize, there must be clear rules and an orderly way of doing things. That is why a Constitution needs to be adopted, and it is only fair that people also have their say about such a Constitution in conjunction with the parliamentary election. It is unacceptable for certain countries not to wish to accept these rules but, instead, to want to proceed off their own bat.
Mr President-in-Office of the Council, you can no doubt feel how much good will is directed towards you in this House. If it were just up to you and ourselves, we should have this Constitution ready as soon as possible. I hope that you can use all your diplomatic sleight of hand also to convince your friends in the Council of the urgency of the matter.
Mr President in Office of the Council, given your familiarity with the text of the Convention, I would like you to tell me if, in all honesty, you are aware of a more complete, more appropriate text serving as a basis for a successful conclusion than the text of the Draft Convention? I ask this question as you, like me, are well acquainted with the Draft Convention. I should also be grateful if you could enlighten me with regard to a question before us today – and not only here today, but also elsewhere – the famous Naples text of which so much is spoken and written. What exactly do we mean by ‘the Naples text’? Is it the text of the Council of Naples that was on the table in Naples or what remains of it after being sifted through the Brussels Summit? I should like you to clarify these two points for us with frankness and honesty.
– Mr President, Mr President-in-Office of the Council, Commissioners, most of my colleagues have talked about the wonderful Europe, or about the Europe that should become a little more wonderful. I am going to talk about the despicable, vile, revolting Europe, the Europe that Mr de Villepin talked about in Moscow two days ago, the Europe that says nothing about an open war in Chechnya.
Ten days ago, having had enough of this silence, I started a hunger strike, not to ask for the moon, not out of deadly desires or anorexia, as Baroness Nicholson of Winterbourne said. I think that it is our Europe that has deadly desires, the Europe that is doing nothing about Chechnya.
Mr President-in-Office of the Council, I would like to ask you, and the Commission, one small thing. We have Article 14(3) of the EC Treaty, which allows the European Union to create blacklists of people who cannot enter European Union territory. However, it also allows the creation of white lists, in other words lists enabling people, in this case, Chechens, to move around and live in European Union territory in order to highlight their people’s cause, the cause of a people who have suffered genocide. Mr President-in-Office of the Council, if, during your Presidency, with the help of Mr Vitorino, you could get this reform adopted, I would be very grateful.
Mr Dupuis, your political point is important, but we are discussing the draft Constitutional Treaty.
– Mr President, the Irish presidency has the chance to deliver on the great promise – made to the public ten years ago – that the European Union would become deeper before it was enlarged. We in this House advocate that this constitution be brought to completion, before 1 May if at all possible, but at any rate hand in hand with enlargement and prior to the European elections. I would also be interested to know what is still left for you to negotiate, and I urge you to stick as closely as possible to the Convention text. Mr Berlusconi never told us what the 82 topics were on which agreement was reached in Naples; perhaps they could be made public some time. I believe that the voting in the Council – this dual majority – must remain fundamental, as it is meant to facilitate decisions instead of more blockages. That is what your benchmark should be, and if the constitution does not come to pass, we face the threat of a two-speed Europe, which is what we do not want.
Mr President, as someone who is at least a quarter Irish, I welcome Ireland’s presidency.
Mr Barón Crespo is right: the British Conservatives do not mourn the demise of the European Union constitutional project and we give thanks for Spanish and Polish intransigence. As a document it was far too centralising and federalist in content for our taste, far too long and both prescriptive and inflexible. We say ‘RIP’. However, I hope that Ireland’s historic relations with the United States will serve to promote, if not a full, free trade EU-USA agreement – now that the WTO, post-Cancun, is fatally wounded – at least a common economic space for trade in goods and services, particularly financial services.
Much more also needs to be done to implement the Lisbon agenda, as we see Germany now saddled by a deep recession. This is not helped by an overvalued euro and a one-size-fits-all monetary policy. With the Commission now taking it to court over the breaches of the stability and growth pact, Germany is effectively hoisted by its own petard.
With enlargement, these six months will be great ones. I wish the Irish presidency all the luck for which its people are so famous.
– Mr President, we often talk about people washing their hands of the matter. These words do not apply in this case, however, because, although they tried, the matter has not been washed away.
In spite of the Intergovernmental Conference, the draft Constitution produced by the Convention is still on the table, amongst other things because of the impetus given by this House and words such as those spoken by its President, Mr Cox, last Monday in Madrid, demanding that the IGC finish its work and finish it properly, in time – in other words – for the European elections and – why not? – before the end of this legislature. Well, the road to hell is paved with good intentions.
I would ask the Irish Presidency to support, and place its confidence in, the process; but also to demand that work be done, – and, moreover, be done publicly and transparently – on the draft Convention and not on mysterious compromises and shady deals that are incomprehensible or that amount to retrograde steps. Bilateral contacts may be useful, but the IGC is a body which must act jointly, debate and reach agreements on a final consensus.
. Mr President, I would like to take up the old phrase used by Mr Poettering during his contribution to this debate: ‘where there is a will, there is a way’. In this particular case, where there is a political will, a way can be found. That is the reality as far as this constitutional treaty is concerned. Members are aware, as I am, that the prize to be won in this debate, a constitutional treaty which is lucid and clear, even visionary, involving all the people of Europe, is a formidable prize. The European people and the governments of the Member States in working together have indeed shown that Europe is capable of doing formidable things. A huge amount of work has already been done and the Irish presidency is fully aware of this.
Many Members have asked about the particular text and its starting point. The reality of all negotiations is that nothing is agreed until everything is agreed. We are working day and night to bring about the political will.
On a humorous note, Mr Fatuzzo pointed out that we are all getting older. Indeed, he is quite right: none of us are getting any younger. He also suggested that we should offer plastic surgery to old-age pensioners. As you know Mr President, Ireland is very famous for non-cash benefits to our OAPs – free travel, free television, free phone, free electricity and so on. We have not yet given consideration to free plastic surgery, but Mr Fatuzzo's point is well taken.
I am very grateful to this House for its good wishes. They will be of great assistance to the presidency in encouraging the leaders of governments who have difficulties in this matter to take those few extra steps. The prize is a formidable one, it would be marvellous if we could attain it sooner rather than later.
Like the best plastic surgeons, Minister, thank you for those uplifting remarks!
. Mr President, ladies and gentlemen, I am afraid I am going to disappoint Mr Poettering by speaking on behalf of the Commission, in place of Mr Barnier. But that is the price of collegiality.
I endorse everything that Mr Barnier said in his speech. I would just like to clarify the Commission’s position. We consider the basis on which to work to be the Convention text and we think that on certain points, the Naples text clarified the Convention text. While remaining faithful to the Convention’s proposals, we can draw out positive trends on which we need to work. However, certain aspects of the Naples text, and above all some of the bilateral negotiations that took place between Naples and the European Council in Brussels, reveal retrograde steps in very sensitive areas, such as budgetary powers or the scope of application of the qualified majority. These steps back do not deserve any support from the Commission and we do not in any way consider them to be a negotiable result. Indeed, as Mr Roche said, nothing is agreed until the whole thing has been agreed.
There are also parallel initiatives, however, that have been taken following Naples that deserve our agreement. I will take the example of the agreement on defence. Defence is a fundamental point and one of the major areas of development for the future of the EU. The Commission welcomes the agreement that was achieved on defence at the Intergovernmental Conference, including the content of the protocol that was discussed following the conclave in Naples.
The example of defence is a very good one. It is not about building a two-speed Europe on the basis of the agreement on defence. The agreement reached in such a sensitive area as defence shows that we need to incorporate this agreement into the constitution as a whole and ensure an overall agreement on the constitution, including the defence dimension. This is why we will continue to support the efforts of the Irish Presidency to secure an agreement on the European Constitution as quickly as possible and with as little delay as possible.
That concludes the debate. I have received two motions for resolution to wind up the debate.(1)
The vote will be tomorrow.
The next item is the Council statement on the Members' Statute.
Mr President, at its meeting on 26 January 2004, the Council examined the draft decision on a Statute for Members of the European Parliament. The discussion was based on the text as voted by Parliament on 3 and 4 June 2003, and on its subsequent resolution voted on 17 December 2003. In light of the request of Parliament that the Council respond as a matter of urgency to its resolution of 17 December, the presidency ensured that the matter was ready for consideration by ministers at the first available opportunity – last week’s Council meeting.
Qualified majority support is, as Members will be aware, required for all Articles of the draft Statute with the exception of Article 12 which, in the consolidated text, deals with taxation, and that, of course, requires unanimity. The presidency's approach, therefore, was to ascertain if a qualified majority existed on all aspects of the proposal other than taxation and – if that was the case – to reconfirm that the Council unanimously approved the taxation elements, an integral part of the overall proposal.
In the interests of full transparency, I want to clarify that the basis on which the presidency invited Council to take a decision was that the proposed salary level for MEPs would be 50% of the salary of a Judge at the Court of Justice at the time of the relevant Parliament resolution – EUR 8 670 a month.
The presidency’s objective was to secure political agreement on the draft Statute. Our approach has been clear all along. In his speech to the Parliament on 14 January 2004, the Taoiseach underlined the importance the presidency attached to the Members' Statute, welcomed the Parliament’s vote in December 2003 and said that we would do all in our power as Presidency-in-Office to deliver a positive outcome. In presenting the matter to the Council this week, the presidency restated in some detail its approach and its assessment of the situation.
While it was evident that most members of the Council could support the package, believing that the Parliament had responded to the concerns of the Council, four members of the Council expressed their continued difficulties with the proposals and could not give their support. Following this indication of positions, the presidency was obliged to conclude that the requisite support for the draft Statute, in accordance with the terms of Article 190(5) of the Treaty, was not available. It was therefore not necessary to test whether unanimity could be confirmed on the taxation elements. The presidency undertook to report the outcome to Parliament. I am availing of the opportunity to do so today.
It is important to be clear on one point in particular: the presidency spared no effort to ensure that Council would take an informed decision. Intensive preparatory work was undertaken in advance of the discussions by ministers. Clarification on particular areas of concern to Member States was sought from the Parliament and was, in our view, forthcoming. In all of this, I would like to acknowledge the assistance and support the presidency received from this Parliament and in particular from you personally, President Cox.
Clearly I would have preferred to bring a different and more positive message to this House today. Unfortunately that is not possible. I feel it is important that, as presidency, I give you a clear and unambiguous statement of where matters stand.
I should like to thank you once again, Mr Cox, for all the support and effort you put into this very important venture.
Although we do not propose to take a debate on this matter, I hope the House will permit me to make a brief response on its behalf.
First, I should like through you to thank the Irish presidency for the determined effort you have made in this regard, and for the integrity of purpose which you have brought to this task. As you reported, the presidency was unable to secure a majority. This is not a failure of the presidency; it may well be a failure of the Council, but one needs to distinguish between these things. I regret the lost opportunity that your statement indicates. I should like to point out - in relation to the work done by my predecessors and myself, and especially the unceasing work done by our rapporteur Mr Rothley and colleagues in the Committee on Legal Affairs and the Internal Market - that this is a very frustrating outcome from the point of view of the majority of this House after a long process of engagement between Parliament and Council, initiated in its most recent form at the Cardiff Summit during the British presidency in 1998. I express a personal disappointment in this regard and I believe that we in this House have acted in entirely good faith throughout our negotiations and our engagement with the Council in this regard.
It is, I am bound to say, difficult to conclude an agreement with another instance of authority in the Union when the ground shifts and the goalposts are moved. We believed that the majority in this House last December had sought to reconcile the various points of view indicated in good faith by all of the actors at that stage.
I believe this failure is, I regret to say, symptomatic of a Europe that is exhibiting a greater capacity for dysfunction than function on a key number of constitutional questions. I hope we can rediscover the spirit of Europe and not what blocked this important - and, in its own small way - constitutional initiative.
I thank you again, Minister, for the work the presidency has done and again let me underline a strong personal view that the inability to deliver a positive result here today which you have conveyed to us is no reflection on the determined effort and the high integrity of purpose which the presidency and other presidencies in the past have brought to this important task.
Mr President, I do not want to open a debate on this matter, but as you rightly said, this is a matter of constitutional concern. Moreover, it is part of the legislative procedure. It would be very useful for the House to obtain information from the presidency of the Council regarding the reasons behind and the justifications for the four previously mentioned governments' opposition to the Statute. We could then, perhaps, make progress. At this moment we do not know the reservations these governments have.
If the Council is in a position, in due course, formally to enlighten us on this matter, I am sure we would appreciate such enlightenment. I am bound to tell you that, for those who have followed the dossier as closely as I have, the failure to achieve a majority on this occasion was a question of mixed motives. Perhaps we can, at a later date, have a fuller explanation.
That concludes the item.
The next item is the Commission statement on competition policy.
. Mr President, ladies and gentlemen, the resolution presented today is based on the debate of the Committee on Economic and Monetary Affairs held during the annual report on competition policy for 2002. I want to give my sincere thanks to Mr Della Vedova for the important work he has done. Also, Mr President, I want to say how much I appreciate and how vital for me was the excellent cooperation with the parliamentary committees, primarily the Committee on Economic and Monetary Affairs. The proposed resolution does, in my opinion, accurately reflect that committee’s support for the Commission’s competition policy.
I should like to take this opportunity to briefly explain the stage that competition policy is now at and give you an idea of the direction we want to take in the immediate future. As you know, during the current Commission’s term of office the reform of all competition rules has been started and, to a large extent, completed. The common aim underlying the various aspects of that reform has been to make our control procedures more effective and eliminate superfluous red tape, without undermining the substance of the competition rules. I believe that this can help to increase competitiveness, growth and employment in Europe.
I should like to say a few words on each of the three main areas with which competition policy is concerned: antitrust, concentrations, State aids. In the antitrust sector, at the end of 2002, the Council adopted Regulation 1/2003 establishing a new framework for the application of Articles 81 and 82 of the EC Treaty. This regulation opens up a new chapter in the application of Community competition rules; in fact it is the biggest antitrust reform since 1962 and will enter into force on 1 May 2004. The following are the two main aspects of the new system: abolishing the notification system in respect of agreements between undertakings and establishing uniform conditions under which undertakings are to operate in the context of the common market. The application of Community competition rules shall become the norm enabling undertakings to carry out projects in a much simpler manner than happens under the present system where agreements between undertakings are governed not just by Community provisions, but also by 25 national legal systems. Simultaneously, under the new system undertakings are freed from the onerous burdens of notification and the Commission can concentrate all its resources on pursuing the most serious infringements of the competition rules. The reform mobilises the full potential of national competition authorities and national courts to contribute to the application of European antitrust regulations. A network of the 25 national authorities is currently being set up for the purpose of ensuring that tasks are more effectively and more efficiently allocated between the Commission and the national authorities; the Commission shall have the task – which is certainly demanding – of guaranteeing that the regulations are applied in a coherent manner.
I could give much more detail, but I do not intend to do so now. I should, however, like to stress an aspect of this competition policy which will be proactive, based less on waiting for notifications and more on initiatives taken by the Commission and the national competition authorities; we wanted to give a special role to consumers, who are the ultimate beneficiaries towards whom our competition policy is actually directed, by means of, for example, a number of provisions designed to make consumer associations more involved in investigations into matters concerning competition, whilst also encouraging them to register complaints.
I now come to the second part of our reform, which concerns the control of concentrations. I should like to point out at the outset that this control is not so interventionist as it might appear to be at first sight. The Commission certainly has no intention of hindering the restructuring of markets; concentrations are necessary to respond to the challenges of a developing economy. In fact, if we look at the statistics, we see that since 1990, of more than 2200 concentrations that have been notified, the Commission has blocked only 18: it is therefore an extremely small proportion, but blocking a concentration is of course more newsworthy than authorising it. The recently adopted reform of the regulation governing concentrations introduces a certain degree of flexibility into the time-limits for examining the operation, strengthens the one-stop-shop principle which is extremely beneficial for undertakings and stipulates that the essential criterion on which operations are to be assessed is that concerned with all types of harmful situations, whether involving the dominant position of a single undertaking or the effects of a situation where there is an oligopoly that could damage consumer interests.
As regards the internal organisation of the Commission, in the area concerned with competition we have introduced a number of fairly radical innovations – which various Members have followed extremely closely and encouraged – including giving greater weight to economic analysis in the assessment of competition cases. As from September 2003, there has been a new figure, the Chief Competition Economist, operating within the Directorate General for Competition, who is providing a new input into our decision-making procedure in terms of economic analysis.
I now come briefly, Mr President, to the third area on which competition policy is based, that is to say the control of State aids. Parliament and the Council have repeatedly and rightly insisted that the overall amount of State aids must be reduced and that, at the same time, State aids must be geared more to supporting horizontal objectives than to supporting, often artificially, specific sectors or single undertakings. As you know, Parliament has supported this move: in July 2001 we established an assessment framework – a score board for State aids – and the latest figures, from last spring, confirmed that there was a trend towards a reduction in the level of aids; when the new figures are issued this April we shall see whether this trend has continued.
As regards State aids, just as I said a few moments ago in relation to antitrust and concentrations, we have attempted to redirect the Commission’s work towards those activities which are capable of causing most damage to competition in Europe. We still have an intensive work programme, from now until the end of the present Commission’s term of office, in relation to the State aids sector, a programme which is focussed on three main aspects: more effective amendments to working methods and procedures; developing simpler methods for dealing with less important cases of aid; reviewing the current substantive regulations governing State aids. Work on procedural reform is already quite advanced: we are in the process of preparing a regulation which lays down the implementing provisions of the Council’s procedural rules and we want to develop new instruments for simplifying the treatment of those aids which do not raise any significant competition problems. As a follow-up to the Commission’s Green Paper on services of general economic interest, in which this Parliament has shown such great interest, major priority will be given to clarifying the control mechanism governing the payment of compensation for costs associated with the supply of services of general economic interest.
I shall stop now in order not to overrun the time allocated to me, but not before saying a few very brief words, Mr President, on what we have done during this time, once again with Parliament’s support, as regards the international dimension of competition policy, both by further developing certain bilateral cooperation relations between antitrust authorities – primarily with those in the US – and by setting up with other partners the first multilateral body on competition, the International Competition Network. We are hopeful that in this sector the governance of globalisation is flourishing, and not withering away, as is unfortunately happening in other sectors. I am, of course, available to listen to and, where necessary, comment on the speeches that follow.
– Mr President, Commissioner, ladies and gentlemen, I am grateful to Commissioner Monti for this report, which, as he stressed, follows on from the work done by the Committee on Economic and Monetary Affairs. Most of your speech, Commissioner, you devoted to the technical work of reviewing competitiveness and to improving it.
I believe, though, that where we have to exert more influence is on the issue of what must be done to make Europe more competitive. Reading the Commission’s report on competitiveness in 2003, it is quite clear to me that the businesses that achieved high levels of production growth were those in which organisational improvements go hand in hand with investment in new technologies, and especially in information and communications technology. What this means is that we have to be quicker off the mark, more flexible, more mobile, more industrious, more willing to embrace reform, starting by becoming more European in our thinking and then becoming more open to the world.
We must, then, give all the participants in the internal market a level playing field, and do away with whatever obstructs the internal market and impairs its competitiveness. We have to make the internal market an internal market; our problems with competences in the areas of fiscal policy, labour law and working times mean that it is not one. Because social systems are a matter for the Member States alone, the EU, in all these policy areas, can do no more than beg and implore them to do the necessary homework.
This means that it is important that we should now recognise the connections between the quality of the internal market, the EU’s ability to compete, the fulfilment of the Lisbon targets and the achievement of growth and job creation. Underlying all of them are our social market economy and stability. I urge you to waste no time in presenting the Member States with your list of requirements, with clear figures and timescales showing how we can make Europe more competitive and what homework the Member States have to do.
– Mr President, ladies and gentlemen, I would be quite happy to agree with the points Mr Karas has just made, for there is little to be objected to in what he said, but, nevertheless, if we carry on debating with each other much longer – as the members of the committee already have been – very profound differences will keep on cropping up here and there, and I think we have to say something about these in order to understand each other a bit better.
What is clear is that competition policy is an important and indispensable instrument, enabling the European internal market to function and facilitating ever-deeper integration, so that the gains in terms of prosperity and efficiency resulting from a large and integrated market can be put to good use. I called competition policy an instrument, and that is what it is, rather than an end in itself; if it were an end in itself, it would very rapidly degenerate into something purely ideological. Competition policy is an instrument that has to be subject to social and civil policy objectives and must help achieve them. The fact is, then, that we do not live and move in a free market economy, as the Committee on Economic and Monetary Affairs’ draft resolution puts it, but in an environmentally-responsible and social market economy. Mr Karas, you have just used the term ‘social market economy’, but you voted against it in the committee. It is astonishing how the Conservatives and Christian Democrats in this House have refused to talk in terms of the social market economy, and I can tell the Members on the other side of the House that they can correct their group’s embarrassing mistake in the Committee on Economic and Monetary Affairs in tomorrow’s plenary vote, by voting in favour of our amendments.
Although we are in favour of tight controls on mergers, their strength must lie in their taking into account their effects on society and on employment and in their giving workers and those who represent their interests a say in decision-making processes. That is a suggestion for the Commissioner. We in the Group of the Party of European Socialists are also in favour of tight controls on subsidies, but subsidies can be eminently justifiable if they lead to modernisation, improved competitiveness, innovation, sustainable growth and the creation of long-term employment. What I would like to see is even greater attention being given, when assessing subsidies, to the effects – including the positive ones – on the whole chain of exploitation within which the subsidy is made. We have already had a whole series of debates on this.
My time is running out, so I will end with a question to the Commissioner. Commissioner Monti, you have now become acquainted with our resolution – from the last part-session in Strasbourg – on services of general interest, in which we spoke out plainly in favour of codecision by this House on a legal framework, which means that it cannot be regarded as assent only to a block exemption regulation – which is the impression I got from the Commission’s reaction. We have also asked whether there is to be a follow-up within the life of this Parliament, which has not much longer left to run. We cannot have any more long-drawn-out discussions, and so I would like to know how work on this within the Commission is progressing.
Mr President, Commissioner, I wish to do as the Commissioner did and note that his area is one of the most important for European consumers. We have a number of current issues that, in actual fact, have a very great deal of bearing upon consumers: those of competition within the car sector, the decision concerning Microsoft and intellectual property rights.
We know that, in October 2002, the new regulation, with exemptions for sales and service, came into force within the motor vehicle sector. Our intention was that it should increase competition and give consumers more. Unfortunately, it has had quite the opposite effect in the country I know best, namely Finland. Qualitative selection criteria have become quantitative, and the number of repair workshops for all the large makes of car has declined by several dozen. In Lapland, in northernmost Europe, repairs of particular makes of car can only be obtained in the county government seat of Rovaniemi. At the service station in medium-sized Muonio, five makes could be serviced on 1 October 2002. Now, no such services can be provided. What does the Commission intend to do about this matter?
Where Microsoft is concerned, we heard yesterday that the Commission is close to reaching a decision on Microsoft, Media Player and the abuse of a dominant position. We again call upon the Commission to finish its investigation as quickly as possible and to take decisions that guarantee a genuine market and freedom of choice for consumers. As emerged from the parliamentary question to Commissioner Monti in December 2002, we expect you to look seriously at this issue so that all new businesses are given a genuine opportunity to operate and so that certain standards do not become standards that reduce competition and the free flow of information.
Intellectual property rights, together with the monopoly and the standards that sometimes come about mean that much of the right to competition is rendered ineffective. That too is something I hope you will look at, so that there is no repeat of the situation we experienced in my own country when the Market Court had to find Gramex (the Copyright Society of Performing Artists and Phonogram Producers) guilty of abusing its dominant position. When shall we see a decision concerning Microsoft?
– Mr President, I would like to speak on just one point – State aid for services of general interest. I am addressing you in particular, Commissioner. Through the Resolution of 14 January, Parliament has just confirmed its desire to legislate in this field. In our view, the Commission therefore urgently needs to say, ‘yes, we are going to prepare a legal act under the codecision procedure’. The aim is to increase the scope of public authorities to choose and to act, in particular local and regional authorities, and to ensure that the rules of the internal market and of competition are compatible with the inalienable rights in terms of services of general interest. With this in mind, we wish to establish common principles, criteria for specifying exemptions and derogations on competition rules and funding. We now have codecision power, with Article 95, interpreted in the light of Article 16 of the Charter. The draft constitutional treaty also aims to strengthen that power. I would like to point out that the Commission should implement the rules ex post, but certainly not decide on them itself ex ante. That is the job of the Treaty, the Court of Justice and the legislator. We are concerned about abuse of power by the Commission, in the name of its competence over competition, and we think that it has a degree of legal confusion, particularly as regards funding.
First of all, it is not up to you to say whether or not funding is legitimate and in particular what is aid and what is not. It is only after the rule has been made that you should ensure compatibility with competition. There is therefore necessarily an area of possible conflict between the legislator and you. That is why, after the Altmark judgment, we ourselves wish to clarify under what conditions financial compensation under public service obligations is not covered by the rules on State aid. You wish to interpret Altmark yourselves through a communication, and we wish to do it through a legislative act.
Secondly, the Commission, having been authorised by the Council, may decide to implement a rule of exemption from notification with regard to State aid. In fact, services of general interest have an increasingly economic dimension. However, our resolution rejects your use of Article 86(3) to decide everything yourselves, claiming an urgency that has been denied for many years. We are therefore asking you to establish a provisional derogation so that the codecision procedure can ultimately clarify the general conditions for validation.
Thirdly, taking into account the disputes that there already are against your services and the bodies responsible for services of general interest, we have grounds to ask you to respect our resolution that services such as health, social housing and even social services should be excluded from the scope of application of competition rules and only come under the control of the Commission in the event of abuse of discretionary powers. I would also like to draw your attention to the fact that we wish the future codecision act to establish a right to own production, so that the threat of intrusion from the Commission will not always be brandished under cover of the argument of distortion of competition.
Mr President, I will concentrate on the electricity market and competition policies in that market.
On paper on 3 July 2004 we will create 25-country electricity markets. In reality, the market is becoming an oligopoly. Germany and France and their companies EdF, Eon and RWE presently control 40% of the electricity production in Europe and 50% of all the grid and the balancing capacities. So, Commissioner, you are asking for national competition authorities to able to act and to create competition in the national market. The Eon-Ruhrgas merger and the decision by the German Government show us that the German Government has the option of having national championship-building and is not playing the game of establishing a competitive market in Germany. Their idea, and this is also the idea of the French Government, is that their three companies will dominate the European market. These two countries have also been successful in blocking ownership unbundling, and thus the complete separation of interest between production and grid, which is necessary if you do not want these companies to control new entrants and you want more competition in the market.
These two countries have also been able to block access to decommissioning funds, and thus these three companies buy up the other companies. My analysis, as Parliament's rapporteur on the electricity market, is that today in the European Union we do not have the relevant instruments to cope. The only country to be really successful in establishing a competitive market is the UK, because when the British opened the market they had a tough divestment policy. France and Germany will not touch divestment policy. We thus need an instrument to impose on them, at European level, the divestment of their two big companies. Otherwise there is no hope at all for competition in the market, for lower prices, or for innovation
– Mr President, Commissioner, first of all I should like to make a general point. I address myself to you, President Cox: this is the first time in 25 years that the European Parliament has not been able to discuss the annual report on competition policy which, concerning an area that is increasingly more central to European politics – one only need flick through the daily newspapers – is one of the most important documents published by the Commission. In recent years, the debate in the European Parliament on the annual report has always been the most important – if not the sole – occasion for the democratic scrutiny of competition policy which, although having an increasing impact on the life of European companies and citizens, is one of the areas where Parliament’s role is merely consultative.
Mr President, we have repeatedly called – as we did during the work of the Convention, on behalf of the European Parliament – for codecision in relation to competition policy. We have not been able, for the first time in 25 years, to secure a debate on the European Commission’s annual report. This conjuring trick – because that is what it is – which meant that we did not hold an open and timely debate in the European Parliament on the general outlines of the Commission’s competition policy, has led us to today hold – thanks to the availability of Commissioner Monti – a debate in a vain attempt to replace the one that we should have had.
I believe that the Conference of Presidents has a grave responsibility; there has been a misunderstanding about the fact that this report – who knows how – as of this year should no longer be considered an obligatory report, but rather an own-initiative report. The Conference of Presidents did not want to remedy the situation which had been created and today we therefore find ourselves with half a debate, with a Parliament split down the middle on competition policy. This is, in my opinion, a very serious situation that must be noted and criticised as a disgrace in this Chamber.
Coming now to the subject, Mr President, Commissioner, of this report which in reality brings to the plenary, in a manner of speaking, the report for which I was appointed rapporteur, adopted in committee, I want to make three points: first of all this report welcomes the commitment with which Commissioner Monti and the Commission have implemented a major programme of legislative and organisational reforms in the Directorate General for Competition. Last week the Council gave the final go ahead to the new regulation on the control of mergers: as Parliament’s draftsman on that subject, I must express my regret at the fact that the amendments – which I consider important – suggested by Parliament were not adopted, in particular as regards the automatic transfer to Brussels of some of the most important concentration and merger operations and powers.
Two further points, the first of which concerns national champions. I agree with what was said a few moments ago by a Member in the Group of the Greens/European Free Alliance: in Europe the process of liberalisation of crucial sectors such as energy is influenced by the policies of national champions. We have national champions in certain sectors – not just energy, but also telecommunications – which are often also national champions under public ownership, in which the State finds itself playing the dual role of controller and direct acting manager of companies. In such situations, in my opinion, irrespective of the difficulties involved – we are confronted with the major countries of the European Union, extremely large and powerful companies in Germany, France and also in Italy – the Commission must keep up its guard and, if possible, attempt to obtain more positive results than those achieved so far.
Another point is that of the liberal professions: a key component for the future of the European economy which is increasingly a service economy. In so many countries the growth of that sector is stifled by the survival of corporate limitations which operate to the disadvantage of consumers and to the advantage of the professions.
Finally, a more general point about competition policy, also in relation to the amendments tabled to the resolution that we are due to vote on tomorrow. I believe Commissioner Monti’s policy has a sole, crucial, extremely important objective: to guarantee fair competition, to guarantee competition in open markets for all European companies. It would be an extremely serious mistake and an illusion to think that the choices made by Commissioner Monti must have a direct impact on specific social or employment aims. The best way to guarantee employment, growth and resources earmarked for social measures is to guarantee economic growth and competitiveness in Europe.
– Mr President, first of all, my compliments on the report by Mr Della Vedova: it is a good one. I share his objections to the highly unusual procedure that has been followed here for holding in this House a debate on competition policy. In my opinion, a debate on such an important part of Community law should be carried out through the front rather than the back door.
The Commission has undertaken a substantial revision of competition policy, but unfortunately not all its changes are for the better. As rapporteur on merger control, I have already stated my opinion that it is wrong to force the Commission’s powers of investigation under the Regulation on merger control into line with those pursuant to the Regulations on cartels. Mergers are not punishable in themselves, but the formation of cartels is. I hope that the Commission will yet consider reversing this decision. The Commission’s persistence in shifting from the market dominance test to the ‘substantial lessening of competition’ (SLC) test, too, against Parliament’s advice, is most regrettable.
The market also needs clear competition legislation and a reduction in administrative burdens. Prior impact assessment of new legislation is a very important means to this end. Looking at the impact that the Regulation on distribution is currently having on the motor vehicle sector in the Netherlands, I can see developments towards the dominance of certain parties, particularly the importers. Of course, that was surely not the intention, and this is why prior impact assessments are potentially very important.
I am currently working on a report on institutionalised impact assessments for European legislation, and I am assuming that the Commission will also subject competition legislation to an impact assessment in the future. In view of the imminent enlargement, it is most important for the Commission to examine state aid in the acceding countries and to make it transparent. I have heard reports that, in certain sectors in the acceding countries – the Czech banking sector, for example – the levels of state aid entered in the State Aid Scoreboard are incorrect and should be adjusted upwards. I hope that the Commission can shed some light on the course of action it intends to take if it emerges that candidate countries have given it incorrect information on the state aid they have granted.
Finally, Mr President, I can tell you that I do not endorse the amendments tabled by the Group of the Party of European Socialists. The modifications that they propose relate to policy areas that are not covered by the Commission’s competition policy. These proposals would result in confusion and legal uncertainty.
Mr President, according to the renowned French economist Jean-Paul Fitoussi, whose astuteness and common sense we all admire, the EU’s economic government is run by just three people: the secretary of State in charge of fiscal surveillance, the minister responsible for monetary policy and the minister charged with coordinating and boosting support for competition policy. Fitoussi’s intention here is to stress the current fragility of the structure of economic governance in the EU, while acknowledging the vital role played by competition policy in economic governance. Executive, legislative and legal powers also fall within the competences of the minister for competition.
Competition in European culture is a means of progress and development and never an ideological end in itself. It must consequently strengthen and consolidate a market economy that does not abandon its social dimension and always responds to the needs of the consumer. This policy must therefore involve all EU institutions, especially Parliament, as this is the body that represents all European citizens. At a historical moment, when the EU faces challenges in terms of social and economic progress, and when it also feels the need to re-shape the institutional framework that governs its workings, Parliament can hopefully take on new competences within the scope of this policy that are not merely consultative.
Competition policy will only be successful, however, if the Commission is able to create equitable conditions, whereby rules can be applied across all Member States. Progress has been made in this respect during the past year, but this is an area of competence that requires constant work, especially given the difficult economic situation, which makes it opportune for Member States to use state mechanisms and aid in order to safeguard companies and their own citizens’ jobs.
The report tabled by Commissioner Monti is to be welcomed and represents hope for an improvement in competition policy within the EU. Parliament’s motion for a resolution, subject to the approval of some amendments that have been tabled, will also constitute an extremely important guiding policy document and provide a sound basis of support for the Commission itself.
Mr President, we are at the end of the mandate of the Commission and Parliament and therefore, on this occasion, I would like to congratulate Commissioner Monti on the excellent work he has done throughout the mandate of this Commission.
Competition policy, as has been pointed out, is one of the fundamental policies which the Commission is responsible for. Its implementation and application is very difficult and subject to many pressures, I would therefore like once again to congratulate Commissioner Monti on his success in implementing this policy.
Nevertheless, there are certain aspects which worry us and which other Members have pointed out. The first, naturally, is that we must not lower our guard. The pressure from economic and political interests to sidestep market rules is logical, and we must always balance, for the benefit of citizens and consumers, the free exercise of market mechanisms in order to ensure an efficient market with a correct allocation of resources. It is therefore obvious that we must counteract these pressures, since it is logical, and we economists know it, that the tendency of any company is to control the market, if it can be done in an oligopolistic way, all very well, but if it can be monopolistic, even better, and in certain sectors there are still very significant distortions, as has been mentioned here.
The second point that I would obviously like to point out is the Liberal Group’s traditional position that there should be a section in the Court of Justice to deal with these issues.
The third and final point would be to ensure, both in the Commission and in the other institutions of the European Union, that the operation of the courts responsible for competition, at all levels within the Union, is correct. If it is rigorous in certain areas but not in others, we are obviously giving comparative assistance which distorts the situation of the markets, and even more so, as has been pointed out, in view of the enlargement which will take place in a few months’ time.
Having made these observations, which I would like to leave as suggestions for application in the future, I would like to repeat that we in the Liberal Group are in agreement with the positions expressed by the rapporteur, Mr Della Vedova, and we congratulate Commissioner Monti on his wonderful work.
– Mr President, while you are congratulating yourself on your competition policy, the workers of Aventis and Sanofi are filled with fear and awaiting redundancies and closures. They know that these stock mergers always lead to redundancies, in other words human catastrophes for those who make these companies work and often to the death of whole towns.
I condemn a despicable system in which, in secret board meetings, a few individuals can decide the fate of thousands and sometimes tens of thousands of human beings. The European Parliament never condemns this type of dictatorship, for that is what it is, and this is one of the worst types of dictatorship. Moreover, in the pharmaceutical sector, we are talking about people’s health, and these corporations, which are some of the most profitable, make their profits by plundering social security.
So why should the workers in those companies, the people, not have the right to monitor the decisions, why should they not have the right to force the billions in profits made thanks to the work done by them all to be used for something other than enabling the giants of industry to buy each other out, why should they not have the opportunity to force them to make the choices dictated by collective interests rather than just by those of the shareholders? What I would like, would be for the workers to be strong enough to put an end to this uncontrolled power exerted by the major financial groups over the life of the economy, and therefore, over life full stop.
. Mr President, I wish to thank all Members for their support of the Commission’s competition policy, and even, in some cases, for their generous comments regarding this Commissioner. I must say not purely as a matter of course but out of full conviction that the dialogue with this Parliament and the support from this Parliament apart from minor disagreements on specific occasions has been, and I am sure will continue to be, a strong driving force for the European Commission in the area of competition.
Several subjects have been touched upon. I will not be able to address each of them in depth. However, it seems to me that there is a large consensus on the fact that competition policy is indeed one key component of the social market economy. By its very nature, it addresses the market component of the social market economy. However, it is also connected with the social aspect, even though on some occasions this might not appear to be the case. It cultivates the market dimension of the social market economy and is specifically of benefit to consumers. The comments from right across the political spectrum, from Mr Karas, Mr Rapkay, Mr Della Vedova, Mr Doorn and others, although with different tones, fit into this general framework.
Of course, imperfections remain in the single market. I totally agree with Mr Karas. Competition policy has to try to make the single market single and open and is therefore one of the driving forces of Europe’s competitiveness and economic development. As Mr Rapkay said, competition policy is an instrument, not an end in itself – I totally agree. It is a rather delicate and sometimes powerful instrument, but it is not an objective in itself. If it were, it would not be such an interesting instrument to operate.
Mr Rapkay also mentioned the need for the strict monitoring of state aid, but also pointed out that state aid should not act against the need for sustainable development. Again I agree and, in particular, I would like to point out that some specific guidelines and frameworks in the area of state aid are almost explicitly aimed at sustainable development, for example those aimed at supporting renewable energies, employment creation and research and development.
There have been many speeches about services of general economic interest, particularly from Mr Herzog, who as we all know is the rapporteur on this fundamental issue, and from Mr Rapkay and Mr Doorn, who particularly highlighted State aid in the new Member States, and from a few others.
With regard to services of general economic interest, we have obviously very closely followed the Herzog report and the European Parliament resolution of 14 January on the Commission Green Paper on services of general interest. With regard to follow up on the Green Paper, there still needs to be a debate within the Commission on the nature of the proposal to be put forward. With regard to the funding of services of general economic interest, I would like to respond quickly to Parliament’s demand that legal security for enterprises be increased.
Soon, following on from the Altmark judgment, I will propose a package to the Commission based mainly on three texts: firstly, a communication from the Commission specifying under what conditions public service compensation could constitute State aid; secondly, a Commission decision applying to small public services and hospitals, to obviate an obligation of notification under certain circumstances; and thirdly, a Community framework for State aid in the form of public service compensation, more for large public services. I will not go into further detail, because I still have to present these three texts to my fellow-Commissioners.
Mrs Thors mentioned the car block exemption regulation, a subject which was also touched on by Mr Doorn. We are, of course, permanently monitoring the effects of the new block exemption regulation. Many questions were asked about the impact of the new rules; it is far too early, however, to draw a final conclusion, especially because, as Parliament will recall, the centrepiece of this structural change will only enter into force on 1 October 2005, when the location clause for dealers is abolished.
In the meantime, we are closely monitoring compliance with the new block exemption regulation by all agents in this complex market. Initial trends indicate greater price convergence and we believe the process is fully under control. Mrs Thors referred to the situation in Lapland; we are always interested in learning of any situation that may present particular problems.
Mrs Thors also touched upon an entirely different but not uninteresting specific case: that of Microsoft. She urged us to reach a prompt conclusion on that matter. What I can say in this context is that we are indeed nearing an end to this case. It is fair to say that we have investigated this case thoroughly and carefully. As you may recall, we sent three statements of objections to Microsoft. In November 2003 the Commission listened to Microsoft and interested third parties at a hearing in Brussels. This was the final step in our procedure and it should therefore come as no surprise that the Commission has reached a draft decision. I cannot, of course, go into any more details on this at present, as the Commission has a duty to keep its investigations confidential. However, I hope for the moment that this answers the point on Microsoft made by Mrs Thors.
I often talk to Mr Turmes, who has had to leave, about issues of competition in the energy markets, of the importance of which we are all aware. I would like to respond to his comments referring to the E.ON-Ruhrgas case. He said that we want to give more power to the national competition authorities. That is the case in Regulation 1/2003 as it deals with Articles 81 and 82 of the Treaty. However, it is not the case with regard to monitoring of mergers. The case concerned was one of monitoring of mergers.
Mr Della Vedova, thank you for your continued and, if I may say so, particularly competent support; thank you for your opinion. You know that, on the question of national champions, we shall seek to follow – or, whenever possible, pre-empt – your invitation to keep up our guard. Indeed, the criticism is sometimes made that the European Commission’s competition policy does not do enough to encourage national champions.
As regards the liberal professions, a subject we have already discussed in this Parliament, in February I will present to the Commission a report – which will subsequently be published – on the liberal professions in Europe. That report will indicate the subsequent steps that I felt could be taken.
I agree with Mr Doorn that cartels and mergers are very different phenomena requiring the attention of a competition authority.
We have worked hard on state aid cases concerning the enlargement countries, and will do so even more intensely and directly after 1 May 2004. I should like to thank Mr Santos very much for his support of our reforms, including in the field of state aid.
Mrs Bordes, sometimes, human catastrophes may happen. That is your expression. Speaking in general terms, yes, there are sometimes sacrifices, at least temporary ones, associated with mergers – not always, but often. We also, however, need to consider how the European economy could gain the impetus to enable it, in an increasingly open global economy, to achieve – and if possible to increase – a degree of competitiveness in order to safeguard and increase employment, if it did not have the possibility of being regenerated and restructured, including through mergers.
It is true that many studies show that mergers have not subsequently fulfilled the promises that those responsible attached to them. Our monitoring of mergers is – as you know – more limited; the aim of it is to check for the possibility of consequences that could be damaging to the competitive structure of the market and to consumers. Our role is not to replace the shareholders and others involved in the economic governance of the enterprise in taking the basic decision.
Finally, I should like to thank Mr Gasòliba i Böhm again for his very generous words. We are going to issue a communication on the modernisation-related relationships between the national courts and the European Commission, and we are also supporting an effort – instigated in particular by Sir Christopher Bellamy – on initiatives for national judges in the area of competition policy.
That concludes the debate.
I have received one motion for resolution to wind up the debate.(1)
The vote will be tomorrow.
Catalonia and the Kingdom of Spain have been experiencing a real political storm in the last few days. The reason I am discussing it is that it has affected our institution. Indeed, our President, Mr Cox, deferred the meeting that he was supposed to have only yesterday with the new President of the Catalonian Parliament, Mr Ernest Benach.
The reason for all this is that on Monday, the Madrid daily newspaper ABC revealed that my Secretary General, Josep Lluís Carod-Rovira, who had just taken up the role of Prime Minister of Catalonia, had secretly – but not so secretly that ABC was unable to reveal it – met with leaders of the terrorist organisation ETA.
With his characteristic courage and sense of honour, Mr Carod acknowledged the meeting, stating that it took place at the request of ETA, from which he hoped to procure a truce announcement.
Since Monday, the anathemas have been pouring out from Madrid in an election-driven battle of indignation. Mr Carod has stepped down as Prime Minister, courageously heading up the list of candidates in Barcelona for the elections to the Cortès to take place on 14 March. Like a good democrat, he is letting the citizens judge his actions. In my view, there is no doubt about the verdict, which is the only one that counts, and I condemn the fact that the President of our institution refused to meet or deferred his meeting with the President of the Catalonian Parliament.
Mr President, I want to raise the issue of various moves in some Member States, notably France, to ban the wearing of so-called overt religious symbols. The spotlight has fallen in particular on the hijab, the Muslim headscarf. In order to be consistent and non-discriminatory, any such bans would affect the Sikh turban, the Jewish kippa or skullcap, and Christian crosses. Such bans are misguided.
Apart from the purely pragmatic argument that if you ban something then people want to do it, there are strong human rights arguments as to why banning is unacceptable. I refer in particular to Article 9 of the European Convention on Human Rights, which guarantees the right to manifest one's religious observance in public. These guarantees are, of course, echoed in our own Charter of Fundamental Rights. It must surely be arguable that a ban would breach the EU directive on equal treatment regardless of race or religion.
Before France or other Member States find themselves condemned before the Strasbourg or Luxembourg courts they need to remember that a European model of integration rests on respect for differences and freedom to choose, not on illiberal imposition of uniformity.
– I wish to raise a matter which, unfortunately, has been pending since August 2003. Five Community nationals, citizens of the European Union, are being held by the Pakistani authorities. The Greek-owned ship, the sank in Karachi harbour and, unfortunately, the cook is still being held, as are people from the salvage company who went there after the accident. All so that the Karachi port authorities can haggle with the insurance company over the insurance premiums which they should receive for the damage, which was indeed caused.
I raised the matter with the President of the European Parliament before Christmas. He was sympathetic but, unfortunately, the matter is still pending. What I am requesting is that the President of the European Parliament intervene again, perhaps calling on the ambassador to Pakistan or even asking Commissioner Patten to tell us what demarches have been taken by the European Union. The Italian Presidency and the Commission had mobilised and we must not allow anyone to haggle over insurance premiums with citizens of the European Union as hostages.
I shall ensure your remarks are passed on to the President of Parliament.
The next item is the joint debate on the Single European Sky:
- Report (A5-0010/2004) by Giovanni Claudio Fava, on behalf of Parliament's Delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a regulation of the European Parliament and of the Council laying down the framework for the creation of the single European sky (PE-CONS 3690/03 – C5-0603/2003 – 2001/0060(COD))
and
- Report (A5-0009/2004) by Marieke Sanders-ten Holte, on behalf of Parliament's Delegation to the Conciliation Committee, on the joint texts approved by the Conciliation Committee for a regulation of the European Parliament and the Council on:
1. air navigation services in the Single European Sky (the service provision regulation) (PE-CONS 3691/2003 – C5-0604/2003 – 2001/0235(COD))
2. the organisation and use of airspace in the Single European Sky (airspace regulation) (PE-CONS 3692/2003 – C5-0605/2003 – 2001/0236(COD))
3. interoperability of the European air traffic control system (interoperability regulation) (PE-CONS 3693/2003 – C5-0606/2003 – 2001/0237(COD)).
. – Mr President, Commissioner, ladies and gentlemen, I have no hesitation in defining as a historical step the approval of this regulation on the Single Sky, which is the work of myself and my colleague Mrs Sanders-ten Holte, and of many Members who have contributed over the last two years to make this a fundamental commitment for our Parliament. I consider it important because it allows us to extend our philosophy, our challenge to also see European integration in our skies, and it enables us to attain two fundamental objectives: the first, immediate aim, is to create an integrated air space, governed by the same rules, the same guarantees; second, it also enables us to review the concept of sovereignty in order to adapt it more completely to the process of European integration in which we are currently investing our energy and resources.
The first objective that this regulation has certainly achieved is that of safety. A report drawn up a few days ago lists the last 18 air incidents, the last 18 major air disasters recorded since 11 September 2001: we have calculated the total number of deaths at 2300. Not one of these disasters is linked to terrorist acts; they are air disasters linked to problems concerned with flight safety. So, in this sense our regulation makes a fundamental contribution. If air traffic grows at the same rate at which it has grown in recent years and if we do not take steps in relation to safety, as we are seeking to do with this regulation, then in the year 2015 – according to forecasts – we will have a disaster of this scale every week.
The Single Sky is a fundamental contribution, a contribution that also seeks to have spin-offs in terms of organisation, efficiency and good sense. Currently in Europe there are 41 different air traffic control centres, each often having its own rules, with its own flight paths, its own corridors, its own flight quotas. From Rome to Brussels one passes through the hands of seven different flight control centres, and handovers are not always smooth: consider what happened over Lake Constance a few years ago when as a result of a misunderstanding between two flight control centres during a handover an aeroplane crashed to the ground. As a result of this regulation safety will once again become the priority of European policies.
Another priority the regulation would appear to have established concerns costs and timetables. The growth of European traffic will take us from seven million flights in 1997 to twelve million flights by 2010, and today one in five flights experiences more than 20 minutes delay. It is clear that efficiency in terms of timetables and costs makes our companies competitive in the market: the US has more or less the same geographical area as Europe, but they have double the number of aeroplanes in the air and much shorter delays. How have we attempted to deal with these points and these issues? We did so with the committed and knowledgeable support of the Commission, represented by the Commissioner, Mrs De Palacio, and with the good sense shown by the Council in this difficult conciliation phase.
There are three points I want to touch on briefly: the first naturally concerns civil-military cooperation. In the compromise finally reached it was decided that explicit reference should be made to the statement of the Member States on military matters. In that statement the Member States acknowledge that air space can be used in a safe and efficient manner only if there is close cooperation between civil and military authorities. We consider it a milestone in the process of European integration: for the first time the military top brass of all fifteen European countries understand that the European skies are not anyone’s property and that a balance must be struck – at the highest possible level in terms of quality – between the defence requirements of all Member States and the safety requirements that are the main concern of the customers, that is to say European citizens.
The second important point is the role played by Eurocontrol. We have attempted to take on board and make good use of, in terms of experience and efficiency, what Eurocontrol stands for and the role it could play in constructing this integrated European single space. To achieve that goal required cooperation whilst avoiding the duplication of roles and functions; cooperation with the European Institutions and the Commission is a must for this regulation. It has been established that Eurocontrol will be able to participate as an observer in the meetings of the Committee on the Single Sky; we are therefore moving towards a major stage in the contribution that Eurocontrol will be able to make.
Finally, provision has been made for sanctions, at Parliament’s request, on the basis of an elementary principle taught us by Beccaria: without sanctions, without the threat of sanctions, it is difficult for any legal principles to be respected.
Mr President, I believe that the merit of this regulation – and of the European Institutions that have contributed to its achievement – lies in having again overcome certain national concerns and egoistic considerations. A European Single Sky from 1 January 2005 will provide clear confirmation that Europe is growing, that the process of integration is developing and that that process is also synonymous with the quality and safety of our lives.
. – Mr President, as the elections approach, I am increasingly being asked whether Parliament actually amounts to anything, and whether it really does have anything to say. I think that this dossier is a case in point, and I shall discuss this in more detail. The Council and the Commission initially had very great ambitions, particularly after 11 September, but these gradually evaporated. There were all kinds of sensitivities regarding sovereignty and legal hurdles; in short, the Council did not dare to make a bold move, and Parliament clearly took a different perspective.
We have a clear aim, which is increased integration in European airspace in the interests of the citizen. That is necessary, and, in consultation with the Council, we finally obtained a clear commitment on their part to achieve that aim, too. This is a first step in the right direction. The main points that we agreed with the Council in conciliation were on the subject of implementation, of course. Service providers must comply with stringent requirements, and this compliance must be monitored. Conflicts of interests must be eliminated, and access to services must be guaranteed for all airspace users: including military, I should like to add. I think that it is important for that to be pursued by the European Parliament.
We also reached agreement on the charging regimes. Incentives can be used to promote a better use of airspace. There must be a decrease in subsidies, and, furthermore, everything must be made more transparent. We have also pushed for clarity as regards the future. When shall we see legislation regarding the licensing of air-traffic controllers? At what point might the concepts of the Single Sky in the upper airspace also be applicable to lower airspace? We should like some certainty on those points. In addition, we think it is a good thing that Eurocontrol has become involved with this; it has worked very hard on this, and indeed I believe that the discussion on this dossier has focused everyone’s attention, which is all to the good.
The second point on which there was a difference of opinion was, of course, civil-military cooperation. I think Mr Fava’s greatest achievement was to succeed in securing the inclusion in the text of a clear reference to the need for this kind of cooperation. Parliament is committed to this, and emphasised it continually in the course of the negotiations. Indeed, this could perhaps be a stepping-stone to more and better military cooperation in the future. We in this House also succeeded in making clear the importance of data exchange; again, that applies to all – including military – service providers. We are also pleased that the Member States have committed themselves to cooperating on the concept of the flexible use of airspace across national borders: that will prevent many delays. Mr Fava has already discussed this in detail.
Finally, there is the point on which conciliation nearly foundered: cross-border airspace blocks. I think that we have reached a reasonable compromise in the form of Article 5(6). Speaking personally, I think this was one of the most important points, because, if progress is to be made, provision for conflict mediation has to be included in the text, otherwise it is all too easy to hide behind someone else. Having invested a great deal of effort in this on behalf of my colleagues, I am fairly pleased with the outcome. The Member States are obliged to take the views of the Commission into consideration, and they must also take those views as the basis for resolving conflicts over the creation of cross-border airspace blocks. What helped win us over was the Commission’s pledge, in the form of a written statement, to take action to review the procedure after five years if no clear progress has been made with the reorganisation of the airspace. This provides the impetus that is vital in order to make European airspace safer and more efficient. This is important for service providers, airspace users, and, of course, passengers. It is also essential in view of the current increase in air traffic of more than 2% per annum.
Commissioner, you can be assured that the European Parliament has acted in the interests of the citizen and that we shall closely monitor the progress made and take action if the Member States are found wanting.
It only remains for me to thank my colleagues for their excellent cooperation and the services for their support. Negotiations with the Council may well have been tough, but they were also congenial and constructive throughout, with each party understanding the other’s views; and that is the way it should be, too. It has been an honour to do my share towards making air transport safer and more efficient in the interests of the citizen. I should also like to take this opportunity to point out how important the role of the European Parliament has been, because I think that, together with the Council, we have achieved a very good proposal.
. Mr President, ladies and gentlemen, as you can imagine, today is an important day for me. It is a pleasure to be able to attend this debate which is going to represent the positive conclusion and therefore the approval of what has been one of this Commission’s priorities and, of course, one of my priorities, as Commissioner responsible for transport: the implementation of the Single European Sky.
The work we have been doing has been hard and complicated, and we have therefore been working for some years. In relation to this initiative, for the first time, dressed in uniform, military aviation chiefs from all the Member States of the Union, together with civilian chiefs, met on the premises of the European institutions – and specifically the Commission’s premises – in order to discuss certain aspects which have been pointed out by the rapporteurs, such as the flexible civilian and military use of European airspace.
It is an initiative for which the support of Parliament, and in particular that of Mr Fava and Mrs Sanders-ten Holte, has been the key to being able to promote it and bring it to light.
I would also like to thank the shadow rapporteurs of the different political groups and the whole of the Committee on Regional Policy, Transport and Tourism for their support during the many discussions we have held.
I would like to point out that an initiative which, at the time we launched it, met with great scepticism from the Member States of the Union, which was fiercely opposed by certain sectors, is in the end going to enjoy generalised support.
We must remember that all the Member States support this initiative and they demonstrated this with the adoption of the latest decisions within the Council, and I hope that in today’s vote this will also be the case. I would also point out that the various sectors of the industry in question (air navigation service providers, airlines, manufacturers of equipment, airports ...) are aware of the opportunity offered by this initiative, an opportunity to promote a market with greater dimensions, greater capacities and, above all, which is going to allow us to be leaders and work on the definition of new concepts of air navigation and air traffic control with a view to the STAR 21 initiative for 2020 and also participate, cooperate and combine proposals with those of the United States in order to promote a safer system.
Mr Fava insisted on the safety aspect, which is a key element of this initiative, safer systems for the future but with a more appropriate technology which allows better, safer and more efficient use of the airspace and I would insist that all of this is going to lead to greater safety.
I would like to say something which is also extremely important, and that is that the unions, in particular those which represent the key actors in this field, such as air traffic controllers, have in the end been appreciating the advantages of an initiative of this type and in this regard I am pleased with the joint statement which unions and employers have issued on the final text agreed, a final text within which Eurocontrol one of the key elements which was involved in the discussion also finds its role and responsibility as a body with experience and knowledge which is absolutely essential to the development of the Single European Sky.
I am aware that some people have doubted the willingness of the States in relation to specific aspects and, just today, the rapporteur, Mrs Sanders-ten Holte, has indicated that we are going to closely monitor how the States of the Union develop in terms of the implementation of this Single European Sky.
I believe that the text we have finally agreed on is a balanced text, a balanced text which will certainly evolve in the future, but we must be aware that we are carrying out a genuine revolution and an extremely important step forward in the construction of Europe in a real sense.
The notion that there is sovereignty over airspace, an area in which we are going to regulate and act according to common rules within an integrated system is a tremendous step forward which we cannot underestimate, and therefore, the fact that the Member States maintain – as reflected in the text which we have finally agreed on – the guarantees necessary to accept this change, seems to me to be the appropriate compensation if we want to continue taking steps forward in the knowledge that Europe cannot be built in one day, but that it is a process within which we must continue to make progress on the basis of consensus with the support of all the States, because it is not a question of leaving anybody behind.
Ladies and gentlemen, I know there are still things to do – and I would insist: over the coming years there will be new proposals – but I believe that today we are opening up new possibilities which mean taking maximum advantage of the prospects offered by our very membership of this group known as the European Union, in other words, taking advantage of European added value. And that is what we are doing today in order to create an airspace which can be managed more efficiently but, above all, more safely, in a manner which respects the environment, at the service of the citizens, and which represents, I would insist, a step forward which, in certain respects, is almost revolutionary.
I would like to thank the Council for its position which has allowed us to develop in this way throughout these discussions over all these years – the first meeting took place in January 2000, it was one of the first things I did – four years during which we have all been able to develop and come together in relation to rules which allow us to introduce this initiative which, I would remind the honourable Members, will also affect Swiss airspace and Norwegian airspace. Furthermore, Switzerland and Norway have participated fully in the discussions we have held over all this time and, once again, I would like to thank the rapporteurs, the shadow rapporteurs, all the Members of the Committee on Regional Policy, Transport and Tourism, Parliament and the Council for their contributions which have undoubtedly improved the final result.
– Mr President, ladies and gentlemen, it really does matter a great deal to me that I should start by thanking both the rapporteurs, Mr Fava and also Mrs Sanders-ten Holte. I think they have fought splendidly and with commitment, particularly in the final stage, when one sometimes got the impression that only Parliament was left to carry on the fight on this issue, the Commission having thrown in the towel a while back. According to the splendid brochure that was issued in 2002 with a foreword by the Commissioner, ‘the time is ripe’. Then along came the many proposals that, alas, never seem quite to have taken legal effect. It is for that reason that I am a bit wary today of talking in terms of a historic moment or of a culmination. This is at best a start.
Let us have no illusions; this is the third time that this House has discussed this topic, and if the public could listen in, they would find it utterly beyond belief, believing as they do that this ought to have been sorted out ages ago. On the ground, we have no borders any more; I can get in the car and drive from Berlin to Paris or from Paris to Rome without undergoing checks. Despite the compelling arguments in favour of its doing so, this situation does not, however, apply in the skies above us, where aircraft fly over borders on a day-to day basis. What is so comic about all this is the lamentable fact that the Council, in March 2002, when it met in Barcelona, came out with an explicit statement, noted a need, and made a demand to the effect that ‘we need a single European sky’, and it was the Council that stonewalled wherever it could, right up to the very end. I put this in such blunt terms simply because I have for a long time been considering whether I can at all vote in favour of the conciliation procedure.
As we saw it, there were two central points, the two big issues. We wanted greater safety, and we wanted more efficiency in the air. We were aware that the two were closely interconnected, and that, on the one hand, collaboration and cooperation between civil and military aviation had to be organised, whilst, on the other, we must put an end to fragmentation once and for all. As the brochure so splendidly put it, the patchwork had to become a network. As Mr Fava put it, the fact that there are 41 air traffic control centres in the Member States alone, with a short flight from Brussels to Rome having to pass through seven of them, not only makes for potential dangers, but also provides reasons for unnecessary delays. The Council has spent a long time blocking these central points.
I regret having to tell you, Commissioner, that, when the Common Position came back to the committee, it was your representatives who said that the Council may well have taken a conservative position, but that was the only big success we were going to get. If Parliament had not stood so firm, and if the two rapporteurs had not given their all, it would not have been possible to achieve what is at least a beginning, with some degree of cooperation, an agreement, an understanding, a shared conversation between all the users. Nor, moreover, would there have been the clear instruction to the Member States – who, let us recall, have had decades in which to create functional airspace blocks – combined with the declaration, which I saw as crucial, that if nothing changes in the next five years, we must and will make improvements, in which event we cannot allow the Member States to retain competence in this matter. With this in mind – for this was what I saw as essential – I said it would be better to have a bird in the hand at the moment and to make a start, for there was nothing else on offer. Let me make it quite clear, though, that I have not lost sight of the two birds in the bush, and I would ask that all of us in this European Parliament should continue to keep on working hard so that this single airspace in Europe should not be merely a vision, but should indeed, one day, become reality. We need it – whether we get it with the Member States or despite them.
– Mr President, Commissioner, ladies and gentlemen, let me start with warm thanks to the rapporteur for the good work he has done and for his good cooperation. Commissioner, you once shared with us a vision of how we would in future be able to fly directly from A to B within Europe, thus enabling much better use to be made of capacity, reducing delays to a marked degree, radically minimising safety risks by, in short order, creating a few functional airspace blocks in Europe, and putting an end to the patchwork in the skies above Europe. What we have ended up with is a sort of ‘Single Sky ’. Politically speaking, it is clear, nothing more could be achieved, and agreement between the Council and Parliament was reached only at the very last minute – quite literally, at five minutes to twelve.
As it is the overall result that matters to us, Parliament has moved a long way and has acceded to many of the Council’s wishes and concerns. It has to be said that the Council of Ministers gave us the distinct impression that the national point of view continued to predominate – and that impression remains. The result is that we have flown in the right direction but have landed well short of the runway. Particularly where military-civilian cooperation is concerned, Parliament had to be very careful of national sensitivities and was in fact obliged to abandon the concept of flexible use of airspace. Substantial areas of airspace continue to be barred to any but military traffic. While a direct flight from Rome to Brussels has presented no problems in navigational terms for some time now, it will not be possible in future, which is economic and environmental nonsense. We have in any case made progress in that the Member States have, for the first time, acknowledged that the only way to ensure the safe and efficient use of airspace is for the military and civilian users of it to cooperate, irrespective of how this is to be arranged in future.
I cannot, though, do other than agree with Mr Fava when I say that, as regards the functional airspace blocks, which are at the heart of the Single Sky, the result was less than what the facts of the situation demanded, for a real Community solution would have been needed, with the Commission having clear decision-making competence. That, unfortunately, is something we could not get accepted; here too, the Member States still have the last word, but decisive progress has been made in that they are, for the first time, obliged to negotiate about the establishment of cross-border airspace blocks. Moreover, the Commission is to closely monitor developments, review the situation after five years and propose any changes that may be needed to the system; like Mr Schmitt, I hope that it will. To put it in plain language, the Member States can no longer evade their responsibilities, as they did over past decades, now that they are under close observation, and both Parliament and the Commission expect great things of them. To sum up, the outcome may well not be the quantum leap in air transport that we had hoped for and that had been heralded, but we have started to stake out the ground and can look forward to more Europe above the clouds in the future.
Turning to the integration of lower airspace that is being contemplated and – if I may go one step further – the creation of a single trans-European airspace, I hope that the topic of flexible airspace use and, of course, of functional airspace blocks can again ...
– Mr President, Commissioner, the proposed regulations being put to the vote today are the result of an agreement made in conciliation following months of debate and work. On behalf of my group, I abstained on this agreement, but I support the steps forward made from the initial draft.
Firstly, after various air disasters, the issue of safety remains the priority for any approach in this field. Therefore, from the start I looked at these reports mainly from the point of view of safety. I had expressed my regret in this House regarding the ideological bias that was placing liberalisation at the heart of the measures proposed. It was a bias that was aiming to make economic issues the regulator for air activity and the main method of improving things. In my view, the agreement reached now has a much more realistic approach.
Cooperation between civilian and military air traffic will be promoted, insofar as it is compatible with the sovereignty of the Member States, even though I would have hoped for a more dynamic approach in this area. The airspace blocks will be based on operational or functional requirements, irrespective of national borders, in consultation with Eurocontrol. In the event of a dispute, the Member States will, if they wish, be able to jointly request the opinion of a Single Sky Committee, the body responsible for implementing the plan. Chaired by the representative of the Commission, this committee will be made up of two representatives of each Member State and a representative of Eurocontrol. The agreement allows the Member States the freedom to entrust air monitoring to a public service or a private company. I see these proposals as positive developments.
Although there is not the initial plan to dismantle the chain of so-called ancillary services, I nevertheless regret the fact that it was not more clearly recognised that the management of air navigation safety is a chain of actions and services that requires a global approach rather than a piecemeal one. I still regret the fact that Parliament did not wish to retain the amendment that I had tabled on behalf of my group aimed at doubling monitoring mechanisms in order to ensure that operations continue in complete security in the event of a fault.
I still think that the absolute rule of obligatory separation of functions between the service providers and the national monitoring authorities does not necessarily take into account the complex realities of decisions in sectors that are so inter-related. I also think that the issue of air traffic control and of everything involved with the regulation and safety of air traffic are tasks that are the responsibility of the public authorities, who should be considered as public services. I have met the operators. I have worked a great deal with the unions on this matter. I wish to thank them and say that their contributions counted towards the positive progress that we have made. I also think that in the future, the points of view of the main people involved, the employees, should be better taken into account. This is one of the conditions necessary in order for other improvements to be made and also for the measures that will be taken in Europe to be effective. You can be sure that my group is determined to contribute to this. This is the reasoning for my vote, aiming to both take into account the progress made and show how much there is left to do.
– Mr President, Commissioner, ladies and gentlemen, first of all, my congratulations and thanks to both the rapporteurs, Mr Fava and Mrs Sanders-ten Holte. I should also like to thank them for their dedication to bringing common interests to the fore. It is clear, after all, that the whole political spectrum in this House advocates greater European powers in order to better guarantee safety.
I think that our national governments will have to be accountable. If an accident should happen, this would be owing to our continuing strong adherence to national lines, and so countries would have to answer to their own citizens regarding the lack of a genuine Single Sky. We often parade the principle of subsidiarity, of which I am a great supporter, but that subsidiarity must also apply from the bottom up. If this is necessary for the sake of the safety of air transport, the national authorities must be prepared to hand over power to the European Union. Anything else would be irresponsible. I recently had a conversation with the federal authorities of the United States, where no fewer than 48 000 people are engaged in monitoring air transport safety under a single federal umbrella. In my opinion, the degree of safety must not be subordinate to our great predilection for diversity. If there is one place where diversity should not apply, that is in matters of safety monitoring. For that reason, we agree with you that we are taking a step forward with the Single Sky today, but we could actually have taken this step as long as 20 years ago, and we should have been able to go much further today than we have now gone.
Naturally, we are not blind to the improvements that have been made in the arrangements discussed during the negotiations. Nevertheless, we should like to emphasise that accidents of this kind, such as the one near Lake Constance, give us a further impetus to go over to those cross-borderairspace blocks, in order to preclude the possibility of even more accidents of this kind occurring as a result of poor communications.
All in all, the improvement that we have here is still insufficient. After all, if we look at the way in which the civilian and military spheres are already cooperating on interoperability to a certain degree for the benefit of safety, we see that the concept of national sovereignty is invoked much too often there, and that could be detrimental to safety. That is a priority for this entire Parliament.
Mr President, again today I think that numerous honourable Members are not particularly satisfied within themselves with the agreement which we have before us. I understand the reasons for their reactions; however, if they themselves go back a bit, six or seven years back, and look at where we were then, they will see that we have before us a very important step, a very important step for Europe, a very important step for the European citizens. As you too, Mr President, were personally involved in the conciliation procedure, you will understand, I think, better than anyone, that a very important step is being taken in the field of restricting delays and, consequently, in this manner we are strengthening air transport, protecting the environment better and efficiently supporting European tourism.
Right until the end, we were faced with prejudices either on the part of certain Member States or certain military authorities. You know that, up to the last minute, there was a problem as regards cooperation between military and civil authorities, on the one hand, and there was a problem as regards the way in which single operating sections or blocks are defined at international level. Some steps were taken under pressure from the European Parliament. Perhaps the steps were not taken which should have been taken. Nonetheless, it is better for the European Parliament to agree to what we have before us and to look on it as a first step. Our efforts must not stop here. It is worth our putting even greater pressure on the Member States to become more bold in their approach and, I think, to close my short position, within these frameworks, it would be an oversight if we failed to mention the exceptionally positive role of the European Commission, and the Commissioner in particular, for whom I imagine it is perhaps one of the greatest achievements which she has had in her term of office to date as the Commissioner responsible for transport. We must thank her and congratulate her on that.
Mr President, I would like to begin by thanking the Commissioner and our rapporteurs for their tenacity on a very important subject. I would simply like to say that, as we saw with the Lake Constance disaster, the Sharm el-Sheikh disaster and those of the and the , whenever there is an accident people look to Europe. And generally speaking the very people who are against European integration forget they were against it when tragedies happen. I therefore believe that the creation of the single sky bodes well for the future. At any rate, in this integrated European area we ought to do for the sky what we have done for roads and what we are trying to do for shipping and the railways.
I believe that in this matter Parliament’s role was quite decisive in getting the general interest and public service nature of air traffic control recognised. Conversely, I think that air traffic control personnel have gained a European dimension that will make them think differently in future and probably play a more active part in the next stages of the single European sky. I am pleased about all that and I think this text is at last integrated and that this evening we have good reason to be pleased with the result we have achieved.
Mr President, you claim to be achieving what you call the single European sky, but even the small amount of progress made to overcome the divisions and rivalries between states, which are particularly absurd in the field of aviation, are more than offset by the increased competition between private airlines, and even air traffic control is handed over to the race for private profit.
Behind the term ‘single sky’ is the race to privatise the old national carriers. This policy has already resulted in thousands of redundancies in the aeronautical sector. At this very moment, massive redundancies have been announced or are under way at Alitalia, at KLM, which is controlled by Air France, and in other large airlines. It is obvious what the privatised airlines’ shareholders have to gain from the reduction in personnel, not only flight staff, but also those involved in maintenance and safety checks. But this profit-driven approach means that passengers are running growing risks.
To continue with this policy after the Lake Constance disaster 18 months ago, which was a direct consequence of the privatisation of air traffic control in Switzerland, is criminal. As for the Sharm el-Sheikh disaster, even if the precise technical cause is not yet known, everyone knows that the airlines, including the one that owned that aircraft, make their profits by turning their aircraft round more quickly, extending their flying time, taking on staff who are less well paid and often not trained well enough or by cutting maintenance and technical inspections to the mandatory minimum. Even the major airlines are doing the same, hounded by the competition.
The quest for profit is not compatible with the quest for safety. We will vote for the amendments aimed at improving safety, but we are against every aspect of a policy that is based on competition, whether or not regulated at European level, because it will create an enormous mess and can only end in disaster.
– Mr President, I too would like to join in the expressions of gratitude to you, Madam Vice-President, for the idea for the Single Sky was yours. You succeeded in getting it through the high-level group and in laying to rest many misgivings at national level, and, although Mr Schmitt is right to criticise what has emerged from the conciliation procedure, we do all agree that the system has undergone fundamental change. It formerly consisted of cooperation under Eurocontrol, but under Eurocontrol alone. The Member States were sovereign, there was no Community law, and each and every state could escape scrutiny by insisting on its own sovereignty. With this legislation, we now have a Community law that nobody can evade, one that can be adopted and amended by a majority, and the Commission’s role as guardian and administrator of Community law means that no Member State can admit that it is doing something not quite right in its own airspace control and safety measures, while asserting that it is no business whatever of the Commission’s. On the contrary, there is a manifest sharing of responsibility, and the Commission is at the heart of the implementation of the new law. I see this as a very great step forward, and one that is very much to be welcomed. As a result, I believe, we will be able to reduce waiting times in the air and at airports, and this will be to the benefit of passengers and airlines. We will be more successful on the environmental front, as every aircraft that spends too much time in parking orbit has a disastrous effect on our environment, and we will make progress in terms of safety, for fragmented technology and cooperation will be a thing of the past.
Of course, I have to tell my socialist and post-communist friends that their belief that air navigation services must be provided by the public sector is one that I cannot go along with. If, though, we look back over recent years, let us ask ourselves where it was that service was always provided according to the book? Where was it that aircraft were left hanging in the air? The country that always occurs to my mind is one whose air navigation services are staffed by State officials, who do not necessarily make for better and more effective use of airspace. This, Commissioner, is something we need to discuss together as and when the opportunity arises. Following this legislative act, I believe, we will need – perhaps in two or three years’ time – a new initiative to introduce competition among air navigation services, where, as much as anywhere else, competition is required if performance is to be improved.
Mr President, I would also like to begin by thanking our rapporteursand shadow rapporteursfor their work on this very detailed and complex report, which, of course, applies to upper air space.
Further to the last Council common position – which my Delegation broadly supported – and the subsequent conciliation procedure, we are now able to fully support this regulation. During the process, one of our key objections concerned the inclusion of military operations and training. I am delighted that this sovereign competence is now excluded. Had it not been excluded there could have been an adverse impact on NATO operations, so I am also delighted that this is no longer the case.
However, care needs to be taken during implementation that the newly-created bodies – i.e. the single sky committee and the industry consultation body – do not duplicate their efforts, thereby causing unnecessary confusion. It is quite clear that the aviation industry cannot continue to sustain the loss of USD 4 billion per year due to airspace congestion across Europe, and I believe that this regulation will go some way towards addressing this.
Eurocontrol should also be congratulated for its initiative, put in place in January 2002, which introduced reduced vertical separation. I understand that we have increased capacity by some 30% and reduced delays to the levels we saw in 1998-1999. However, it does behove certain countries and areas, such as France, Italy, Spain, southern Germany and Switzerland, which are responsible for 44% of the delays, to make radical improvements nationally if this regulation is going to succeed. Another area which needs to be addressed urgently is the shortage of air-traffic controllers across Europe.
In conclusion, with this regulation we should improve safety, efficiency and the economics of air traffic management, which, as air traffic across Europe continues to grow, is good news for the industry, for business and for the consumer.
Mr President, Commissioner de Palacio, I would like to use these two minutes to praise the work of the rapporteurs, who have been so persistent and clear on a complex issue that is full of nuances, but who have never lost sight of, or abandoned, the main objective; to also praise every one of us, members of the committee, who have believed in their work and supported it; and to praise the Commission, which has worked alongside us and also allowed us all to achieve a result with which I can say that I am satisfied.
This, ladies and gentlemen, is not merely technical satisfaction. Some Members have already said that, on this issue, we could certainly have done more, we could have achieved more, we could have gone further in terms of the level of harmonisation, but I would invite you to reflect on the satisfaction that we must feel from a political point of view: we have, at any rate, succeeded in breaking a taboo, since from now on – and armed with a regulation for achieving it – we can talk about a single European sky; of course, not yet at the level that we want and hope for, but nonetheless on the basis of an actual situation of which good use has been made. There is even more reason to be satisfied because this provision belongs within a framework that has already brought other provisions to bear: I refer to the one, approved by the Council, on denied boarding, and the one – and I really hope that it will be adopted – that Mrs Maes is preparing on aircraft safety.
I therefore believe that we must also be satisfied, because this is the Europe that the citizens understand best, the Europe that the citizens feel close to, because it is the Europe that increases their safety, enhances their rights and increases their satisfaction with the response to their expressed needs. I believe that the citizens will be our main allies when, on this issue too, we seek to progress and achieve the results which today are not within our reach but which we will certainly be able to achieve in the years to come.
Mr President, Commissioner de Palacio, ladies and gentlemen, I too would like to express my full and unconditional satisfaction with the result that has come out of the Conciliation Committee. I believe that the encouraging prospects that have been illustrated here are certainly more significant than the doubts raised by the debate in previous years in committee and within the Council and the Commission, and which have also been expressed here today. What I would like to stress – and in doing so I support what previous speakers said in their speeches – is the political aspect, as well as the emphasis being placed on defining this agreement as historic: we must not forget that it is the same emphasis which, ten years ago, we placed on abolishing territorial borders, which at the time seemed a miracle and which paved the way for real European integration.
The agreement reached certainly represents a balanced compromise given the many difficulties and the selfishness of the various sectors which, quite rightly, set down their interests and competences. The result is, therefore, a result that is due to everyone, but I too would like to express my satisfaction that you, Commissioner de Palacio, focused on this objective with great tenacity, together with the rapporteur, the shadow rapporteur and also ourselves as members of the committee. The result is satisfactory. The new role of Eurocontrol and military and civil cooperation have been highlighted, but I would also like to stress the interoperability of the European air traffic control network and the issue, no less important – which you, Commissioner de Palacio, emphasised – of the certification of service providers.
Similarly positive – the rapporteur Mr Fava mentioned this, and I would like to say that I completely agree with him – is the matter of sanctions for service providers and airlines that breach the provisions of the single sky, with safety objectives set, not just for the benefit of our European citizens but also for the benefit of all those who are to use, and fly in, the skies above Europe.
. Mr President, I believe we are all aware that today’s discussion marks the conclusion of an historic step forward in European integration.
We have broken a taboo, according to Mr Lisi, and we would perhaps have liked to have gone even further and to have created more common ground, and I am sure that in the coming years there will be modifications to these two regulations, to this legislative package, with a view to improving it. Once the degree of trust increases, and the application and reality of the Single Sky becomes the norm, and we all see how we can combine the elements relating to the concepts of sovereignty and defence, which are present in airspace, with more appropriate, efficient and safer management of airspace within European civil aviation.
In this regard, I would like in particular to thank the honourable Member, Mr President, because it is true – Mr Dimitrakopoulos – that your work during the conciliation procedure was key. Also key was the work, as I said a moment ago, of the two rapporteurs, Mr Fava and Mrs Sanders-ten Holte and all the people responsible within the Committee on Regional Policy, Transport and Tourism.
I would like to say that for the Commission, and for me personally, this is one of the three great initiatives which I will always remember from my time in the European Commission. Then we are going to talk about another one, the GALILEO Programme, as soon as we finish this debate. With this initiative, together with GALILEO and certain others – perhaps maritime safety, despite the fact that some people do not yet see it like this – we have carried out a genuine revolution and we have changed the limits, the borders, of Europe.
By means of this initiative we are Europeanising our airspace, which was previously not European. Through this initiative, we are truly creating a European airspace, we are creating a European sky, furthermore combining guarantees for States.
Ladies and gentlemen, I am just going to make a brief comment: there are certain Members who say that on the whole issue of functional blocks there should be Community competence; , although it is not exactly the same, it is as if the Commission had full competences in relation to defining road routes or railway networks and in relation to constructing them. We must also take account of the will of the States. It cannot be done in a contradictory manner, the Commission must provide this European thinking and this European component which is perhaps not always present in the national view, but it is obvious that without the Member States we cannot carry out this kind of action.
I would like to say that Eurocontrol, throughout these years, has also made very great progress. And I believe we have contributed something to these improvements because Eurocontrol is aware of the process and the impetus that exists and, in this regard, I am extremely pleased that we have been able to finally achieve full Community participation in Eurocontrol, which has been extremely important, as well as the organisation of its cooperation in the whole Single Sky process.
I will end by saying just one thing: what the Commission has never done in relation to this initiative has been to throw in the towel. Some have perhaps done so at certain times, but the Commission, and myself personally, have not done so.
As I have said, I began in January 2000, with a series of meetings in which civilian and military chiefs participated, when no progress had yet been made on defence aspects, though over recent years progress has been made. There was no COPS or anything like it but nevertheless they came and, I would insist, at that time, it was believed that our initiative was impossible. We have been able to separate the issues and resolve what could be resolved and not paralyse everything as a result of trying to resolve everything. Because we all know that one way to ensure that nothing happens is to try and achieve perfection overnight.
I believe that what we have achieved today is very important, and that it is this very mixture of a vision of creating a European Single Sky and of realism, which has guided our action, both in Parliament and in the Commission, and also – I would like to point out – in the Council, which has allowed us to take pleasure today in a positive result, which is an extremely important step, which we all know will be followed by further steps, but which is the first step in this new frontier of the Single European Sky.
Thank you, Madam Vice-President of the Commission, both for your statement and your kind words.
The debate on this matter, on which we all worked very hard but with very positive intuition, is closed.
The vote will take place tomorrow at 10.30 a.m.
– The next item is the report (Α5-0003/2004) by Mr Piétrasanta, on behalf of the Committee on Industry, External Trade, Research and Energy, on the state of progress of the Galileo programme (COM(2002) 518 – 2003/2041(INI)).
. – Mr President, Commissioner, ladies and gentlemen, in the course of this legislature a number of reports about Galileo have been made to the European Parliament in turn by Mrs Langenhagen, who is here today, Mr Glante, Mr Dhaene and myself. They were always presented positively, but nevertheless had to overcome many obstacles to get our European project adopted. It was criticised as duplicating the American GPS, but that made me think of the fable of the blind man and the paralytic. Were we expected to call on the United States to be our eyes and show us the way to go? The cost was said to be ruinous, although it is about the same as building a little more than 100 km of high-speed railway line. Our wisdom finally carried the day and, concerned to implement the European Union’s strategy for employment, economic reform, research, and social cohesion decided by the Lisbon European Council in March 2002, we adopted Galileo.
I have now been working for nearly a year on this report to bring us up to date on this project and on the integration of EGNOS into Galileo. However, the fear of a delay in implementation was such that we have been overtaken, and happily so, by the project being put in place and I am now in a position to present the excellent results that we achieved in 2003 and to make a number of recommendations for operational implementation in order to ensure that Galileo really does go into service by 2008 at the latest.
I am therefore taking account here of two Commission communications. The first is concerned with the state of progress following the Council decision of 26 March 2002, which saw the informal adoption of the regulation creating the joint undertaking on 21 May 2002, and the second the integration of EGNOS into Galileo. The communication covers the following aspects: the creation of joint undertakings, which has now been done, the system’s security – on our recommendation the supervisory authority was created at the same time as the security centre; its role is vital because it ensures that Galileo will remain a project geared to its users’ wishes; I believe Parliament should be more closely involved with this committee in a way that remains to be decided – service definition and frequency planning, the reservation of frequencies. The problem of the overlay of signals on the fifth service (or PRS) with the US army’s M signal has also been settled. The Commission and the United States have found a compromise. The Galileo signal will surround the US signal and will no longer be overlaid. Relations with third countries have been normalised. There are no problems with the Russian Glonass system. There is some cohabitation, or at least consultation, for the American GPS. And countries are joining us, like China, with whom a promising agreement, especially in the field of research, was initialled in Beijing on 18 September 2003.
By way of reminder, Galileo is merely a giant clock consisting of around 30 satellites capable of determining a position in time and space very accurately. Unlike GPS and Glonass, it must remain a purely civilian project. The services it will provide are very important, especially in the environmental field. As a tool for protecting nature, it will help to track pollution by dangerous substances, track icebergs, and map the oceans and sea levels. It will help to monitor the atmosphere, the ionosphere, radio communications, space science and even to predict earthquakes or monitor endangered species. It will be possible to pinpoint dangerous substances such as nuclear waste at any time. We have not forgotten space pollution either, since we shall have to ensure that any new object launched into space can be neutralised. There will be many other developments in transport and communications.
I would like to stress Galileo’s fundamental contribution as a spearhead for our European space policy, integrating more closely the roles of the Union and the ESA. And in the European Research Area, a large amount of funding is provided in the sixth research and development framework programme by the European Space Agency’s ARTES programme and the private partners. With a large part of the funding coming from the public purse, the results of the research and the intellectual property will belong to all the European Union’s citizens. So far as EGNOS is concerned, I propose that it be integrated into Galileo, through the good offices of the joint undertaking, because this satellite radio navigation system can only be based on our global system.
Galileo is a very important achievement of our legislature. It was proposed and supported by the Council and the Commission, and I want to pay tribute to Mrs de Palacio in transport and energy, to the Director-General Mr Lamoureux and also to Mr Busquin for their energy and determination in bringing it about. I also want to thank all my fellow Members for the constant interest they have shown in Galileo, especially those on the Committee on Regional Policy, Transport and Tourism and the Committee on Industry, External Trade, Research and Energy.
Galileo is a fine European Union project. First and foremost, it will help to implement our policy of sustainable development with the ethics essential to an action of such breadth. Our Parliament can be proud to have been a driving force in the dynamic that our Assembly has shown and which will help to make the European Union more independent; it is a step towards a decision full of political significance and one very much called for by our draft Constitution.
. Mr President, I would like once again to thank the European Parliament for its support for the Commission in relation to moving ahead with the Galileo project. The Piétrasanta report is further evidence of this since it decisively approves the action we have carried out throughout this time and encourages us to move forward. I would like to thank you once again for your support and I would also like to thank Mr Piétrasanta in particular for his work.
I would like to point out that at the moment, as you well know, the Galileo joint undertaking is fully operational and has been since the summer of 2003. Its two main tasks are, on the one hand, to select the future Galileo concessionaire we have four offers on the table which were received in December 2003 following the publication of an invitation to tender for concession last year and these four offers demonstrate the real interest of four consortiums in taking charge of this project and, therefore, clear interest in the private sector in the Galileo project.
The second element we are working on is the monitoring of the work carried out by the European Space Agency on validation in orbit. A first experimental satellite will be launched before the end of 2005 and a second satellite will be ready to launch during the first half of 2006, because we must begin to transmit test signals, in order to guarantee that we maintain the signals which were granted us originally by the corresponding international body.
With regard to relations with third States, which Mr Piétrasanta referred to a moment ago, what we are seeing is huge interest and this confirms once again that both the Commission and Parliament, which have never doubted the Galileo project, were right and those countries which had concerns or doubts and which for some time have had difficulties promoting the Galileo project, had no justifiable reason for it.
We have in fact signed an agreement with China, the negotiation with India is at a very advanced stage, Brazil also wants to participate in the Galileo project, not to mention cooperation with Russia and, of course, the United States.
With the United States, we have resolved practically all the compatibility problems with the GPS system by means of cooperation between systems which allows us to enhance and improve the signal and the corresponding services. In this regard, at the last meeting we held at the end of last year, practically all the issues were resolved, there is just one issue to be resolved on open signals and we are very close to resolving it and we hope that tomorrow and the next day, at our meeting in Washington, we can finally resolve the matter.
I would therefore like to thank the honourable Member for his report, and Parliament for the very clear support it has given this Commission initiative throughout all this time, since we have had to fight hard and at times overcome complex difficulties, but I would like to say that it is moving in the right direction. As I said a moment ago, with regard to these three projects: ‘Single Sky’ is under way, Galileo is well and truly launched, and ‘maritime safety’, which we has gone from nothing to a whole package which protects and supports us, not just in the European Union but at international level. Mr President, if I could only mention three, then these would be the three tasks which we will have achieved – and I say ‘we’ because we have achieved it amongst all of us – a team, a Commission team, and I would like once again to thank the services I have referred to, from the Director-General to all the people responsible who have acted and worked throughout this time but of course with the invaluable cooperation of this Parliament, which has given us support systematically and, of course in the end as well, the cooperation of the Council. If the Council is not there, then the system does not work; the Community triangle, once again.
– Mr President, Commissioner, we have just heard the USA declare that they want to make a massive commitment to space and again invest a great deal of money in it: settlements on the moon, a mission to Mars – pictures of which we see almost daily; this, I believe, is where Galileo is a very important and good sign for Europe’s economic and technological future. I am also looking ahead to this year’s European elections. People are always asking us in what ways Europe is benefiting them, and Galileo enables us to give them an example of how European forces can combine – for only together can we achieve such objectives – in the spheres of business and technology, in a useful way that benefits the future of the Europe in which we share.
The problems have been described, and it is now urgently necessary that we make headway on the problems with implementation, including the ones that involve the Americans. A large number of obstacles have been overcome. Parliament has been constant in its support for the Commission, the Council has played its part, and now is the time to decide on the tenders. We have to waste no time in installing the system, so that we can work with it, and we have to create the right framework conditions, especially in the structures. This is where I wish to address a point that I see as important. When deciding on the future structures of Galileo, which we will be debating in this House, it is necessary that these should be effective, but it is equally necessary that Parliament should retain its share of responsibility and not allow this dossier to be taken out of its hands. Although I would ask that, when we come to discuss this, we should perhaps get more support from the Commission, I think that we have, together, demonstrated that Europe, the European Parliament, is united in its pursuit of this objective. Commissioner, this House has always been behind you, so in this matter too, we should make common cause in seeing to it that responsibility remains with Parliament.
– Mr President, Commissioner, I too would like to extend special congratulations to Mr Piétrasanta, for he and I worked well together in the Committee on Industry, External Trade, Research and Energy; he was a sympathetic and agreeable colleague and was open to all his fellow-Members’ suggestions, misgivings and questions.
In the course of our deliberations on this report, we had interesting hearings with experts, whom we were able to ask about their reports, and who had interesting things to say about Galileo’s future uses. Even though some of us had to allow ourselves a slight smile at some of the statements and prognoses, I see Galileo as a model for the future and believe that it will yield returns on what is invested in it, something that is apparent from the fact that there have already been four responses to the invitation to tender. I can remember how, some two years or so ago, things looked very different and there was often doubt as to whether industry would get on board financially. Now we are about to open the documents and announce the result. That is something I cannot but welcome.
In fact, Mr Piétrasanta’s report contains everything that matters. There is one further thing I want to mention, on which I tabled amendments in the committee and will be tabling another for the plenary; I ask your indulgence, but it is one that matters especially to me. I refer to the rescue and aid services that are to be implemented. Although COSPAS-SARSAT is well-known, there is also the IMMARSAT-E system, which is preferable to COSPAS-SARSAT in many respects, such as its rapid response times, more precise positioning, permanent availability, 100% compatibility with Galileo, and coverage of the whole of the earth’s surface.
This system is important to people in trouble at sea, as such information is highly detailed and help can arrive at very short notice. I think this is something to which we should give some thought; a number of organisations – some of them military, like NATO – and Member States are already fitting this system into their Transall transport aircraft, helicopters and naval vessels. I think it would also be helpful to private individuals, and the two systems can certainly exist alongside each other. I hope that we will implement this tomorrow and that Members will support the one amendment of mine that is still to be voted on. Thank you all, and I wish you, Mr Piétrasanta, all the best for the future; something lies in store for you and we will miss you.
Mr President, in 2002 in Lisbon the European Council proposed the objective that within ten years the European Union should be the most dynamic and advanced economy in the world, generating employment, social protection and well-being for all the citizens.
To this end, it was established that various economic reforms were necessary, as well as a strengthening of research and social cohesion, but nevertheless, in almost all the Member States we are seeing constant examples of relocation of companies whose owners, generally multinationals, are seeking greater profit margins by reducing the manufacturing costs of products, establishing their industries in countries with cheaper workforces and, sometimes, with fewer environmental controls. This creates unemployment in the Union and reduces our wealth and our capacity to achieve the Lisbon objectives.
In the face of this unstoppable dynamic caused by globalisation, our reaction must not be to try to compete in order to bring our costs into line with those offered by less developed countries, on the basis of sacrifices on the part of our workforce or of our environmental requirements.
Our approach must be to strengthen our human resources, education, training, technological development, research and knowledge. Only in that way will we continue to maintain our competitive advantage and promote and retain cutting-edge companies and sustain the high level of social well-being, protection and cohesion we enjoy.
The Galileo project, which we are debating today, is a good example of our taking the correct path. Together with the European Space Agency, the EGNOS programme, and hopefully also ITER, it creates a launch pad so that Europe can be in the leading group in terms of the most important challenges humanity is going to face during this twenty-first century, that is to say, taking advantage of our atmosphere and outer space in a manner which is sustainable and respectful of nature. And since the Earth and the universe belong to all of us, we fully support the idea of Galileo being open to cooperation with third countries such as China, India, Brazil and others, as well as the negotiations with Russia and the United States on satellite navigation. And also that our Galileo transponders be used to assist the existing maritime rescue systems and cover the needs of transport, telecommunications, the environment, agriculture, fisheries and, above all, people.
I would like to congratulate Mr Piétrasanta on his report as well as the Commission, Parliament and finally also the Council, for promoting the Galileo project.
Mr President, I congratulate the rapporteur, Mr Piétrasanta, for his thorough work on the Galileo positioning system. Galileo has proved to be a tremendous success and I hold the view that it is vital for Europe to continue to invest in this key technology into the future.
It is worth noting that, unlike competing global positioning systems – notably American ones – our Galileo project has been used exclusively for civilian purposes. I believe this must continue. I am not keen on seeing Galileo turned to military applications.
Galileo can play a key role in helping the European Union achieve the competitiveness goals set in Lisbon, goals which form a key plank of the Irish presidency's programme. The future participation of China in Galileo through substantial financial investment in the programme is most welcome. I am convinced that we must go further in seeking international partners who will be pleased to find alternative options to the previous monopolies.
In conclusion, I would like to acknowledge the fact that the supervisory board called for by Parliament, has indeed been set up. This is an important contribution to transparency and accountability.
– Mr President, we certainly agree with the rapporteur’s statement relating to the satellite system and a civil satellite system but I believe that we should not have too many illusions about the possibility of clearly separating civil and military purposes, above all in view of the military repercussions of civil technology; still less can we be under the illusion that civil and military purposes are separate in dictatorships such as China, which use precisely these civilian instruments designed to locate people as tools for widespread repression, made possible thanks to new technology, in particular new satellite technology.
This is why I believe that the report should have expressed greater concern on this issue. We welcome the conclusion of negotiations with China regarding its participation in the Galileo system. In fact, the risks at military level are not theoretical risks, but those indicated by the European Commission as useful factors, from a European point of view, for its defence. I would like to quote from a document – a Commission position paper – of 31 December 2001 which stated that: ‘if the Galileo Programme is abandoned, we will in the next twenty or thirty years lose our autonomy in defence’;and again, on 12 March 2002: ‘although designed for civilian applications Galileo will also give the EU a military capability’, and the Directorate General indicated the usefulness of a separate Galileo signal to support the military aspect. In view of this clarification from the European Commission’s Directorate General regarding our technology; it is as well to know that this is also valid for China.
The issue is not about sabotaging the Galileo system; it is explicitly about taking these risks into consideration and taking adequate measures – involving regulations, procedures and, if necessary, sanctions – to prevent these technological repercussions, which are in part unavoidable and only natural, from going beyond what is acceptable. Otherwise, there will be nothing for it but to imagine that the speed and ease with which the agreement with China was reached is part of the European Union’s larger political strategy. I apologise for digressing and implicating the government of the rapporteur’s country, but I believe that the attitude that we have seen recently from President Chiracand Prime Minister Villepin regarding the Chinese communist regime is a worrying sign of a very precise strategic and political direction. If adequate countermeasures are not taken, there is a genuine risk of very real technological repercussions over the next few years for the army of a country that is antidemocratic, illiberal and a dictatorship and that knows how to turn secret services and specifically civil espionage to military use, something that our own intelligence organisations are, in any case, also doing.
– Mr President, Commissioner, when we have something to say, we prefer to do so without delay. For that reason, I would really have liked us to have discussed the state of play on Galileo some time ago, and would also have liked to see more regular follow-up. The 2002 Commission communication has now, in 2004, been rendered obsolete by developments in the programme. We cannot carry on being so slow in the way we handle current information, for I fear that any delay in Galileo’s development will make for serious problems if it is to be launched, as planned, in 2008. Negotiations on the award of concessions must be completed without delay. Galileo is still running on schedule, but we have to ensure that it stays on it, albeit without detriment to the necessary care in examining the tenders submitted. We have to press on with the procedure and, of course, get the maximum use out of Galileo. Only then will we be able to be convincing on the international stage. In this respect, the signing of the EU’s agreement with China on the latter’s involvement in Galileo was a very important step, and others must follow.
The fact that the Council has now mandated the Commission to start negotiating with Israel and India in February shows that we are making good progress by way of bilateral agreements, but it is also of great importance, as has been described in relation to the USA, that we should find a shared basis for cooperation. In this regard, making Galileo interoperable with GPS is a challenge we have to deal with, and both sides must make greater efforts. Recently, there have been major forward advances across the board, and I would like it if future developments were to justify the great confidence placed in Galileo around the world.
Let me close by saying this: Commissioner de Palacio, you are right. Galileo is the third pillar in your personal recipe for success. We wish you a great deal more success in Washington, but also elsewhere, and Mr Piétrasanta also takes our best wishes with him as he embarks on his further career in politics.
I would like to begin by expressing my delight at the maturity of this Galileo dossier, which will remain one of the great achievements of this legislature and an example of what the Commission and Parliament can do together, to the general incredulity and despite the resistance of many Member States. I believe this work does us all credit and I would like to pay tribute to Mrs Loyola de Palacio.
I believe this Galileo is something with a real future for Europe, firstly because of its many potential applications in a large number of services that will benefit our fellow citizens, secondly because it maintains our competence, and especially our independence, in space matters, and lastly because it will provide work for our launchers, which we know are a weak sector in a world where launchers are very exposed to competition.
Two problems remain, however, I believe. First, there is the problem of funding for the operational phase. I still do not understand in what way and how the private sector will be able to involve itself in the infrastructure competitively with a GPS that will provide its services free of charge. From this point of view it will therefore either ask for guaranteed resources or it will seek something in return. I think we must be very careful here. I have always thought that infrastructure should be public and that services should be paid for by those that use them. But I will wait and see what the funding plan will be, which I think should be settled as quickly as possible. Then in the matter of international cooperation – and on this point I agree with Mr Cappato to some extent – I think it is good that China is interested, but not at any price. Firstly, let us make sure that China does not demand that satellites be launched by its own launchers at the expense of Ariane, which needs an institutional market, and secondly, let us ensure that China, which is not a democratic state, does not use it for military purposes, which would be contrary to our essential values and in particular the respect for human rights which we know not to be the Chinese Government’s greatest virtue.
– Mr President, my thanks go to my colleague, Mr Piétrasanta, for the work he has done just as he is about to retire. Galileo will bring a good deal of direct benefits, such as the EGNOS navigation system, due to make its appearance this spring. It will provide industry with economic benefits and will bring to the navigation sector the competition it has long needed. We would be able to combine the use of the GPS system, Galileo and the Glonass system. I wish now, however, to stress the importance of Galileo’s later potential applications, especially in trans-European satellite-based broadband communication systems. When used in combination with a global positioning function it will make possible many new options in the economy which now we can only dream of. Economically speaking, it is the most effective way to bring broadband within the reach of all Europeans regardless of where they live and without discrimination. Broadband can give the telecommunications industry the extra boost it needs to compete globally. Finally, although I have mainly mentioned here the economic potential for supporting the Lisbon strategy, I would also like to emphasise the massive benefits Galileo will have for search and rescue services and transport.
. Mr President, ladies and gentlemen, I would like to thank you once again. As was said a moment ago, there have been difficult and hard times. I remember, for example, that at one point there was a collection of signatures of Members of this Parliament expressing support for a continuation of the Galileo Programme and calling on the Council to take positive decisions once and for all.
I would therefore like to insist that if this is one of the great achievements of this legislature, it is because of what it means in terms of enhancing the role of the European Union at international level, our autonomy and our very sovereignty, our future capacities, without leaving any field of technological development out of our ambitions. I believe we have achieved this amongst all of us and there have certainly been really difficult times.
I would like to respond very briefly to certain issues which have been raised. The issue of China and human rights. Ladies and gentlemen, I am extremely concerned about the issue of human rights in China, and not only China, since there are unfortunately problems in other countries which are closer than China. The European Union must not back down and must systematically ensure that the importance of human rights is respected.
What we have is an agreement for participation in the project, with certain limits, with certain elements, but I believe that the aspects pointed out by the honourable Members will of course have to be considered for the future and I believe them to be very important.
The next question is whether Galileo is a private system. No, ladies and gentlemen, it is a public system, the property of the European Union. All there is is a concession for its management by a private company. But it must be made crystal clear that it is public, with public regulation and furthermore, as Mr Piétrasanta said quite rightly in his report, intellectual property rights and other things will benefit all the citizens of the various countries of the European Union.
Why management by a private consortium and why payment services? Why are there going to be payment services when there are free-of-charge services? Because, as you are well aware, ladies and gentlemen, there are three levels, one of which is open, free and free-of-charge for any citizen, like GPS, but unlike GPS it is not subject to ups and downs since it is a civilian project rather than a military one.
Secondly, there is a free entry level but by means of payment, and with that free entry by means of payment there will not only be better definition and greater precision in terms of the signal received, but also a quality certificate, in other words, it will be known at all times whether the greatest possible precision is really being provided, or if, on the other hand, there is any difficulty which is reducing it. This is fundamental for certain types of service, such as air navigation, for example. With this signal quality certification it will be possible to land, it will be possible to change air navigation systems, for example, and it will also be possible to land simply relying on a system such as Galileo.
Thirdly, the final signal, as you know, is a security signal, closed to public use, intended exclusively for use by governments.
I would finally like to thank Parliament once again – and also the Council, for the position it finally took – and all the services of the Commission, and Mr Piétrasanta for his work and his cooperation, and wish him luck in his new duties and congratulate on being lucky enough to mark his final plenary session with such an important and symbolic report for the future of Europe, such as this Galileo Programme.
That concludes the debate.
The vote will be at 10.30 a.m. tomorrow.
The next item is the joint debate on public sector contracts:
- Report (A5-0007/2004) by Stefano Zappalà on behalf of Parliament's Delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a directive of the European Parliament and of the Council on the coordination of procedures for the award of public supply contracts, public service contracts and public works contracts (PE-CONS 3696/03 C5-0607/2003 2000/0115(COD))
and
- Report (A5-0008/2004) by Stefano Zappalà, on behalf of Parliament's Delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a directive of the European Parliament and of the Council coordinating the procurement procedures of entities operating in the water, energy, transport and postal service sectors (PE-CONS 3695/03 C5-0608/2003 2000/0117(COD)).
Mr President, the European Union delivers. The effectiveness of the codecision procedure has made a substantial contribution in this case. People’s demands for development, increased growth and more jobs have now met with a response. The conciliation concerning public procurement, which we are now to debate, is an expression of this. It is necessary to modernise the European market and open it to public procurement in order to increase European competitiveness. The directive on public procurement stipulates full competition between tenderers. Complete transparency and equal treatment are guaranteed. That is of benefit both to European taxpayers, who obtain better value for money, and to the innumerable companies that are now being given the opportunity to compete for contracts throughout the EU.
From Parliament’s point of view, the conciliation was a success. There were few of us who, at the beginning, had believed that the final outcome would be so close to our starting position. The administration of procurement will be considerably simplified. The directive will be simpler and clearer than its predecessor, and there will be increased user-friendliness, especially as a result of the electronic trading centres that are to be established, a development that will simplify matters for small and medium-sized enterprises with limited administrative resources. Improved dialogue between suppliers and those who issue contracts has been built into the directive.
Our aim was to increase competitiveness, to promote equal treatment and to improve our tools for combating organised crime and corruption. It was necessary to increase transparency and, in particular, information about who has obtained a contract and why. It was these issues and the opportunity of introducing social and environmental considerations that, more than anything else, forced the conciliation. The directive prevents social and environmental aspects being taken account of in an arbitrary or unbalanced way. Thought can, however, still be given to such matters.
We obtained a balance with the aid of the EC Court of Justice’s jurisdiction, whose case law was implemented, a factor that provides legal certainty in this area. For this encouraging outcome, I wish especially to thank both the rapporteur, Mr Zappalà, and the shadow rapporteur, Mrs Berger, whose input has been considerable. I also especially wish to thank both the entire parliamentary delegation and the two Commissioners who are present today and who, to use a homely turn of phrase, have not let the grass grow under their feet but really have made major practical contributions. I even wish, unusually for an MEP, to thank the Presidency, which dealt with this issue and with which we negotiated.
Without all these combined efforts, it would have been impossible to take this step. We should not have been able to come so far if all the parties had not had the practical political will to deliver to Europe in this area. The outcome, therefore, was agreement, in spite of quite difficult political antagonisms at the start. We expect this step to contribute to more intensive European trade, the consequence being gains in terms of prosperity for the EU, our citizens and our European populations. Thank you, all who have contributed.
C. Mr President, we are today on the verge of adopting the most comprehensive reform of EU public procurement law since the set up of the internal market. It simplifies and modernises our legislation and gives to the public sector and to industry the means to cut costs and enhance competitiveness. The importance of this piece of legislation for reaching the objectives of the Lisbon strategy is remarkable. Indeed, public procurement is an important part of the internal market, not only because of its volume – for 2002 public procurement amounted to approximately EUR 1500 billion: more than 16% of GDP or, in other words, more than half of the German GDP – but also because of the great potential for further savings for European citizens and taxpayers.
A recent draft report on the functioning of public procurement markets in the EU shows that the procurement directives have contributed to increased transparency in public procurement markets. The new evidence, based on a sample of firms and public authorities, suggests that increased transparency has effectively resulted in more cross-border competition, price convergence and lower prices for goods and services purchased by public authorities. Most importantly, this evidence shows that economic reforms work and pay off. So much so, that the report strongly suggests that further savings are possible in this area. Case studies show that savings of the order of 12% could have been made over the period 1998–2002. The potential importance of this is quite remarkable: if savings of 10% could be made, then 5 countries would turn their budget deficits into surpluses and no eurozone Member State would run a public sector deficit that would break the Stability and Growth Pact's 3% limit! This is quite remarkable.
Of course, the report recognises that problems, such as transaction costs, remain. To address such problems, the legislative package in front of you will help with e-procurement, offering new possibilities for cost reductions. If promptly adopted and effectively implemented by Member States, these measures will contribute to further improve the performance of our public procurement markets. However important the economic aspects of public procurement may be, they should not be our exclusive focus – other major policies in the social and environmental fields also need to be considered.
In this context I would like to compliment the Conciliation Committee – and Mrs Cederschiöld – for their excellent work in reaching a well-balanced compromise which fully consolidates and safeguards the advances made by the current jurisprudence as regards the possibilities of using environmental and social award criteria. Furthermore, as Mrs Cederschiöld said, I would like to emphasise the convergence between this solution and the latest Court of Justice ruling of 4 December 2003 – two days after the Conciliation Committee meeting – which confirmed the four conditions agreed upon in conciliation that are to be fulfilled by award criteria in order to be valid. Provided these conditions are met, production methods could be used as award criteria without being mentioned explicitly. Award criteria such as those dealt with in the recent judgment of 4 December will continue to be possible and will, furthermore, be based on clearer legal texts.
This confirms one of the merits of this legislative package, namely that the general clarification and simplification of the legislation will lead to more legal certainty.
Finally I would like to address the situation of certain professions with key roles to play in ensuring high quality when procuring. In this respect, the legislative package will – thanks to the extensive work of the rapporteur – recognise this role and take the particular, qualitative aspects of such services into better account.
For all these reasons, I appeal to the Members of this House to support the results of this conciliation process and finally to adopt this important piece of legislation. Once again, I should like to thank all Members who have contributed to the excellent outcome of the various debates held on this important matter.
– Mr President, the importance of this directive has already been emphasised by those who have spoken before me, but in recent years it has been frequently highlighted and reflected upon specifically in order to achieve a result like the one that we have obtained. I will not, therefore, dwell on the importance or the content of the directive, which have already been the subject of many meetings and many debates. I would merely like to quickly take the opportunity to make two remarks: the first is to point out that this directive will enter into force just when enlargement takes place, making things run more smoothly not just for the 15 current Member States, but also for the 25 which will, in a few months’ time, be Members of our Union.
I strongly welcome what Commissioner Bolkestein said as regards quality. I tried many times, as rapporteur, to stress the issue of quality above all. I know that the Commission is moving in this direction with other initiatives, and I therefore hope that, when a contract is awarded using the principle of the quality/price ratio, quality will always come out on top, above all in professional services.
Having, as rapporteur, spent four years on this issue, together with many other Members, I would conclude by impartially thanking all those responsible for such an important result for the European Union: the chairman of the Conciliation Committee, to which I dedicated a considerable amount of my time, for having conducted the final stage in the committee extremely proficiently; and the Commission, represented by Commissioner Bolkestein. I would also, however, like to mention Mr Vattela and all his team, with whom we worked for a long time, often disagreeing but certainly in the constructive spirit of the European Union.
I would, furthermore, like to mention and thank the Chairman, now the Spanish Minister for Foreign Affairs, who chaired the committee and did a great deal of work on this issue, namely Mrs de Palacio; the Group of the European People’s Party (Christian Democrats) and European Democrats who gave me this task, and for doing so I therefore thank the Chairman Mr Poettering; the current Chairman, Mr Gargani, and also all the members of the Committee on Legal Affairs and the Internal Market, in particular Mrs Berger who, as shadow rapporteur for the Group of the Party of European Socialists, was so patient and with whom we concluded a significant process; my colleague Mr Lehne, coordinator of the European People’s Party within the Committee on Legal Affairs and the Internal Market; the lawyer Mr Preto, who was certainly extremely valuable in bringing about everything that we have achieved; all the shadow rapporteurs; and, to conclude, the Italian Presidency. During the last six months, the Presidency has finished a task that began a long time before the Spanish Presidency and, together with Mr Buttiglione and all of the Italian delegation, it has allowed us, for everyone’s benefit, to bring this story to a close.
Having dedicated most of this parliamentary term to this activity, I am happy. Now a new one is beginning, but this is certainly a milestone for the conclusion of the European internal market. I therefore thank everyone; I thank you, Mr President, and, once again, all the Members for the opportunity given to me.
– Mr President, I too would like to start by thanking most warmly everyone involved in the work that we are now bringing to a conclusion – as the rapporteur mentioned, we spent four years working together on it, and it was, for me, one of the best experiences I have had in the European Parliament, involving getting to grips with a great deal of highly complex material. Let me thank the Commission, and also the Commissioner, who again reminded us today how very important this legislative project is in economic terms. When getting to grips with one formulation or another, one is all too ready to lose sight of the whole and no longer quite see how very important this project is, and I think it is vital that we should remind ourselves of that as things draw to a close. I also want to thank Mr Zappalà, the rapporteur, who has had to be very patient with me as I expressed what I sought. Opinions may differ about the Italian Presidency’s record, and different people in this House will assess it in different ways, but it can certainly chalk up as one of its credits the successful completion of this conciliation procedure, the result of which I will of course, tomorrow, be advising my group to adopt. I am not doing that half-heartedly, merely because it is a compromise, but because I am convinced that 90% of our result is very good.
I would like to highlight a number of points that were of particular concern to us in Parliament and can be said to be enshrined in the outcome. We of course share the Commission’s goal of simplification and modernisation, which I see as having been largely achieved. It was important to us that electronic procedures should be made easier and electronic auctions introduced. When it came to the threshold values, we had differences of opinion. I regard the slight increase in the threshold values from what they had been previously as a good solution, especially because this means that smaller contracting authorities, such as municipalities, do not have to put projects in their area out to tender right across Europe, whilst the internal market continues to apply to larger projects.
I also see it as significant that it has been possible to rethink the Utilities Directive, and, in particular, that we have succeeded in transferring postal services to it from their traditional directive, for this had been one of this House’s concerns, and that individual provisions for many sectors are now somewhat less stringent. I believe that sheltered workshops are now well protected; these are an important area, as are the joint purchasing bodies that more and more Member States are setting up, and, of course, all those provisions – particularly in view of enlargement, to which the rapporteur referred – that can be said to clarify the application of the locally-applicable provisions on labour law, social security, taxation and the environment.
The conciliation procedure gave attention to, and was speedily able to resolve, the issue of national legislation on the award of contracts, which must, in future, be accessible on a website. The Internet is an important source of information for small and medium-sized enterprises in particular, and it is intended that it should facilitate more cross-border transactions.
Reference has already been made to award criteria, which were without doubt the stumbling-block right up to the end of the conciliation procedure, and I find the result that we have achieved perfectly acceptable. We have secured the position of the case-law of the European Court of Justice, which has developed over a lengthy period of time. What we learned from Helsinki – and, thank heaven, on later occasions – has now been incorporated into law. I see this as very important, particularly in terms of legal certainty, and perhaps this legislative package expresses to some degree the value we attach to the case-law of the ECJ in this area.
In conclusion, it only remains to me to appeal to the Member States to transpose this directive without delay and to do so in line with the new conception of it in order to create a real internal market for public-sector contracts, for more competition, and more transparency, but also for advances in the fields of environmental and social policy.
Mr President, Commissioner, the Group of the European Liberal, Democrat and Reform Party is very satisfied with the outcome of this conciliation. When we consider the outcome and what we were aiming for, our assessment is that we wish in every respect to recommend what has emerged. Firstly, we succeeded, at the previous readings, in averting an increase in the threshold values that would have significantly limited the scope of this directive. That is something we are really pleased about.
Secondly, we think we have achieved secure and modern tendering methods. I believe that, as previous speakers have said, we can now go in both for providing more information to businesses on the Internet and for enabling small businesses more easily to find out which rules apply. This will play a part in our successfully helping the administrations to modernise. I believe that this is very important now that we are talking about a competitive Europe. Our objective is to increase the number of cross-border tenders. When we began the debate, we were sometimes concerned about the reports we received at the time to the effect that there were so extremely few cross-border tenders.
Our rapporteur in the Conciliation Committee, Mrs Cederschiöld, whom I had wanted to thank for her constructive work, mentioned that transparency had increased significantly. I believe that what the Conciliation Committee has arrived at, and which really is closer to the Liberal idea, is what the majority signed up to at second reading. It is important for competitors also to be able to see the final outcome of a tendering procedure and to be able to judge whether any errors have been made. That is what is most important in the fight against corruption and in the interests of greater value for money
As we all know, the issue of the social and environmental criteria has been much to the fore in this debate. We can now observe that the Commission has also prepared an action plan for modern environmental engineering. I really do believe that the final outcome we arrived at is a tool in this context too. We must not be afraid of modern environmental technology.
Finally, I want to say that, following our last conciliation meeting, the Finnish press said that the case of Concordia Bus Finland, brought before the EC Court of Justice and relating to bus traffic in Helsinki, had led to a sound directive on public procurement. I was somewhat irritated about this, because no buses operate without drivers. I want to thank all the drivers who contributed to this end result, and I note that we have steered the matter into a safe harbour.
My special thanks are due both to the Commissioner and his colleagues, who said just the right words at the right time, and to the Conciliation Committee’s secretariat for its quite excellent work. We have worked on this matter for many years, and it feels as though we have reached a conclusion. I hope it will help our administrations get greater value for money.
Mr President, we have worked for a long time on these important procurement directives, and it is now time for a final debate and a vote on the outcome of the conciliation. I would take the liberty of providing a short résumé.
Viewed in a Green perspective, the Commission’s original proposal was completely unacceptable when it came to environmental and social criteria in the case of public procurement. I was, however, very optimistic about the procurement directives once a majority of the European Parliament, at both first and second readings, had strongly supported the proposal to give the procuring parties greater freedom and legal entitlement to take account of, and incorporate, environmental and social criteria in public procurement.
Unfortunately, I saw from the very beginning that the Commission did not really want to acknowledge the fact that Articles 2 and 6 of the Treaty, together with the Sixth Environmental Action Programme and other policy documents, clearly state that environmental and social considerations must be incorporated into all EU policy and that public procurement must be used to achieve the objective of sustainable development. The outcome of the conciliation is quite clearly better than the Commission’s original proposal and the old rules, but I think that we have unfortunately missed a unique opportunity to be as progressive as the pledges and the talk of sustainable development would seem to require.
I think that the Council has demonstrated a stronger will and greater flexibility, for example through raising the threshold value. I nonetheless believe that, during the conciliation, there was a failure to resolve the important issue arising from the fact that, with a value of 14% of GDP, public procurement really could make a difference to the EU’s environmental policy and promote ‘green’ procurement. I would thank my fellow MEPs, who fought hard for this during the conciliation negotiations. The criteria said to be of an environmental character are among those that, according to the agreed wording, must be set by the procuring entity. This term does not, however, include the methods through which goods are manufactured. Nor does it include the life cycle perspective, that is to say the period from the manufacture of the goods to their becoming waste. Nor does it include the long-term effects, nor the internationalisation of the external costs.
What, therefore, is meant by criteria of an environmental character? Will not a discussion arise concerning the interpretation and implications of the term and, as a concomitant of this, legal uncertainty too? I think we have missed a brilliant opportunity to promote sustainable development and an improved quality of life for the present, and future, generations. This was also the reason why the representatives of the Group of the Greens/European Free Alliance voted ‘no’ in the Conciliation Committee’s final vote.
I believe that many members of the Greens/ALE Group will in any case vote in favour of the proposal. That is what I myself am going to do. Despite these criticisms I have made, I naturally hope that the package of draft legislation will promote open and free procurement and also, when all is said and done, still promote environmental and social considerations in this connection.
Mr President, I was wondering exactly what Mrs Thors meant when she said that the proposal was being ‘steered into a safe harbour’, especially as she was looking directly at me at the time. Mr Zappalà has been the main driver on this issue, but it has been a pleasure to work with many colleagues. I also want to pay tribute to Mrs Cederschiöld for her wise leadership that has enabled us to arrive at a very satisfactory outcome to this conciliation.
I would now like to move forward. The Commissioner gave a very powerful presentation about how important these reform directives are to the completion of the internal market. They now have to work in practice. One of the areas we worked on in this conciliation was that of measures that will encourage Member States to get these directives to work properly.
I make no apologies for repeating what I said in my speech at first reading: we know that there are far too many contracts in all areas of public procurement that are not being properly put onto the Official Journal system. Essentially, governments are allowing their public authorities to evade the provisions of the public procurement system. We know from good practice in a number of Member States, of which Sweden is probably regarded as the best example, that where governments take this seriously, the provisions start to work effectively. Examples include setting up independent bodies to advise all the public agencies in the country concerned on how to work with the public procurement directives. We need to make sure that this is happening.
I would like to pick up on the point made by Mrs Schörling on behalf of her colleagues in the Verts/ALE Group, and by others, that the contractual terms clearly have to include factors other than economic criteria – as we have seen from the famous Helsinki bus case. In terms of social and economic criteria this must be done in an open and non-discriminatory way as part of the published tender. That was the point we secured in conciliation and I think we arrived at a sensible agreement. This will be part of the new reform procedures that have to go out there and have to work for the sake of delivering and eventually completing the internal market.
– Mr President, I agree with Mr Harbour; Captain Zappalà and Captain Berger have indeed ‘steered us into a safe harbour’ after we were forced to pass through what were sometimes very choppy seas during this conciliation process. Let me also say that I am very satisfied with the outcome that we have reached, although – like everyone else – we would obviously have liked to achieve more. Nonetheless, we have achieved a great deal, and as a Social Democrat, I must also make the point that we have also obtained the endorsement of both the Commission and the Council. It is very positive, in my view, that we have managed to establish these criteria – as regards sustainability, environmental and social award criteria, and, for example, the special provisions for people with disabilities – and ultimately managed to secure the approval of the Commission and the Council. I think we can proceed very satisfactorily on this basis. Yes, we would have liked to achieve more in this area, but we have at least established these criteria as a means of exercising control in the contract award procedures.
We have thus ensured that it will not always be the cheapest tender that is awarded the contract, but the most favourable. As Mr Zappalà has said very clearly, the most favourable is not necessarily the cheapest, for quality is important as well. We have achieved something more in this context, something I felt was very important and have repeatedly mentioned. By ensuring that the public sector has the option of deciding for itself which criteria, if any, it wishes to apply to the contract award procedure, we have strengthened the hand of local authorities. In this way, a certain measure of freedom has been maintained for the public sector in the regions and at local level, which these authorities need to be able to implement their own economic policies, and I think that this is a positive achievement. I would like to thank Mrs Berger again for her very good work. We have secured a positive outcome and we can vote for it with a clear conscience, even though, as I said, it would have been good to have achieved more.
Mr President, I should like to thank all those involved in the conciliation. As Mr Zappalà pointed out, we were not always in agreement, but we did eventually reach a decision. These two directives are a step forward – not a huge step, as Mrs Schörling said, but at least some progress has been made. Comparing what was there originally with what we have today shows considerable progress. But why is this?
We have talked tonight about the huge market involved in the whole area of public procurement. The Commissioner himself mentioned the huge figures involved. But too often when we talk about that market and about public procurement we talk purely about an economic market. These two directives change all that: social and environmental criteria have now been introduced. This means that the tendering authority does not have to accept the lowest tender. Tendering authorities can also take into account recent case-law and I am glad that the Commissioner highlighted the 4 December judgment. We also have the July court decision on the Altmark bus case and, as Mrs Thors pointed out, the Helsinki bus case.
This Parliament has added a social dimension to economic legislation. We must never forget that while we strive for a competitive economy by 2010, this has to be accompanied by social progress. That is why I will support tomorrow's vote: even though I voted against this conciliation I will actually now vote in favour.
– Mr President, Commissioner, Mr Zappalà, ladies and gentlemen, I am happy to join in the expressions of thanks. If, though, I compare the speeches that have been made here, I have the impression that the ship has come into several different harbours. I would like to share my own image of this harbour with you. Initially, it is true, the Group of the European People’s Party (Christian Democrats) and European Democrats did reject the common position. We take the view, however, that a number of substantial improvements have been achieved in the conciliation process, bringing the compromise more into line with our ideas, so that we can now vote for the outcome at third reading. In my view, these improvements lie primarily in the fact that this compromise proposal has a far more market-oriented focus than was the case even with the common position. The progress on liberalising public procurement through the internal market is maintained and, indeed, built on. We were worried that through the overemphasis on environmental and social criteria, the internal market would be rolled back compared with the position achieved in 1993. Thanks to Mrs Cederschiöld’s inspired leadership, but also due to the very substantial support from the Commission, this threat has been averted, so we can now vote in favour of this compromise result.
We have not achieved all that we set out to achieve. The proposal still contains a number of very bureaucratic rules, some highly complex regulations and obscure phrasing. It is therefore not entirely in line with what we wanted in terms of better legislation. Nonetheless, I think it is also a step towards reaching the objectives of the Lisbon strategy, and I am pleased that the Commission in particular has made such a substantial contribution, which we see lacking in the context of some other legislative proposals. I would like to thank everyone for the very positive cooperation. It is nice to be able to finish something that we started in this legislative term, and so we will all breathe a sigh of relief when we leave the Chamber today.
Mr President, it is with great pleasure that I am able to note that we are finally obtaining comprehensive EU regulations governing public procurement. I am of course particularly pleased that these regulations make it possible for those who procure contracts also to use criteria other than price. I think it is important for us to use public procurement in order also to affect the development of society. We must favour products and manufacturers that, from a social point of view, operate along the lines we advocate.
Environmental issues are central. If we wish to reduce food contamination and pollution of the external environment, we must favour manufacturers who have that approach. If we want to see gender equality in working life, we must favour workplaces where this is promoted. If we want everyone to have job opportunities and to be able to support themselves, we must of course favour companies that create jobs for people with disabilities. If we wish to bring about a fairer society that provides greater opportunity for participation, we must ensure that society is designed along those lines.
It might be wondered whether we could have achieved more during the conciliation negotiations. That is a question that negotiators always ask themselves. Having devoted most of my adult life to negotiating, I know that, in negotiations, a point must be reached at which the parties agree. When that point has been reached, as I think it was in our own negotiations, it has to be acknowledged that the time has come to present the result. I think that the result we have presented in our decision is something we can defend and, in actual fact, be proud of.
Parliament’s position on public procurement shows that decisions at Community level can be important for achieving a more humane society. It is an encouraging decision following a time-consuming and, at times, arduous piece of work. I wish to thank everyone who has contributed to this outcome.
. Mr President, no questions have been addressed to the Commission and therefore I can afford to be very brief. I know parliamentary is dear, and therefore I shall use few words.
I should like to say a few things in response to Mrs Schörling on the issue of production methods. I should like to reassure her about the findings of the European Court of Justice. In its ruling of 4 December 2003, the Court confirmed and repeated its finding in the famous Helsinki bus case, namely that a requirement, according to which the energy to be supplied must be produced from renewable sources, is, , admissible. The Court added that such an award criterion may be given a high importance, and in this case the relative weight was 45%.
To conclude, and to reassure Mrs Schörling, the judgment confirms that, both under current law and under the joint text, production methods are legitimate award criteria and may be given quite a high weight provided always that the criterion is formulated and applied in such a way as to meet the four requirements set out explicitly in both the Helsinki case and in recital 1 of the joint text.
I should once again like to express the thanks of the Commission that, as one Member said, work on this important file has been concluded within this legislature. I should like to thank the rapporteur, Mr Zappalà, the shadow-rapporteur, Mrs Cederschiöld, and all who have contributed. I will end by thanking Mr Miller for agreeing, in the end, to support the proposal, even though he voted against it in the Conciliation Committee.
We have also concluded the debate within its allocated time, so there is good news all round.
The vote will be tomorrow at 10.30 a.m.
The next item is the debate on the report (A5-0006/2004) by Mrs Corbey, on behalf of the Parliament Delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a directive of the European Parliament and of the Council amending Directive 94/62/EC on packaging and packaging waste (PE-CONS 3697/03 – C5-0629/2003 – 2001/0291(COD)).
. – Mr President, Commissioner, ladies and gentlemen, we are on the verge of giving our approval to the revision of the Directive on packaging and packaging waste. On 4 December, Parliament’s delegation to the Conciliation Committee approved the agreement reached with the Council by a large majority. As the rapporteur, I am very pleased with this, and I shall explain briefly why.
There were two major points at issue and five minor ones. I shall begin with the minor points: firstly, the definition of packaging. I am sure you remember vividly the lobby and the debate on flower pots, CD cases, mascara containers and make-up pots. Parliament wanted to avoid a continuation of the debate on flower pots. The solution found is pragmatic: new products are not entered in the annexes, but the Commission is asked to give priority to examining, where necessary, those products that are the subject of legal controversy: CD cases, flower pots, toilet rolls and suchlike. The Council has accepted the substance of Parliament’s amendment of the basic definition of packaging.
The second point concerned prevention, which this House saw as important. The environmental impact of packaging must be minimised. The introduction of a packaging environment indicator was the main feature of this. Parliament wants to encourage pilot projects, and its second reading amendment has been accepted almost in its entirety. This will undoubtedly be elaborated on in the debate on the Thematic Strategy on Waste Prevention and Recycling that is already under way.
The third point relates to the report. The Council has accepted Parliament’s amendment concerning the scope of the Commission’s report on the implementation of the Directive almost in its entirety.
The fourth point concerns voluntary agreements. The possibility of reducing the transposition of certain provisions by means of agreements between the competent authorities and the economic sectors concerned has been fully accepted by the Council. This point is very important as far as the Netherlands, among others, is concerned.
The last of the minor points concerns the deadlines. The existing Directive on packaging and packaging waste provides for a limited postponement for Greece, Ireland and Portugal. Parliament was prepared to grant a postponement from 2008 to 2010, the Council preferred 2012, and we agreed on 2011.
The two more difficult points concerned the amendment regarding the new Member States, and the recent judgments of the Court of Justice of the European Communities. Firstly, regarding the new Member States, the issue was who should establish the deadlines for these countries. Parliament wanted the Commission to present a proposal on which Parliament and the Council would then take a decision. The Council preferred to deal with this issue by means of a declaration on bilateral agreements with each acceding country on the basis of Article 57 of the Accession Treaty. Parliament strongly defended its second reading position. The result was the inclusion of a clearly worded recital in the Directive: this contains the derogation requests by the countries in question, and the final decision will be made in accordance with the appropriate legal procedures. From the point of view of Parliament, this signifies a considerable improvement on the original position of the Council.
A particularly difficult problem concerned the implications of recent judgments of the Court of Justice for the Directive’s recovery targets. The Court’s interpretation of the concept of ‘recovery’ in recent judgments had been the subject of considerable debate. In these judgments, the Court of Justice concluded that waste incineration with energy recovery does not constitute recovery if that is not the main purpose of the operation, with the result that some Member States could unexpectedly find themselves in contravention of the Directive, either now or in the future.
Views differed as to how to deal with the matter from a procedural point of view. Indeed, the implications of the judgments had not been addressed in either the common position or in second reading amendments by Parliament. The compromise solution finally found was to modify the relevant parts of the text of the original Directive. This made it clear that waste incinerated at incineration plants with energy recovery can count towards the targets of the Directive.
All things considered, it is my opinion that our Parliament can be very pleased with this result, and, indeed, I recommend that everyone vote in favour of the agreement.
Tomorrow’s vote brings the revision of the Directive on packaging and packaging waste to an end, but not the debate on the wider context of recycling, waste prevention and the use of natural resources. The debate has already begun in this House, with the discussion on the thematic strategies presented by the Commission. This agreement on the Directive on packaging and packaging waste points the way towards a new scheme in legislation. Parliament wanted to see greater emphasis on the environmental impact of the legislation and a flexible way of working. In an enlarged, more diverse Union, it will no longer be possible for all 25 Member States to set the same targets for recycling and recovery. Our debates on eco-efficiency at first reading and on the economic cost at second reading lead us almost inescapably to the conclusion that countries’ optimum recycling percentages can differ substantially, and ultimately we must go down that path, too. To do so, however, we do have to set clear recycling aims first of all; indeed, that is ultimately the objective of this legislation.
Another aim of this legislation is sustainable development, a concept to which we need to give flesh and blood. Today, with the revised Directive, we are taking a step towards the modernisation of packaging policy. A packaging environment indicator has the potential to stimulate the use of more sustainable packaging. In the longer term, packaging does not need to be an environmental problem, but could contribute to sustainable development. Constant innovation is the best guarantee of maintaining employment in the packaging sector, and I hope that the revision of the Directive on packaging and packaging waste makes a small contribution to this.
By way of conclusion, I should like to express my warm thanks to all the groups for their cooperation, and to say a word of thanks to the excellent conciliation team under the extremely capable leadership of Vice-President Imbeni.
Mr President, ladies and gentlemen, Commissioner, following a rather long and difficult negotiation, in the end we are going to have a Directive which, as well as being ambitious, is realistic and, above all, capable of being applied, because the dates and quantitative objectives set in it are well-balanced.
I would therefore like warmly to congratulate the rapporteur, Mrs Corbey, and thank her for her work and the flexibility she has shown in order to reach this agreement. This agreement has not been at all easy because, as well as the long and controversial debates we have held in the Committee on the Environment, Public Health and Consumer Policy we have been faced with additional legal problems, resulting from the judgment of the Court of Justice in relation to what is understood by ‘recovery’.
I would also like to thank all the Members who have made valuable contributions to improving this Directive and, in particular, the chairperson of the committee, Mrs Jackson.
The work has truly been worth the effort, because the packaging Directive will have enormous consequences for the various economic actors involved: local councils, collection systems, companies producing packaging materials, the industry, etc.
I would also like to make a particular appeal to consumers, who make up a sector which is essential to the system, to cooperate by taking all packaging to green points.
Re-use, recycling and recovery are three options for managing waste. Each has its advantages and disadvantages, but I believe we must support all three because of what they have in common: any of them is always going to be better than depositing waste in dumps.
With regard to the concept of prevention, I believe that, without leaving it aside, we must be flexible, particularly in the case of the agri-foodstuffs industry which – let us not forget – is the biggest user of packaging, since in this field we must balance environmental objectives with the strictest possible food safety criteria.
Furthermore, the packaging-producing industry is already making huge efforts to improve the design of their products for the simple reason that it means a reduction in costs and, at the end of the day, that is a competitive advantage.
As the European Commission has acknowledged, certain Member States will have more difficulty complying with the Directive for historical reasons relating to lack of infrastructures, low population density or, simply, consumer habits.
In this regard, I am delighted to have participated in the search for a solution accessible to all. Portugal, Greece, Ireland and the new Member States are going to have longer time limits for complying with this directive. I am aware that some of these countries are already making huge efforts and I am sure that they will achieve the objectives set.
Finally, I trust that the problems stemming from the imprecise definition, following the judgment, of what is considered recovery will be urgently resolved for the good of everybody.
Mr President, it has been a long hard road on this directive. We have to thank the rapporteur for all her hard work, we have to congratulate the Parliament for the way in which we took this all the way to conciliation and got a good result, and we now have a very ambitious package in front of us, a packaging package, which, I am afraid, is going to take some Member States a lot of time to digest.
We have set some very tough targets. We have recognised that this directive will enter into force in a period when we are enlarging the Union and a whole series of standards and objectives that we previously had in the group of 15 will now have to be extended to 25 Member States. Recognising that we even have weak Member States amongst the current 15, we have sensibly given derogations.
I cannot stand here tonight and say my own country is a shining example of progress as regards the recycling of packaging. I am afraid we have always been slow, we have always been behind the average and we are going to have to do an awful lot of very hard work in terms of building infrastructure and putting a whole range of measures in place to ensure that we achieve the objectives that we have set down in this legislation. Along with everyone else, we must do it: if we have signed up to legislation, we must accept the responsibilities of fulfilling the obligations it gives us, and that is something which I think the UK will do and all the Member States must do.
We have to recognise that high environmental standards must be paid for, but high environmental standards will also give us benefits. We will also, in the longer term, create a cleaner and greener environment for ourselves and for our children. I commend this package to the House.
Mr President, packaging waste constitutes a considerable environmental problem. It is good that targets are being set for waste recycling, but I should like to have seen some more demanding targets. In Denmark, we are already close to achieving the proposed recycling target.
Not even more demanding targets for the recycling of environmentally hazardous packaging are sufficient, however. All materials that are damaging to the environment and people’s health must be removed from the waste cycle and replaced by ecologically sound alternatives. Such alternatives do exist now. The waste problem does not need to become any greater than it is.
What I miss in the directive is reference to the rapid phasing-out of PVCs and phthalates. As long as PVCs and phthalates are used, a duty must be imposed upon them and used to pay both for the damage that has arisen through the use of PVCs and for the changeover to ecologically sound alternatives. The polluter-pays principle, confirmed by the Treaty, must be brought into use. In spite of these shortcomings, I shall vote in favour of the motion for a resolution in Mrs Corbey’s report.
Mr President, it has indeed been a long, hard road. I welcome the outcome of the conciliation talks and I should particularly like to thank our rapporteur, Mrs Corbey, for her excellent work and understanding of the issues. As an Irish Member, I believe we have benefited from what has been known as ‘the Irish amendment’. It seems a long time since I tabled an amendment for a derogation – not from the targets, but from the timetable – for Ireland, Greece and Portugal and I thank colleagues for their understanding.
We have to get the balance right between ambition and realism when it comes to the matters before us. I cannot speak for Greece or Portugal – their own Members will do that – but my own country certainly does not have an infrastructure in place to be able to meet the targets within the timetable that was required of other countries, although our Danish colleague has suggested that it is not ambitious enough. This is a balance which I really welcome. There is nothing to stop others being more ambitious in achieving delivery. I thank you sincerely for your understanding of the Irish position on this issue.
As an island nation, Ireland imports 80% of its packaging material and has a very small indigenous recycling possibility; we have a scattered population. Demographics, infrastructure, size and isolation make it very difficult for Ireland to meet the same targets and deadlines as other countries. We were way behind when this started and over the last five years have almost caught up. The extra time we have now been given will hopefully allow us not to look for special treatment after 2011, and that has to be our ambition as a country. We in Ireland must achieve these targets in terms of managing our packaging waste and waste in general. At the moment we depend too heavily on exporting our waste, because we do not have the infrastructure in place to do so locally, despite a great catch-up over recent years.
The recovery issue and the judgment of the European Court of Justice really do not impact on Ireland as we have no recovery or incineration facilities at the moment and will not have for some time to come. No doubt there will be an appeal, but I support that for those countries for which it is relevant.
Again my thanks go to the rapporteur and to all colleagues for their particular understanding. I welcome what is before us here this evening.
Mr President, I welcome the emphasis in this directive on the need to reduce discarded packaging and the increase in the targets for the recycling of packaging waste. Like my colleague Mrs Doyle, I am glad to see the derogations agreed for Ireland and indeed also for Portugal and Greece.
I believe it is right and just that the accession countries should have a decisive say in when they feel they can reasonably implement this directive, remembering that they have to face the implementation of so many directives and regulations in the .
In Ireland we have quite recently introduced recycling and there has been a very positive response from the general public. I feel we need a well-established recycling mentality before moving on in any direction. Ireland is a net importer and 75% to 80% of our packaging is imported. We also have a limited capacity to use recycled packaging. We are not able to access the recycling markets easily and the expense involved is considerable for us.
We need realistic targets as regards the new directives, but the government feels that it can fully implement this directive by 2011. The European Court of Justice ruling classing incineration as disposal means that we need to find other means of meeting recovery targets, and I would like to say at this point that there is very deep concern generally among Irish citizens regarding the use of incineration. As other countries are moving away from incineration, I believe that we in the European Union need to look very carefully at the way we are moving in this particular area.
. Mr President, the Commission welcomes the outcome of the conciliation process and is pleased that the co-legislators decided to more than double the recycling target by 2008. The Commission also welcomes the fact that solutions could be found for two important and difficult issues. The first is the procedure for adopting a deadline for accession states, and the second is the question of the consequences of the recent court judgment on energy recovery.
Concerning the deadline for the accession countries, a Commission proposal is under preparation. The Commission thinks that the Parliament needs to be fully involved in this important matter, therefore this proposal will be based on codecision.
On the consequences of the Court judgment the Commission realises that not everybody is happy with the solution of transforming the recovery target into a target for recovery and incineration at waste incineration plants with energy recovery. However, it would have been difficult to take Member States to court for having interpreted ‘recovery’ in the same way as most Member States and the Commission would have done until the judgment. The view taken by the co-legislators may indeed avoid a period of legal uncertainty from which no one would have benefited. However, this should not hide the fact that we need to solve the recovery issue. This must be done, not only for packaging, but also for all waste. Therefore the Commission thinks that we need to review the status of recovery in the waste framework directive. The ongoing debate on the thematic strategy on waste prevention and recycling will be an important input to such a view.
The Commission would like to congratulate the rapporteur, Mrs Corbey, as well as all the Members who have contributed to ensuring the successful outcome of this important legislative process.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 10.30 a.m.
The next item is the report (A5-0486/2003) by Mrs Avilés Perea, on behalf of the Committee on Budgetary Control, on adopting the decision to grant discharge in respect of the implementation of the general budget of the European Union for the 2001 financial year
Section VII – Committee of the Regions (SEC(2002) 405 – C5-0247/2002 – 2002/2107(DEC)).
. – Mr President, today we are examining a report which stems from the decision taken on 8 April 2003 to postpone granting discharge for the Committee of the Regions’ accounts. This happened because we received information at the eleventh hour about certain irregularities in the accounts. When the report had virtually been completed, we were informed that the accounts could contain irregularities; the informant was concerned that there could be irregularities in the reimbursements of travel expenses and daily allowances and potentially some instances of fraud.
In view of this suspicion, we in the Committee on Budgetary Control asked for the discharge of the accounts to be postponed in order to carry out a detailed audit and to be able to establish a full picture regarding the suspected irregularities. The audit was eventually carried out by the Court of Auditors, who looked at the general budget of the Committee of the Regions and at the financial and administrative management of that budget.
The results of the audit did not identify any serious irregularities. At the same time, OLAF produced a report regarding the possibility of fraud in the Committee of the Regions and did not find any evidence of fraud for personal gain or any intentional fraud on the part of Committee of the Regions staff. A few internal administrative deficiencies were identified, but were of little real significance, particularly given that between 2001, the period in question, and our meeting, the Committee of the Regions had amended its own internal rules and introduced a number of changes specifically designed to prevent the kind of irregularities that could have occurred in the past, and also promised to change the internal administration and provide training for staff to prevent any irregularities occurring.
We have to acknowledge – and I personally have to state – that the Committee of the Regions has made an effort to clarify its internal organisation so as to improve accounting and it has produced regulations to prevent problems or duplications when reimbursing travel expenses and daily allowances for members of the committee.
The fraud that was actually identified was of very little significance: a small amount, most of which has been cleared up, and the problem of the tiny sum still requiring clarification is currently being resolved in collaboration with a former Committee member.
We therefore saw a rapid response on the part of the Committee of the Regions at all times, and a willingness to work with us, with Parliament, to improve compliance with the rules, and to achieve greater transparency and to allow us to feel that this problem was being addressed.
In view of this, I recommend that Parliament approves the report I am presenting today on behalf of the Committee on Budgetary Control and approves the discharge for the Committee of the Regions accounts together with the recommendations we have included in the report.
Following advice from Parliament’s Legal Service, we have deleted from the report all specific references to the OLAF report. It seemed inappropriate to refer to a report which, by its very nature, is confidential. These quotes were therefore taken out immediately and we will not even be voting on whether they should be omitted – instead they will not be considered admissible, which does not alter the report significantly.
As regards the amendments that have been submitted, I can tell you that I support Amendments Nos 3, 4, 5 and 6, but oppose all the others.
I hope you will study this report carefully. It is the fruit of the labour and cooperation of most of the Committee on Budgetary Control. At all times we sought to improve accounting in the Committee of the Regions – both in our own interest as Members of Parliament and in the interest of the committee itself, given its importance as one of the European institutions.
– Mr President, ladies and gentlemen, I would like to begin by expressing my warm thanks to Mrs Avilés Perea, who mastered her difficult task as rapporteur with great diligence and thoroughness.
The Committee of the Regions is the newest EU institution, and it is also a small one. In terms of its composition, it is extremely heterogeneous, at least as regards the political status and rank of its members in their home states. Could this be why we had so many difficulties with the 2001 discharge? Shortcomings and even irregularities were drawn to the attention of the Committee on Budgetary Control as it was about to vote last spring on the resolution giving discharge to the Committee of the Regions for 2001. The rapporteur, Mrs Avilés Perea, put on the brakes and recommended the postponement of the discharge and an audit of the practices being undertaken in the COR, preferably by the European Court of Auditors – a recommendation which the plenary took up. In the meantime, the rapporteur and the committee have carried out detailed work and are now proposing that discharge be granted to the Committee of the Regions for 2001.
Yet this does not mean that the dubious incidents in the COR are forgiven and forgotten. They are likely to come to light again in the context of the 2002 discharge, especially as the Court of Auditors proposes to undertake a more detailed audit, something it felt unable to do in 2001. Mrs Avilés Perea’s report takes account of a number of recommendations by OLAF and makes clear demands of the COR. There are no indications of personal enrichment or the loss of financial resources. The incorrect calculation of travel allowances has now been regulated through recoveries, although in future, the maintenance of presence lists and the calculation of members’ allowances must be carried out scrupulously and be verifiable. Payment procedures must be in line with the financial regulations. There must be respect for the institutional role of the Internal Auditor. The President of the Committee of the Regions has announced the implementation of an action plan to improve administration and management, and this includes rules on dealing with whistleblowers. Whether or not there are to be disciplinary proceedings is something for the COR itself to decide. Overall, the Committee on Budgetary Control is very concerned about the extent to which an amateurish improvisatory approach has prevailed in the administration to date.
We will monitor the improvements which have been called for, and which have been pledged, benevolently but with close attention so that the 2001 discharge is right and proper, thus encouraging the COR to keep to the rules in future.
Mr President, in March 2003 when the Committee on Budgetary Control was about to vote on the resolution giving discharge to the Committee of the Regions for 2001, I received a telephone call from the internal auditor of the Committee of the Regions, Mr Robert McCoy, as did several of my colleagues. Mr McCoy had alarming news for us: the information provided to Parliament by the Committee of the Regions in the course of the discharge procedure was incorrect.
The next day, the Budgetary Control Committee decided that the vote should be postponed to give Mr McCoy a chance to present his views. He did so, and issued what he called a cry for help. He said that his views had been misrepresented by the Secretary-General and the Finance Director of the Committee of the Regions, and that, despite a series of reforms, the COR still flouted basic financial rules, in particular in relation to tendering procedures and Members’ expenses.
As a result of Mr McCoy’s intervention, the Budgetary Control Committee, and subsequently plenary, decided to postpone discharge for the COR and called on that institution to commission – and I quote – 'a detailed, full and independent audit, to be carried out by an external and recognised institution – preferably by the European Court of Auditors – on the Committee's overall budget implementation, as well as the financial and administrative management; considers that the audit should examine, inter alia, the areas listed above and attest to the sound financial management of the institution'. At the same time I decided to refer the case to OLAF.
The results of these investigations were shocking. In the case of the Court of Auditors it was shocking because we received a one-page document consisting of 300 words which basically gave the COR a clean bill of health. This was not what we had asked for. The OLAF report painted a quite different picture. It had found an endemic culture of unprofessionalism and improvisation. It uncovered evidence of tampering with tendering procedures by COR officials and false expenses claims by members – including former presidents – of the COR. It went on to say that the efforts of the administration had been focused on discouraging or destabilising the messenger of the bad news, in this case the financial controller, rather than to change things for the benefit of the COR.
Mr McCoy was therefore right when he came to see us and he deserves an unreserved apology for the treatment he has been subjected to, and applause for his courage in coming forward.
The COR has now begun to improve things: the Secretary-General has been removed from his post for different reasons – although the bungled process of his appointment was also likely to be a result of the administrative chaos at the COR; the President of the COR has announced a preliminary enquiry into the opening of disciplinary proceedings; a reform process has been set in motion involving all COR staff who wish to be involved and a former Member of the Court of Auditors is to advise the COR on the adequacy of the reforms.
For these reasons the COR and its President deserve the benefit of the doubt. That is why my Group will be voting to grant discharge tomorrow, but will do so with very little enthusiasm.
– Mr President, the previous speaker, Mr van Hulten, has given an excellent explanation of the background to the refusal to grant the Committee of the Regions discharge in April, and I think that Mrs Avilés Perea also does that in her resolution; she has done a very good job.
As a result of the refusal to grant discharge, two bodies carried out investigations: the European Court of Auditors and OLAF. I have to say that I was somewhat disappointed by the investigation by the Court of Auditors. An investigation that can be expressed in a couple of sentences is not what I would call ‘thorough’; it was rather too superficial an investigation for my taste. I have greater respect for the report by OLAF, which has examined the matter in greater detail.
There have been a great many abuses; the great hope is that these will now disappear. In this regard, I agree with the previous speakers who said that the role of the Financial Controller is essential. It was a bad omen that, when the Financial Controller brought the abuses to light, one of the first things that the Administration of the Committee of the Regions did was to dismiss a member of his staff.
I am very pleased, therefore, that this Parliament has adopted an amendment to the 2004 budget by the Group of the European Liberal, Democrat and Reform Party to give that Financial Controller, right now, two extra members of staff for the coming financial year. We consider the role of the Financial Controller essential in all the European institutions. It cannot be emphasised enough that this person must act completely independently – independently of the hierarchy – in order to express his or her opinion.
We shall be supporting the critical tone of Mrs Avilés Perea’s resolution, because we think that she has done a good job. However, my group will not be voting in favour of granting discharge to the Committee of the Regions. We think that we are justified in this course of action in a year in which so much has been amiss.
Mr President, just like the Group of the European Liberal, Democrat and Reform Party, we consider the rapporteur to have done an excellent job in his report. It is a very critical report that indicates the sensitive areas when it comes to procurement and to cheating in connection with the reimbursement of travel expenses. We draw the same conclusion as the ELDR Group: no discharge should be granted. The criticism is too serious.
Just as with the Eurostat story, we have been made aware of these problems through what is known as a whistle blower If the Committee of the Regions’ financial controller had not contacted us, we should never have discovered how bad things were. We should just be grateful that there are EU employees willing to take the risks involved in pointing out what is wrong. These assertions are also well corroborated in OLAF’s report.
If we were to grant discharge, we should also be doing so to the Committee of the Regions’ Secretary General. That is something we think cannot be done. It is the Secretary General against whom OLAF believes that a disciplinary procedure should be instituted, so it would be out of place. We shall vote against granting discharge to the Committee of the Regions. We think there is too much that has not been cleared up and that a still stronger desire should be shown to devise better procedures for the future.
Mr President, I would like to congratulate the Committee on Budgetary Control on its determination to shed every possible light on the management of the Committee of the Regions. We have gone a long way since February 2003. The first plan was to grant it discharge for satisfactory management, but the reports from the Court of Auditors and OLAF have confirmed the need for the report. None of this would have been possible without the high professional and moral qualities – yes, you have to be able to stand up to pressure! – of Mr McCoy, the financial controller, who today deserves all the European Parliament’s gratitude.
The amendments which I have tabled are in line with the report and are based on proven facts. In that, their adoption is essentially a technicality and I hope that a large number of Members will be able to support them. On the other hand, it seems to me premature to grant discharge. The Casaca report is a cruel reminder to those who saw fit to grant discharge to the Commission last April that it cannot be granted by giving the benefit of the doubt. We should not vote for discharge if there is no enthusiasm for it and not blow only the fuses.
The Parliament, which has to check that the budget has been properly executed, must be certain of the progress made, of the measures taken, of any sanctions imposed, and not be content with promises or statements of intent. And as the Commission is attentively following our debates, I will take advantage of the fact to point out that this comment applies to everyone. It is not addressed to the Committee on the Regions alone.
– Mr President, ladies and gentlemen, I think it is permissible, in the context of Mrs Avilés Perea’s report, to pay tribute to one’s own committee for once. I believe that we were very prompt in our response as soon as justified doubts arose – to which previous speakers have already made reference – about the way in which the Committee of the Regions managed public funds. I think it is important to make this point for once in this House. We have a Committee on Budgetary Control, and it is sensitive and flexible enough to exercise its responsibility within a matter of hours. I do not believe that any problems were caused by the decision to postpone discharge for the Committee of the Regions as a result of the concerns addressed to us. Indeed, I believe it showed that occasionally, there are small institutions within the European Union – so-called small institutions, although our taxpayers would probably take a different view – which might have a budget of EUR 30 million, where the members turn up once every few months and perhaps deliver an important speech before a plenary, and where otherwise, there is a great temptation to indulge in petty empire-building within the European Community.
I am most grateful to the President and his staff at the Committee of the Regions for having drawn the right conclusions from our comments, but I think it will be a lesson for us in other cases as well. I endorse the comments made by the previous speakers, and will gladly vote for Mrs Avilés Perea’s report.
Thank you, Mr Bösch.
The debate is closed.
The vote will take place tomorrow at 10.30 a.m.
The next item is the report (A5-0004/2004) by Mr Casaca, on behalf of the Committee on Budgetary Control, on the action taken by the Commission on the observations contained in the resolution accompanying the decision giving discharge in respect of the implementation of the general budget of the European Union for the 2001 financial year (COM(2003) 651 – C5-0536/2003 – 2003/2200(DEC)).
.  Mr President, Commissioner, thanks to the dedicated hard work of the Committee on Budgetary Control, and that of various individuals in the European institutions, it has finally been possible to put a stop to serious wrongdoing in the European statistics body, Eurostat. The audit carried out by the Commission’s internal audit service, and by Eurostat’s audit department, deserves our praise and was crucial in obtaining this result.
The action plan presented by the committee, aimed at concentrating on the most important statistics, at reducing the amount of work outsourced by the institute and at making statistical data available to the public, addresses our main concerns. It also ensures that the motivation for such work is not purely commercial and increases transparency and responsibility.
We shall, however, carefully monitor how this plan is executed and how all the work carried out is revised and audited. Community institutions will be increasingly concerned with analysing and auditing the effectiveness and the simplification of procedures, the quality of work, and the relevance and value of the matters concerned. In any event, it is now obvious that the current process of reform of the Commission has not sufficiently clarified the relative responsibilities of the Directors-General and the Commissioners and has given no guarantees of respect for the golden rule of democracy: that accountability and ultimate responsibility rest with political office-holders.
Concerns have surfaced regarding the manner in which we have proceeded unchecked towards outsourcing a wide variety of EU administrative functions and in which more complexity has been introduced, due to the implementation of more bureaucratic rules, which are a long way from fulfilling the aims of public spending efficiency. These concerns are not, however, confined to Eurostat. It is clear that in most contracts awarded by Eurostat to third parties, other Commission departments or even interinstitutional bodies were also involved. There is particular consternation that, unlike Eurostat, nothing appears to have changed in the departments that monitor external help and that are responsible for authorising spending in some of the most contentious areas. The accounting system must be modernised and assurances must be given that the system is indeed capable of addressing the most glaring problems in managing and monitoring external contracts and Community money administered by third parties.
A further area in which progress appears to have been either very slow or non-existent is that of the common agricultural policy. The framework drawn up by the excellent special reports by the Court of Auditors regarding export refunds is a cause for concern. It is unacceptable that, on key points, the 2003 report does no more than repeat what was said in 1990 because absolutely nothing has changed in 13 years. It is unacceptable that the Commission has not yet implemented its policy of moving irresponsible employees in the area of export refunds, when this is an area in which urgent action is required. It is unacceptable that export refunds for sugar continue to be awarded to countries from which we import sugar that is duty-free. The Community budget demands transparency, yet the Commission still refuses to make public the list of payments made to commercial undertakings, particularly in this area of export refunds and surplus disposal mechanisms.
In a recent opinion poll, food product adulteration came top of the list of concerns among European citizens, both in the Europe of the 15 and the Europe of the 25. The Commission, however, continues to neglect its duties in this area. Community money finances extensive operations to count olive trees and evaluate their productive capacity, an activity that is neither worthwhile nor effective, while it neglects the fight against the adulteration of olive oil. The budget imposes heavy fines on farmers who produce more than their quota of milk, yet the Commission refuses to intervene when large European commercial undertakings sell, and receive EU subsidies for, surplus butter adulterated with lubricants and beef tallow.
To conclude, I should like to say a word about the challenges facing us. The Commission is preparing to propose an increase in the sums earmarked for research and development, an area which, as I have said, has been synonymous with red tape and inefficiency. If the mindset in this area does not change radically, if it does not streamline its underlying philosophy, if it persists with the unwieldy mechanisms it has used to date, the Commission will transform a good idea into bad policy.
.  Mr President, honourable Members, I would like to thank Mr Casaca for his comprehensive report. I should say that I can only take up your final comment for the next Financial Perspective in those areas where the regulations are actually to be revised.
This report has been prepared with the greatest care and was presented to this House on behalf of the committee. In the report, the rapporteur discusses all the key issues dealt with in the Commission's follow-up report – Eurostat in particular – and the necessary conclusions to be drawn from them. I would also particularly like to thank the Chairman of the Committee on Budgetary Control, Mrs Theato, for her great commitment as well as the rapporteur, Mrs Avilés Perea, and Mr Bösch and Mr Sörensen for their constructive contributions.
It was in 2001 that the Commission embarked on the implementation of the administrative reform measures. We have now successfully progressed a considerable distance along the reform road. However, along this road, we frequently encounter obstacles that require adjustments and improvements. In two weeks’ time, the Commission will present the next progress report on the reforms. In it, we will also provide detailed explanations of the measures announced by President Prodi last November. At the same time – that is, in two weeks’ time – we will also present proposals for the revision of the OLAF Regulation, which we have discussed here in the context of the Bösch report. In the coming week, the Commission will also adopt the progress report on the modernisation of the accounting system and improvements in the early-warning system. Last week, the Commission adopted a Eurostat action plan as the follow-up to the restructuring agreed last year; the rapporteur has mentioned the various measures arising in this context.
The Commission has learned the lessons of experience, especially from the Eurostat affair. The grave irregularities occurred before this Commission’s term in office. The Prodi Commission has been criticised for failing to respond to this situation more swiftly, but, once it was fully informed – in July 2003 – about the seriousness of the situation, the Commission did take action, and we intend to implement President Prodi's Eurostat action plan. This applies especially to measures ensuring that in future, the Commission is informed more quickly about problems requiring political action.
The annual activity reports and the Directors-General’s statements form the cornerstones of a new and transparent system of internal control. For the third year of the activity reports, we have already agreed various further improvements concerning, for example, the timeframe as well as the more precise presentation of reasons and facts giving rise to concerns. We have agreed uniform norms for internal control and in future, the Central Financial Service of the Directorate-General for Budgets will provide information twice a year of the work undertaken by their internal-audit staff on the implementation of these norms.
The progress report which I have mentioned, and about which my fellow-Commissioner Mr Kinnock has already informed the Committee on Budgetary Control, reaffirms that all Commissioners must reassure themselves that the systems of internal control adopted and administered by the Director-General operate satisfactorily. It also states that the Commissioners must reassure themselves that audits are accompanied by appropriate follow-up measures. If this is not the case, the Commissioner must issue instructions so that improvements can be made. New financial regulations have also been in force for the last thirteen months, and these substantially reduce the risk of fraud, especially the new rules on the allocation of subsidies and allowances and the strict rules excluding conflicts of interest.
As regards accounting, the new financial regulations have restructured the system. They charge the Commission’s accounting officer with the task of validating the systems used to produce accounting data. However, it is not his task to carry out central and random checks, and nor does he have any staff available for this purpose. The authorising officers are responsible for this, and the Directors-General are responsible for ensuring that the control systems are established in line with the financial regulations and the sectoral rules.
Under Article 60 of the new financial regulations, authorising officers bear full responsibility for financial procedures. The Prodi Commission has thus implemented the recommendation set out in the second report by the independent experts, which was approved by this House.
Important lessons which the Commission has learned from the Eurostat affair concern the exchange of information and inter-service cooperation, for example, between the internal audit service, the internal audit capabilities, and the horizontal directorates-general, for it must be ensured that information about irregularities penetrates as far as political level and results in the adoption of immediate measures. This Parliament’s Committee on Budgetary Control has rightly placed the greatest emphasis on this aspect throughout the entire debate.
The Eurostat affair made last year a very difficult time, and I think that applies to the Commission as much as to the work of the Committee on Budgetary Control. The President of the Commission made a very detailed statement on all aspects here in this House on two separate occasions, and then joint work was undertaken to develop the necessary conclusions and changes. Let me assure you that the Commission, which launched and implemented the administrative reform with great commitment, will be consistent in implementing the necessary additions to that reform.
– Mr President, my first words clearly have to be congratulations to Mr Casaca for his report. Not only because of the document itself, but also for the preparatory work that went into it: finding a consensus, harmonising, exercising caution, and bringing all of this together in a report which, first and foremost, is complex. Complex because it is a follow-up report, in the strict sense of the term, while at the same time the subject matter is new and deals with something that shook us and which is now shaking public opinion.
I would like to highlight a few elements of this follow-up aspect, such as the eagerness to implement fully the internal control standards, to complete an audit of the Commission’s treasury system, to introduce the payment of interest accrued in the case of Community advance payments, to address the question of recovery payments and also subjects which were already common currency in the Committee on Budgetary Control: the reform of the accounting system, for example, or the common agricultural policy – which is mentioned specifically by the rapporteur – and, above all, in relation to export refunds and the prevention of fraud in the sector.
Nonetheless, as I said, this report marks a first: it is the first time the question of Eurostat has been dealt with in a report. We have been surprised by some of the questions which have come up in relation to this subject. Let me go through them. Firstly, the fact that the rules on exchanges of information, which have been in place since the beginning of this parliamentary term, have not been implemented.
Secondly, it is surprising that there is no register of the owners of all the companies that have been awarded contracts and that apparently it would be virtually impossible to establish who is behind the companies participating in calls for tender issued by the Commission.
So now, at this late stage, we still have our doubts about the scale of the problem and who is responsible.
What is more, when we tried to contact certain sources, we encountered the incredibly valuable contribution of the auditors and the whistle-blowers, on the one hand, who filled the gaps in our knowledge about what had happened, and at the same time, we found a glaring lack of information from OLAF, which is what has led – as was stated in this House barely a month ago – to the call for regulatory reform. In particular, reform to prevent OLAF becoming a pretext for holding discussions about any given topic behind closed doors and reducing transparency.
As regards the measures which have been adopted, I think they are constructive and useful. For example, the decision to establish a mechanism for information flows between the auditors in each Directorate General and the internal Audit Service, the desire to establish and give structure to each Commissioner’s responsibilities, to protect whistle-blowers from potential reprisals and a review of the early warning system – also known as the blacklist – to prevent companies that have behaved fraudulently or inefficiently in relation to the Commission from receiving further contracts and subsidies.
In short, Mr President, this is an open report which also offers a link to the report on the approval of the financial management for 2002, which will provide an opportunity to evaluate some of the measures proposed in this report. It will also be the time when we will be able to plug certain gaps in our knowledge, which we hope will be filled in by OLAF.
– Mr President, since it is already after 10 p.m., I will get straight to the point without any preliminaries. We Social Democrats have repeatedly said, over these past months, that the priority for us – over and above the media’s one-day wonders such as calls for resignations – is the issue of how to bring about structural changes in the Commission and in relations between the Commission and OLAF. In my view, this position remains fundamental to our policies. Of course we can discuss the Commissioners’ individual political responsibility – I have no objection to that – but in light of all that we have learned from the Eurostat affair, we have to recognise first and foremost that we must put the Commissioners in a position to exercise this political responsibility in the first place. After all, what we encountered in this particular instance were hair-raising conditions as regards responsibilities, structures and information processes.
One thing I am pleased about, although I do not endorse it politically: I am pleased to see that it establishes clarity. Admittedly, there is the amendment proposed by the Liberals – I can assure Mr Mulder that I would be happy to talk about this – which, as it were, flies the flag for political responsibility. At the same time, however, I welcome the clarity with which the Liberals propose a deletion, namely of the very paragraph in the Casaca report which calls for the directorates-general to answer to the Commissioners at long last. That is a clear alternative. Structural changes are needed so that we do not face the problem, every five years, of which Commissioner we call upon to resign, while the apparatus is allowed to carry on blithely as before. That is not the alternative that we Social Democrats want to see, to put it bluntly.
That does not mean that all that glitters in the Commission is gold, however. Frankly, the opposite has generally been true. The things we have witnessed there: we have been presented, to great fanfare, with a proposal which now finally states in writing that the officials must inform the Commissioners about any landmines that might be lying around. Well, that is wonderful, I must say. I was under the impression that this was already standard administrative practice. If we have to put this in writing from the outset, what does that say about conditions in place? That is one thing that has absolutely astounded me – although perhaps I should not have been too surprised. I think we really have to say that there must be an end to the Commission always coming up with too little too late. We are fed up with it; Mr Bayona de Perogordo has already mentioned the 2002 discharge. By then, if you do not mind, you have to come up with the goods. As I have said before, if you fail to do so, we can look forward to some entertaining days together between now and the end of your term in office!
– Mr President, I agree with Mr Kuhne, and in view of the late hour I, too, shall get straight to the point.
In contrast to the Committee of the Regions – the previous item on the agenda – we did grant the Commission discharge in April of last year. At that time, too, I was the spokesman for my group and was able to put our arguments forward. One of the arguments was that the Commission was on the right track to reform. We still believe that to be the case.
Scarcely had the ink dried on that resolution when the Eurostat affair erupted. That was no small matter. Eurostat is not just any old branch of the Commission. It produces extremely important statistics on the Stability and Growth Pact, on the contributions of the Member States, and, if things are not going well there, how reliable are the statistics themselves? Thus, it was not for nothing that many people became very worked up over these revelations. We think that, on the whole, the Commission has shown vigour in righting the wrongs at Eurostat. A number of problem areas remain, however, and, indeed, several people have already alluded to these.
First of all, how are we to deal with the role of OLAF? I always thought it strange to be told by the Secretary-General that OLAF had asked that we should keep things secret and not pass them on. I do not know many officials who are required to keep things of this nature secret for their political superiors; in not one administration does such a thing happen. Officials should keep their political superiors fully informed, and I think that that is clearly the lesson to be learnt from this affair.
What is essential as far as the Group of the European Liberal, Democrat and Reform Party is concerned is political accountability. The fact that a Commissioner does not know something cannot mean that he or she is not politically accountable. We have sought to raise this point in an amendment to the resolution, on which, indeed, we shall be voting tomorrow, and we also think that, when the hearings of the new Commissioners are held shortly – although it will depend on the new Parliament – we will have to question them on this point. After all, as far as we are concerned, this affair has shown President Prodi’s words at the start of his term about the individual accountability of Commissioners to be not entirely satisfactory. We hope that this will be raised at the new hearings, as I have said, because we must be able to declare to the European political elite, in particular, that someone in Europe is accountable for something.
Mr President, today, we know a lot more about what happened in Eurostat than we did when the decision was taken to grant discharge for 2001. It is very possible that the decision would have been otherwise if we had known what we know today. There is no doubt that what took place that year were serious offences against the Financial Regulation: secret accounts, embezzlement and obvious conflicts of interest.
Mr Casaca’s report is not bad. It is critical, but what is missing is a conclusion. We think it fair that the Commissioner responsible for Eurostat should have taken the political consequences and resigned. In many ways, this scandal resembles those that caused the Santer Commission to resign. A systematic and organised misuse of EU funds has taken place, and there has been a failure to intervene in time. Mr Solbes Mira says that he was not informed until April 2003, but we all know that there had been many warning signs before that date in auditors’ reports and in the press, as well as warnings by Parliament.
When Mr Prodi began his term of office, he was very clear about political responsibility. The Commissioners were responsible for what happened within their Directorates-General. That proud watchword, issued at the beginning of the term of office, proved to have little substance when it came to the Eurostat affair.
Mr President, on behalf of my group, I express my satisfaction with the work carried out by the Committee on Budgetary Control and by the rapporteur, whom I congratulate. I must, however, emphasise that the picture that emerges from reading the report is altogether worrying. What emerges is the image of a European Commission shrouded in secrecy and a lack of transparency, which does not communicate with the other institutions; a stratified Commission with a bureaucratic complexity of functions, delegations and offices which is in fact manifested by a failure to shoulder administrative and political responsibility, both on the part of Director-Generals and the Commissioners. An example of this, as other Members have mentioned, would be the Eurostat affair for which no one has to date completely assumed responsibility. On the contrary, we have, on several occasions in recent months, seen attempts by the Commission to swiftly close the case, to settle it as if it were nothing, as if Parliament’s calls for clarity were in fact a real nuisance and as if the Commission were indeed a class of untouchables above everyone, MEPs and citizens included. It is also surprising that President Prodi, so diligent in ensuring that rules are strictly complied with – I am thinking, for example, about the recourse to the Court of Justice on the Ecofin decisions on the Stability and Growth Pact – dealt so lightly with such an abominable scandal such as the one involving Eurostat.
I will conclude, Mr President, by saying that, over and above the naïve and vague declarations of principle by the Commission – declarations that we have again heard this evening– we are waiting for a strong signal, a rigorous reform that will really change the system.
– Mr President, last year, the Group for a Europe of Democracies and Diversities opposed granting discharge to the Commission in respect of its budgetary management in 2001. The facts have now confirmed beyond any doubt that this was justified. Just weeks after the vote on discharge, information that the Commission had withheld on the Eurostat affair came to light.
The combination of a seriously flawed accounting system, an excessively slow process of administrative reform and insufficiently independent internal audits was the last straw. Like President Prodi, Commissioners Solbes Mira and Schreyer have demonstrated in both word and deed that they have not learnt sufficient lessons from the enforced resignation of their predecessors five years ago.
Time and time again, the Commission seeks to talk Parliament round with fine words and promises and with hefty reports, with no visible results as regards its own internal reform.
It was not until the second half of 2003, when it could procrastinate no longer, that the Commission finally began to act. We can only conclude that this Commission cannot keep abreast of the facts in its budgetary management, and is not meeting its political responsibility. Finally, I should like to mention that we in this House owe a great deal to the brave Commission whistle-blowers Paul van Buitenen and Marta Andreasen. They have the right to see their names fully cleared.
We have not forgotten that there are many dedicated, upright officials working for the Commission. It is unfortunate, though, that they are being thwarted by an internal hierarchy that seeks to serve its own interests rather than those of Europe’s citizens. The rotten apple spoils the whole barrel.
– Mr President, Commissioner, never before, in my seventeen years of membership of the Committee on Budgetary Control, has a follow-up report on a discharge which has already been granted left so many fundamental questions unanswered. They relate to openness, to the provision of prompt and comprehensive information from the Commission to Parliament and within the Commission itself, and to the assumption of responsibility by the Commissioners for abuses that have arisen. It seems that the shadow of the past is catching up with us. The rapporteur, Mr Casaca, has worked hard to produce this painstaking report. I would like to thank him in particular, as well as the committee as a whole for its outstanding work.
The main issue in this report is to investigate and address the improper practices in and around the Statistical Office of the European Communities (Eurostat), such as slush funds, cronyism, violations of the financial regulations, lax treatment of the mobility rules, and various other things. If the Commission had taken seriously Parliament’s warnings about Eurostat in its reports of February and March and investigated what was going on, and had informed Parliament accordingly, the discharge would have been postponed from April to October. This would not have been serious, but would have given the Commission enough time to adopt the measures that it is now trying to rush through with astonishing speed.
Yet again, the bottom line is that what we have is an information shortfall. What, too, about political responsibility? So far, not one Commissioner has admitted any responsibility. Admittedly, some errors have been acknowledged, but a clear admission has yet to come. That is regrettable, in my view. Claiming ignorance is no defence against responsibility. We are therefore pushing for this supposed ignorance to be removed by ensuring that the Commissioners finally close the yawning information gap between the officials, even to the highest ranks, and the Commissioners themselves. As early as 1999, the Commission equipped itself with rules on this issue. It is apparent that they still only exist on paper, unless what Commissioner Schreyer has just told us becomes reality. I would be delighted if that were to occur.
OLAF, too, cannot serve as an excuse for the Commission’s inaction. The duty to exercise proper and thorough supervision lies, after all, with the Commission. Are the internal audit reports produced by the directorates-general being disregarded and the valuable audits carried out by the internal audit service being ignored by the Commissioners? What also concerns us deeply is the way in which the whistleblowers have been treated. They have drawn attention to numerous abuses. The current rules do not guarantee them protection. Faced with all this harsh criticism, why has the committee not proposed the dismissal of the entire Commission or individual Commissioners? This is my response: it is of no benefit to Europe if the irregularities continue at Eurostat. They must be cleared up – and that means now, by this Commission. We want to support the action plan and cooperate so that there is no repetition of these incidents in future.
– Mr President, ladies and gentlemen, when we see what the Commission is offering by way of lessons learned from the Eurostat affair, cynicism would seem to be the only appropriate response. On this issue, Commissioner, you are disavowing your own President. As early as September last year, and again on 18 November, President Prodi announced to this House that he would submit an action plan before the year’s end. In December, we were fobbed off until January, and now it is the end of January and we are still waiting for the proposals which have been announced and which are primarily intended to achieve a rapid improvement in the OLAF Regulation. Yet the Commission knows perfectly well that this is a race against time, and I can tell the Commissioner that time is precisely what we do not have.
It is not possible to have two readings on 10 February. How do you see this working? Action is needed. This House has tabled appropriate proposals for your attention. I have the impression that it is the same old story in the Commission: Who is Commissioner, under which Director-General? I say this in all clarity. Yet the differences of opinion could be addressed relatively quickly. We need clear priorities for OLAF. It was your institution that said that OLAF had failed in the Eurostat affair. I say that in all clarity as well. We need priorities. We need a priority as regards protecting the subjects of the investigations, and I think we also need some amendments to the financial regulations. The responsibility of the authorising Directors-General is a case in point. It is right that the Directors-General should bear full responsibility for what happens in their directorate-general, but it is also true, especially in light of the Eurostat experience, that control is better than trust. You have not upheld this principle so far, and I think it is high time you did. I would remind you of that, Commissioner. Ultimately, that will be the key benchmark against which your work is measured at the end of this Prodi Commission’s term in office.
– Mr President, we now come to the follow-up report on the 2001 discharges which contains many interesting points and which constitutes an excellent piece of work on the part of the rapporteur, Mr Casaca. It seems, however, that most of those present are concerned about one subject in particular: the fraud uncovered in Eurostat just when we were finalising the discharge of the budget management for 2001, and therefore just when Mr Casaca’s report was being drafted. Unfortunately we did not pay much attention at the time, and it was only in the summer, July to be precise, that the Commission really registered the gravity of the matter in hand and began to react.
Fortunately the Commission did begin to react and to set in motion a series of internal reforms which were completely necessary and which seek to do away with a culture and approach which are outdated, inappropriate and have generated a great many problems. For example, we need to reduce external involvement, since this leads to even less control, and in turn to even lower reliability in terms of how contracts are concluded and in terms of the final outcome anticipated when they were put up for tender.
Another problem which has become apparent in the Eurostat case is the very poor internal information system within the Commission. Information exchanged between different levels – namely between the Directorates-General and the Commissioners – is limited, and totally absent in some cases, although this Commission did establish a code of conduct in 1999, which it has not implemented.
I presented a report which the rapporteur has incorporated more or less in its entirety, with a view to improving internal information flows within the Commission because, in my view, if internal information channels had worked properly, many of the problems could have been avoided and we would not have ended up in the current situation.
I also believe the internal reform of the Commission needs to be reviewed. At the outset there was a great deal of enthusiasm for the reform, fully supported by Parliament, but it has proved a slow, difficult and sometimes inefficient process. This is why, Mr President, we have to conclude that the Eurostat revelations show that we need to seek a solution to this problem and also to other internal problems in the Commission, with a view to everything working better, which will benefit all of us.
Mr President, I was asked earlier on today by one of my colleagues for a rebuttal of the allegations of fraud in the European Union, and so I started off with a great surge of energy, mentioning that 80% of the EU’s budget is spent within the Member States, and most fraud occurs within the Structural Funds and agriculture. So I started off well, but then I suddenly had to slow up because I thought about the kinds of cases that have been in the papers recently – the Eurostat case obviously springs to mind. The problem there is that there a scandal going on and it is difficult to rebut it. The Commission sat on the report, the General Audit Service did not open the box and look at the report and we have to ask why Mr Solbes did not keep a closer eye on his department.
I can rebut it by saying that the procedures for stopping this kind of thing were already in place, but the departments were overworked and there was no time for the system to work through. It was during the early days of the reform process. It is important, however, that we do not continue to allow the Directors-General to take all the responsibility. We have to see political responsibility by individual commissions. They have to shoulder this.
It may be worth people taking note of the outcome of the Hutton report today: we have seen the BBC found guilty of incompetence. It is interesting that it is not the Director-General of the BBC who has gone, but the Chairman of the BBC. It is the political head – not the administrative head. We should bear that in mind and think about what that means in this context. The accounting system has also, of course, come in for criticism and I could explain at this point that there are only two countries in the whole of the European Union that have implemented the kind of accrual accounting system that we want to see. This Parliament and the Court of Auditors, however, asked the Commission to get on with it. Of course, we must also look internally at the kinds of problems we have here in Parliament.
We are just about to enter an electoral campaign and many of us are enthusiastic about the whole European Union ideal, but we have to sell it in the face of a really difficult press, so you must help us to do more to counteract these allegations of fraud.
Mr President, after Parliament gave discharge to the 2001 Community budget in April last year, we must now evaluate the measures adopted by the Commission, as a follow-up to the recommendations contained in the framework resolution that gave this discharge.
It is firstly important to emphasise the excellent work that Mr Casaca has done as rapporteur, which deserves praise, as it will certainly leave a positive mark on the current legislative period. It also underlines the fact that Parliament is far from being a spent political force. Among the many areas that he could have examined, the rapporteur wisely chose to concentrate on the accounting system, the operations and monitoring of Eurostat and the implementation of the common agricultural policy.
As regards the accounting system and the implementation of the CAP, the situation has developed in a far from satisfactory manner. The Commission must therefore speed up the introduction of measures to standardise and streamline the accounting system and must pay special attention to monitoring financial flows relating to refunds, exports and management of stock.
As for Eurostat, given that most serious wrongdoings were committed prior to 1999, it is worrying that, in all probability, contraventions of financial regulations have continued beyond 1999. It falls to the Commission to learn the appropriate lessons from this, which do not end at financial irregularities, but in fact take on political dimensions that undermine the very workings of the institutions. While the report does not call for any kind of witch-hunt, which would be most unwelcome at the current stage of the European process, it does make it quite clear that Eurostat might not be the only case and, worse, might not be the most serious case detected in the Commission’s activities. I shall conclude, Mr President, by saying that we must not lose sight of the essence of the political message sent out by proving irregularities and that the rapporteur’s prudent, sensible and workable recommendations must be duly adopted, complied with and enforced.
Commissioner Schreyer has taken good note of all of the speeches, contributions and suggestions, and she will of course report what has been said in our debate to the College of Commissioners.
The debate is closed.
The vote will take place tomorrow at 10.30 a.m.
The next item is the oral question (B5-0003/2004) to the Commission, on the White Paper on European Space Policy.
Mr President, I welcomed the timeliness and the quality of the action plan presented to us for implementing the European space policy. This policy was re-launched when the United States reworked its strategy and when the ESA and NASA reported exceptional successes that excited the world. Space policy is crucial for international cooperation in research, for the Lisbon strategy and for guaranteeing Europe’s independent access to space. The plan that we are discussing is of a horizontal nature in that it concerns many Community policies, from agriculture to communications. After the Galileo project we are awaiting the Global Monitoring for Environment and Security project. I share the desire to pool investment resources to achieve objectives that no country can achieve on its own, and I agree with the intention to take a more determined approach towards coordinating research, technological innovation and industrial policy.
There are two issues, however, that I urge the Commissioner to take note of. The first concerns the repercussions, for the European programme, of the new strategy established by the most important space power in the world, with which we have strong ties in terms of collaboration. The second concerns the discrepancies between Europe’s ambitions and the resources needed to implement the most important part of the space programme, and this seems to be the issue that the White Paper has left open. The complex issues influencing this programme do indeed concern the constituent process as regards the competences for space and common defence, but also the political decisions, both national and Community, that are called for to make the European economy more competitive.
Mr President, I would like to begin by congratulating Mr Bodrato on the quality of his report and I would like to include Commissioner Busquin in those congratulations since, in the course of this legislature, which is drawing to a close, he has been absolutely crucial in the European Union becoming a space power. I do not believe the intergovernmental level is enough today and, in a world where competition in space matters is growing, we must underpin the development of space and the European Union’s space autonomy with a strong political power, which is embodied by the European Union. I believe that is the essence of what has happened during this legislature. Personally, I am glad about it. Another thing that has happened is that we have launched an ambitious programme, the Galileo programme, in which a number of countries in the world are interested, China in particular.
I would like to raise a number of points about the White Paper and Mr Bodrato’s resolution. The first point is about the budget. I believe it is absolutely essential for us to be very ambitious about space and in particular that our ambitions about space should be part of an industrial policy. An independent space programme is not simply a matter of sending devices into Europe’s space, it is also about mastering the basic technologies and their civilian applications, of which there are a great number.
The second point is about the link between the military and civilian. I think we should tie in our thinking, that of Commissioner Busquin and the DG for Research, with what is happening in the common foreign and security policy, because it is well known that the Americans and all the existing space powers, including the Russians and the Chinese, have devoted a large part of their space developments to military applications.
The third point concerns enlargement. I think a number of the countries that are going to be joining Europe are not necessarily going to feel interested in Ariane or in space developments whose spin-offs today benefit mainly France, Italy, the United Kingdom and Germany, but not necessarily Lithuania, Cyprus or Malta. It is therefore very important that we send those countries a message. That is why I have tabled an amendment to the effect that we should bring astronauts from the countries of Central and Eastern Europe into the corps of European astronauts and that we should plan a manned flight with one such astronaut very soon in order to involve them in the conquest of space and its magic and so that they will support it.
My final point is about US strategy. I do not know whether it is an opportunist strategy on Mr Bush’s part in the run-up to the election campaign. At any rate I am glad that Europe is in on it, but it must not for all that neglect the establishment of Soyuz in Kourou or neglect its independence in space matters. That is what I wanted to say to you, ladies and gentlemen.
Mr President, we have before us a new definition of priorities and objectives. The White Paper talks clearly about a demand-driven space policy, while both the White Paper and the previous texts and official statements clearly indicate that the aim is to use space for military objectives.
Some say that anyway space systems have a dual purpose: both civil and military. I would merely comment that the decision on one use or the other is a political decision. The fact that, for example, weapons exist which are capable of destroying the whole world does not mean that we will allow them to be used. Others say that space cannot be developed without state funding, and they are right about that, but they add that the only way to obtain such funding within the framework of competition is to develop the military side. I would ask them to tone down their worship of the free market and competition policy and I would counter-propose public funding for space research and exploration. I would also warn about the anger of the grass-roots movement if an attempt is made to use space to serve defence and security policy, a clearly aggressive policy which aims to turn the European Union into a second global policeman at the side of the United States of America.
The new approach may serve business interests, which will profit both via market mechanisms and from state funding for military applications. But it does not serve anyone else. On the contrary, the entrance of the European Union into the military use of space is a serious escalation in the arms race, which is extremely dangerous to world peace. It really is a pity that man's most advanced achievements will be used against him. But that is an unavoidable characteristic of the capitalist system. We have no choice but to categorically oppose the policy to commercialise and militarise space.
Mr President, Commissioner, ladies and gentlemen, we are all aware that the peoples of united Europe are waiting for a grand design. Our fellow citizens often experience Europe only through the distorting mirror of standards, rules and constraints, and we must make space exploration one of the top ambitions of European integration, an ambition that would bring our fellow citizens both pride and definite benefits in their everyday lives, like the Galileo project.
Pursuing a grand design requires resources, however. And today there is not sufficient political will to give European space policy the credits it needs. The Commission has tried, as the White Paper shows. An extra 4.6% increase in space expenditure every year is good, but it is a minimum. The Union’s Heads of State must understand that when President Bush is ordering flights to Mars and China is successfully launching its first manned spacecraft, Europe can no longer allow itself to lag behind. The time has come to change gear and give a real boost to space expenditure.
To do that, we must look to the states, through the ESA and the large national agencies, which, like the DLR in Germany or the CNES in France, have irreplaceable experience. But we should also go beyond the intergovernmental level. The draft Constitution for Europe provides for the beginnings of a Community space policy. I am pleased about that, provided that in return for these new prerogatives the Union becomes a new source of funding for space. We cannot demand new competences without assuming the cost. And we must at the same time continue to seek external funding. The cooperation with India and China through the Galileo project is an example to be followed and built upon as the opportunities arise, with the Russian Federation, for example, like France has just done with the plan to establish a Soyuz launch pad in Kourou.
I will finish by saying that if we really do not want Europe to be excluded from the conquest of space, funding cannot remain public. We must lift the taboos and say clearly, as the resolution invites us to do, that the funding of space policy must be opened up to private industry.
.  Mr President, ladies and gentlemen, the various matters raised by this oral question bear witness to the growing interest Parliament is showing in the establishment of a European space policy commensurate with the Union’s ambitions.
I want to pay tribute to Parliament for its unwavering support on these matters and I want to say that it was thanks to this encouragement that the Commission launched a wide-ranging debate in Europe on the future of the space sector, a debate in which some Members of Parliament were directly involved. Following that debate, the Commission adopted a White Paper, some of the important actions from which are raised in your question.
In order to develop space technology, the Commission proposes increasing public expenditure in the field, once a master plan has been drawn up setting out all the missing technologies, the players concerned and a timetable of measures. The sixth framework programme is already able to contribute to this field, in particular through the priority given to ‘aeronautics and space’ and to information society technologies. The Commission will be looking into how to continue this form of development in the next framework programme.
So far as access to space is concerned, the Commission, in close cooperation with the European Space Agency, supports the implementation of a series of measures, including most importantly the improvement of the launching service offered from the Guiana space centre. This action has already been adopted as a project under the Quickstart growth initiative and was presented and adopted at the last European Council. Definition work on the financial arrangements has begun in liaison with the European Investment Bank.
Multilateral talks have begun with the other space powers, which should result in the proposal of a regulatory framework that will be acceptable at international level.
Finally, the Commission is looking into direct involvement in the maintenance of the basic terrestrial infrastructures for the future European space programme.
So far as Galileo is concerned, the potential role of the private sector should be that of final operator following a selection procedure conducted by the Galileo joint undertaking. The Commission will also be entering into bilateral negotiations with India. And a framework agreement has just been signed between the European Community and China.
Within the next few days, that is on 3 February, the Commission should be adopting a communication based on a detailed report drawn up with the European Space Agency and the Member States drawing the lessons from the initial phase and setting out an action plan for the ‘Global Monitoring for Environment and Security’ (GMS) initiative.
For the launch of the subsequent deployment phase, the Commission proposes that a formal coordination structure, possibly drawing on the experience with Galileo, be progressively put in place. The Envisat satellite is universally admired for its environmental monitoring ability and is a marvellous example of earth observation, in the field of which we are in the vanguard of development. Until this structure is put in place for GMS there will be a more lightweight interim solution, as provided in the framework agreement between the European Community and the European Space Agency. In this connection, I would like to point out the importance of Parliament’s opinion for concluding this agreement between the European Community and the ESA.
The Commission is also drawing up a policy on access to space and launchers, for which the installation of the Soyuz launcher at the Guiana space centre is a specific example of the strategic cooperation that can be established between Russia and Europe. The final decision on this programme is expected to be taken at the European Space Agency’s Council meeting on 4 February.
In the White Paper, the Commission suggests that the Union should be able to be involved in keeping launch installations operational and in funding work and research with a view to defining a future space transport system.
Finally, in the White Paper, the Commission suggests continuing the activities connected with the international space station, because by so doing the Europeans will improve their experience in the field of prolonged stays in space. In this connection, I was pleased to hear Mr Savary’s suggestion, which of course concerned Europe as a whole, that astronauts from the future accession states should be involved. The international station may also be considered an essential intermediate stage before going on to explore the solar system.
You mentioned President Bush’s statement. It requires in-depth analysis. It does of course have consequences that affect us given the investment agreed by the European side, in particular to keep the international station accessible to European astronauts. We should not therefore sell the whole process without receiving assurances that that process, to which we are very committed, will continue. You also know – and this gives food for thought – that the European satellite that is observing Mars has obtained remarkable results, since you have seen the photographs which show that there might be ice on the moon. This was achieved using European technology, even though, sadly, Beagle has not managed similar success. But the spectral analysis of Mars is a leading European technology of which we can be proud.
Finally, building on that, there is also the idea of seeing how we envisage manned flights, so that we are not left out of the race towards those objectives either. In cooperation with the ESA, the Commission will in 2004 be setting up a group of wise men that should enable the European Union to define its position on manned space flight.
These, in a few words, are the most important aspects. I am truly pleased to conclude by telling you that the Commission is including space and space research in its thinking on the future financial perspectives that are at the heart of the Commission’s debate and which Parliament will, on 10 February I think, be the first to know. We will be giving the first broad outlines of the financial perspectives. And when it comes to financial perspectives, it is clear that research and innovation programmes must have their funding increased, among other things to sustain a space policy that will be crucial for Europe’s technological progress and its place in the world.
Thank you, Commissioner Busquin.
To wind up the debate, I have received a motion for a resolution pursuant to Article 42(5) of the Rules of Procedure.(1)
The debate is closed.
The vote will take place tomorrow at 10.30 a.m.
The next item is the oral question (B5-0004/2004) to the Commission on the Communication on 'The future of the textiles and clothing sector in the enlarged European Union'.
– Mr President, Commissioner, first of all I would like to thank the Commission for the communication on the future of the textile and clothing industry, which has been published at a time when the sector is very worried about the final elimination of the import quota system on 1 January 2005 in view of the competitive pressure from developing countries – countries which also have a large export capacity – which could lead to the closure of many companies and consequently to job losses.
China is a particular worry, since in addition to its competitiveness – the result of low business costs – it has a very aggressive trade policy, and shows little respect for the rules governing international trade.
Recent studies indicate job losses in the European Union in the order of 40-60% by 2010 depending on the sector. If we add to this the fact that the European textile and clothing industry is concentrated in certain regions, with a predominantly female labour force, you will realise the gravity of the situation, and the urgent need for decisive action on the part of public administrations at all levels if the sector is to be successful in meeting the challenges it now faces.
Obviously, the primary responsibility lies with the business directors who are responsible for defining strategies and making the investments needed in these new circumstances, but it is equally true that public authorities have an obligation to ensure that operating conditions are conducive to development.
Clearly the industry’s future will include a reassessment of the sector’s comparative advantages: the quality of goods, design, the fashion factor, and, above all, the sector’s capacity for innovation and for developing new hi-tech products, especially intelligent fabrics and industrial fabrics. There will also be a phase of considering the opportunities for moving into the international market. This is why the measures proposed in the Commission’s communication are so welcome, because they address this very issue. For this reason, I am also very pleased that Commissioner Busquin is with us today, given the importance of research and development if the sector is to emerge victorious in the future.
The problem is when and how to implement the measures detailed in the communication. It is all very well to analyse the sector’s problems and to determine how best to resolve them, but funding also needs to be set aside for the measures, which include creating a specific regional assistance programme for the sector which does not qualify as state aid and for providing training for workers to help them adapt to the changing labour market.
This also needs to be combined with an action plan and with the adoption of a firm timetable so that activities can get under way before the end of 2004 and above all, before it is too late. We also need a firm commitment from the Commission that it will not reduce the trade policy measures it is proposing to put a stop to unfair competition, and to high duties, peak tariffs and non-tariff barriers which make market access so difficult. Commissioner, the future of the sector and the continued existence of thousands of jobs are in your hands.
– Mr President, Commissioner, thank you for joining us for this debate on the problems in the textile and clothing industry. There is no doubt that this debate is taking place, among other reasons, because of the Commission’s communication on the textile industry in the context of an enlarged Europe, for which I want to thank the Commission.
The communication proposes a whole range of measures to assist the sector in its efforts to define a strategy in view of the new market challenges and, in particular, in view of the end of import quotas from 1 January 2005.
Some recent and imminent events, such as China joining the WTO and the elimination of quotas and duties for certain products, are forcing the industry to take steps to resolve problems rapidly.
In my opinion, some of the measures proposed in the communication are urgently needed. Firstly, it is important to have both Community and national policies that encourage SMEs to invest directly in research and development activities, and in innovation, as an essential means of incorporating new production processes, of encouraging creativity and fashion, and as a result, increasing the sector’s ability to compete on the global market.
I have to say that such matters merit consideration. A short while ago, Commissioner Busquin talked to me about these initiatives – initiatives such as creating support offices for SMEs to help them obtain intellectual property rights protection for brand names, designs and patents.
Secondly, I would say that we need to obtain agreements within the WTO whereby certain countries which are our rivals or which have zero duty access to our markets, or at least very low levels of duty, are required to reduce their current high duty levels as an essential part of trade liberalisation.
Finally, it is very important that the Commission implement the proposed measures on protecting intellectual property rights. Third countries must respect these rights, and it is also essential that we monitor compliance with the APIC agreements, if we are to combat piracy and counterfeiting. I do hope that the rapid approval of the Directive on enforcing intellectual property rights, and the revision of the customs regulation, will become key instruments in protecting this industrial property which is so important for so many sectors, including textiles.
Mr President, Commissioner, ladies and gentlemen, I shall begin by thanking Commissioner Busquin for coming here today. I should also like to express my appreciation for the high quality of the Commission Communication on the future of the textile industry in an enlarged Europe. We are still very concerned, however, and many questions remain unanswered. I shall now highlight some, as raised by Mrs Ferrer. How will the Commission translate proposals into specific actions? What timetable does it envisage and what budget does it intend to use for implementing these measures? Commissioner Lamy’s optimistic words, regarding the textiles and clothing industry, come to mind at this point. He classified it as a sector with a future in the European Union and of major importance for the European agenda for trade. Commissioner Lamy recently said that ‘by 2005 import quotas will have been abolished, but our commitment to the industry will not waver’.
We have to address current and future challenges, while resolutely guaranteeing jobs in the sector. It is essential to promote companies’ competitiveness through innovation, flexible production practices and by providing the current workforce in the industry with vocational training and further education. I should like to highlight some of the points in the motion for a resolution tabled by Mrs Ferrer:
- firstly: the vital role of structural funds. I endorse the request to establish, within the financial framework of the structural funds, a specific regional initiative for the sector in order to address the difficulties that will arise in 2005 and to adapt the workers to the new demands of the employment market;
- secondly: creating a textiles and clothing monitoring centre. This will make it possible to analyse the development of trade between China and the EU and to ensure compliance with the rules in force in both regions. Assuming that the Commission agrees, when could such a monitoring centre be created?
- thirdly: bilateral trade agreements. All of the EU’s bilateral trade agreements must incorporate the principle of corporate social responsibility, compliance with the fundamental rights laid down by the International Labour Organisation and sustainable development.
Mr President, these are indeed challenging times for the European Union’s textile and clothing industry. In that context, I am delighted to welcome the Commission’s communication on this matter. The region I represent, the East Midlands, has the largest cluster of clothing companies in the United Kingdom and has the second largest clothing and textile industry in Europe. Many of my constituents working in this industry have been made redundant time after time and they see manufacturing moving to the low-wage economies of developing countries. It is understandable that to these workers, who are still in such vulnerable positions, protectionist measures seem an attractive proposition. However, in the long term this is not the way to deal with the problems facing the industry today. In today’s global economy the EU is never going to be able to compete on price alone and nor should it. The EU should maximise the advantages of well-trained workers who are motivated, skilled and experienced.
We have succeeded in this industry in the past and we can continue to do so in the future. There are different, innovative ways to face the challenges of increasing global competition. For some businesses EU funding has proved to be an important tool in boosting competitiveness. The East Midlands Textile Association runs numerous projects – funded through the European Regional Development Fund – which assist companies: projects such as MAS, which helps small businesses in the region to branch out into new markets, or the Business ICT Bureau, which provides an expert source of ICT help specific to the needs of the textile sector. These are good examples of how funding is being used to help establish networks between local organisations working in the same area. While funding programmes are beneficial, they are also short-term in nature. I know that work is being done to ensure that maximum long-term economic benefit will be gained by harnessing the East Midlands textile cluster.
For other businesses the answer may be to look towards technical textiles, ranging from specialist heat- and chemical-resistant materials to flight socks designed to reduce the risk of deep vein thrombosis. I should like to raise a note of caution here. For some companies the correct response to the challenges is to look to the high-tech field, but it is not an option available to everyone. It would be easy to say that companies are resistant to change. If you look at small organisations with just a few employees and tight profit margins it is much more difficult for those companies to make the significant investment in research that will come more easily to the bigger players.
My final point is that the head office of the trade union, KFAT, is in Leicester, my home town. That union has informed the debate about the future of the textile industry. I, like the industry, the trade unions and those who work in it, look forward to the implementation of the Commission’s proposals.
Mr President, it is well known that the textiles and clothing industry still has a considerable presence in the enlarged EU, employing around 2.7 million people, mainly women, even after shedding some 850 000 jobs and losing many thousands of businesses between 1990 and 2001.
Consequently, the threatened total abolition of import quotas next 1 January may seriously hamper development and exacerbate unemployment, especially in areas with the highest concentration of textiles and clothing companies, such as the North and Beiras regions of Portugal. There is currently a serious problem of multinationals relocating; in my home town of Vila Nova de Gaia, for example, there is a German company, Brax Portugal, threatening to close down within days and to lay off 450 workers, mainly women. This is a serious problem that is repeated more or less throughout Portugal.
It must be borne in mind that the textiles and clothing industry is of major strategic importance to the EU with great prospects for the future, and that it can make a major contribution towards promoting economic, social and territorial cohesion. It may also, however, cause serious unemployment and hamper development unless we adopt appropriate measures to ensure that such problems do not arise in the future.
Hence the proposals that we have tabled, promoting the interests of the production sector, given that a cohesive whole depends on all parts of the chain. The aim is to ensure the survival both of mid-range products and of those with a high added value, and to guarantee job prospects.
It is therefore essential that the Commission present a concrete, cohesive and clearly defined action plan, in terms of instruments, financial resources and timetable. Particular attention should be paid in such an action plan to encouraging innovation and using new technology in the sector, to strengthening interaction between the various sectors of the industry, to carrying out an extensive programme of vocational training, to modernising and strengthening support for small and medium-sized enterprises and to protecting the environment.
A Community programme must also be established, with suitable support mechanisms, especially for those less-favoured regions that depend on the sector. A sectoral approach must also be adopted for the textiles and clothing sector, specifically within the framework of negotiations of the World Trade Organisation.
– Mr President, next year will see radical change in the textile sector, when quotas are abolished after over 30 years. The import tariffs in the European Union now rank among the lowest in the world. That requires comparable market liberalisation on the part of other countries that have large textile sectors and markets. The rapporteur and Commissioner Lamy are rightly committed to this.
Secondly, following the abolition of quantitative restrictions, there will be the temptation to adopt alternative ways of restricting imports for protectionist reasons: anti-dumping measures and safeguard clauses, for example. How does the Commissioner intend to prevent this? Non-tariff barriers, such as unnecessary bureaucratic import procedures, also need to be reduced.
My third point concerns labelling and certification. As the rapporteur acknowledges, these are essential for the protection of core labour and environmental standards. What specific steps does the Commissioner envisage to give more substance to these, particularly with regard to the means of production?
By way of conclusion, I should like to make an observation about the trading position of developing countries, which requires not merely access to the European market; the European Union must also stop dumping cotton, which interferes with the market in raw materials. Providing EUR 900 million per annum in export subsidies to European cotton farmers is not conducive to a better price on the world market. The result is that the world price for a bale of cotton has fallen by half since 1990.
Mr President, I should like to welcome these initiatives, in both the oral question and the legislative resolution that we will vote on tomorrow, and to say that we will support them, along with certain other initiatives tabled by fellow Members on the issue.
Ours is a vote in favour of placing greater emphasis on free, equal and fair trade, and on respect for the principle of reciprocity in international trade relations, which, as is well documented, is not currently respected, particularly in the textiles and clothing sector. We also believe that it is essential to pay greater attention to the case of China, treating it with objectivity and realism. A mere monitoring centre will not be sufficient. Clear measures must be implemented to combat China’s hegemony in terms of the international trade in textiles and clothing.
China already accounts for almost 25% of world textile production, an alarming figure, particularly for genuine developing countries such as Bangladesh or Vietnam, which may also be crushed by the Chinese steamroller in this sector. We feel that, in view of its considerable muscle in this industry, China can no longer be considered a developing country. Otherwise we run the risk of killing the textiles and clothing industry everywhere else in the world.
Finally, still on the question of access to markets, we feel that it would have been useful if the resolution had mentioned – it is too late at this juncture – the need to implement a series of practical actions in the area of trade, to be developed by business, with the aim of penetrating new markets. It would be essential to establish support mechanisms to take part in trade fairs, to open sales outlets and distribution platforms, and to carry out prospecting missions of target markets, etc. These are measures that we have submitted to the Commission for consideration.
Mr President, Commissioner, ladies and gentlemen, the industrial revolution in England in the latter part of the eighteenth century started in the textile industry. This sector has a pioneering history, an active present and a future full of challenges and uncertainties. The European textiles industry is today threatened by competition from countries where prices for goods are extremely low and where there are no environmental concerns or constraints. Exploitation of labour, particularly of child labour, reminds us of the wretched conditions that marked our own industrial revolution. Yet the textiles industry continues to survive, modernise and renew itself. It is the point where industry, craft and art converge, and it plays a major role in people’s lifestyles.
The neo-liberal dogmas that had previously held back the EU, fearful of a de-industrialised Europe, from adopting an industrial policy, are now obsolete. European decision-makers can now see what is happening and can take a stand in defence of the textile and clothing industry. The Commission communication is therefore most welcome, albeit over-long. We also support the motion for a resolution tabled by Mrs Ferrer, containing the essential elements of a European policy for the sector.
Since trade policy falls within the exclusive competence of the EU, it is of vital importance that the Commission does not turn the textiles and clothing sector into a bargaining chip to win concessions in other areas deemed more appealing. To do so would be pitifully short-sighted and ethically reprehensible. On the other hand, the negotiators of the Doha Agenda for development must fight for conditions of access to markets of third countries that are equitable, requiring in particular that they comply with the principle of reciprocity and open up new markets.
Portugal, as we all know, is a country in which jobs and economic and social cohesion depend a great deal on the textiles and clothing sector. It is therefore highly sensitive to the downturns and slumps of this industry. Some highly industrialised regions of Portugal are even experiencing economic crisis, as we speak. The Commission must therefore back up its words with action.
Mr President, it is quite opportune that I am the last speaker, as I want to add a note of optimism to the debate, which until now has been rather gloomy. I appreciate that these are challenging times for the textile industry. I appreciate too that we are running into a new era where import controls will be different and a new sector will be joining our textile industry. But, to inject a note of optimism, just as I said in the debate in the Committee on Industry, External Trade, Research and Energy, one has only to look at the jackets and suits we are all wearing and ask where they were made. I will tell you where they were made: in Europe.
This jacket that I am wearing was made by Crombie, a local textile firm in my town in England; it is a good, English suit. I do not know where the cloth came from, but it was the skills of British workers and those of the textile industry in Europe that took a low-quality commodity product and transformed it into a high-quality, high-value product – that is the future for the textile industry. Different parts of the textile industry will find different routes, some more technical than others, some craft-related; some will go in other directions. That is the future for our industry. This should be the message going out to the industry from the Commission White Paper.
We must be sure that when the Commission acts, our textile and clothing sector – much of it being made up of small companies – is able to invest in new technology and production techniques. It must be able to find ways to add value to the basic products that we may be importing from elsewhere. We must also – and this is a point which has not been previously mentioned – protect our industry from counterfeiting. This has become increasingly vital. Counterfeiting is a very serious issue for high-value, quality products, and is an issue we must address. I see no reference to this at all in the White Paper.
Finally, if we get it right for the textile industry, we can learn some very important lessons for other industrial sectors. We should also be looking at leather goods and footwear, and using textiles as an industrial sector flagship that can lead the way in this new century, with European workers able to earn a living from producing high-value, quality products.
.  Mr President, ladies and gentlemen, the Commission shares your concerns about this question and is taking the necessary steps to deal with them. In view of these major challenges that face us in the textiles and clothing sector and which will remain for some years to come, in particular, as you have stressed, the effect of abolishing import quotas on 1 January 2005, the Commission has re-examined its policies and instruments in order to identify measures or lines of action that might make the textiles and clothing sector more competitive. These are reflected in the communication to which you have drawn attention, the one on the future of the textiles and clothing sector adopted by the Commission on 29 October 2003 and welcomed at a Council meeting on competitiveness on 27 November 2003.
As you know, the Union’s strategy for international trade and for Doha is to seek reciprocity for textiles and clothing. Together, these policies and measures seek to give the industry and those working in the sector a clear, predictable and coherent framework that will make it easy to plan strategies and investments in the medium and long term.
The Commission welcomes the support for these initiatives and ideas contained in the resolution on the future of the textiles sector that Parliament will shortly be adopting. The Commission will look closely at the new ideas mentioned in the text of the resolution. Some of the recommendations contained in the communication could be followed by concrete proposals within a relatively short space of time. For the rest, some of the communication’s ideas and suggestions require further investigation before being translated into action.
In order to assist the Commission in these investigations and in following up these matters, it will be putting in place a high level group whose task will be to formulate recommendations for improving the conditions of competitiveness. The purpose of this high level group will be to contribute to the process of implementing industrial and commercial policies in the textiles and clothing sector of the enlarged Union. The group will be involved in the Commission services’ regular monitoring of the sector’s economic development. It will provide reports and recommendations to the Commission and other players taking decisions on the proposed initiative in order to help the sector adjust to the various challenges facing it. Those reports will have to include recommendations on the key issues affecting competition in the sector.
The high level group will be made up of commissioners, ministers, heads of undertakings and directors general or presidents of federations involved in the textiles and clothing sector. It will look after innovation, research and development. I was pleased that you stressed the role of research and development in this respect. In fact, I recently had the opportunity to visit a textile undertaking which has made considerable efforts in research and innovation and has become competitive on the Chinese market as a result, although it was in a difficult position a few years ago. With a much more effective patent on dyeing and more mechanisms for managing productivity, it has become competitive in a very precise niche. The services also tell us that exports to China increase when there are these new industrial capacities. It is therefore clear that there is a future when we develop this research and innovation in a field where we have know-how.
Another topic is the question of intellectual property. Mr Berenguer Fuster is quite right when he says that this question must clearly form the basis of our thinking on the international level because these new processes can all be fragile if we do not protect them with solid patents. Research and development is certainly an important factor. We are also considering setting up a technology platform on the textiles sector, with the main players.
The other subjects are education and training, and regional policy. You stressed the problem of the Structural Funds in this connection, Mrs Bastos. In proposing the new mechanisms for the Structural Funds, my colleague Mr Barnier says very clearly that they will have to make an even greater contribution than in the past to the process of growth, the ‘Lisbon’ process. In sectors like textiles, the next Structural Funds will attach greater priority and importance to research, innovation and training, if that is what the regions want, of course.
International cooperation, labelling and other commerce-related subjects may all have an effect on the impact.
This high level group will start work in February 2004, that is virtually tomorrow, looking in particular at the objectives and the expected results, and will be followed by at least two plenary sessions before July 2004. The Commission will present its first report on the group’s work to the Council in July 2004. I think proper account is being taken of the problem. The European institutions and the Member States will be kept informed of the group’s work and of the implementation of its conclusions. The Commission is aware of the need to move quickly, since it wants to implement all of it before the end of 2004. By the end of February the Commission will draw up a list of the various trade proposals, measures and actions resulting from the communication, giving a timetable for their implementation. This will be shared with Parliament and the Member States.
You also mentioned, Mrs Bastos, the question of the budget to be used for the implementation of the measures proposed in the Commission communication. Our intention is to use existing Community programmes and investments to implement the specific measures adopted, since we have to move quickly. Each specific measure will be implemented by the appropriate Commission services responsible for the field in question, using its own budget. I can tell you that the field of research and calls for proposals under the framework programme offer potential for interesting projects and I think that also applies in other sectors. I believe I have demonstrated how interested the Commission and Parliament are in this strategic sector for our economy.
Thank you very much Commissioner Busquin.
To wind up the debate, I have received a motion for a resolution pursuant to Article 42(5) of the Rules of Procedure.(1)
The debate is closed.
The vote will take place tomorrow at 10.30 a.m.(2)